Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 1 of 57




                     Exhibit BB
      Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 2 of 57

                            Atkinson-Baker, Inc.
                              www.depo.com


 1              ***** C O N F I D E N T I A L ****

 2              IN THE UNITED STATES DISTRICT COURT

 3             FOR THE SOUTHERN DISTRICT OF NEW YORK

 4                                - - -

 5   EASTERN PROFIT CORPORATION,          )
     LIMITED,                             )
 6                                        )
        Plaintiff/Counterclaim Defendant, )
 7                                        )
          v.                              )            Case No.
 8                                        )            18-cv-2185
     STRATEGIC VISION US, LLC,            )            (JGK)
 9                                        )
        Defendant/Counterclaim Plaintiff. )
10   --------------------------------------

11

12

13                           DEPOSITION OF

14                           LIANCHAO HAN

15                         WASHINGTON, D.C.

16                          AUGUST 28, 2019

17

18   ATKINSON-BAKER, INC.
     (800) 288-3376
19   www.depo.com

20   REPORTED BY: CATHERINE B. CRUMP
     FILE NO. AD07997
21

22




                                                                          Page 1
                         Lianchao Han - Confidential
                              August 28, 2019
                Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 3 of 57

                                                             Atkinson-Baker, Inc.
                                                               www.depo.com

 1        Q.     After you came to the U.S., maybe if you         09:19    1   that you are a speaker and writer about U.S.-Chinese    09:23

 2   just could walk us through your career since you've          09:19    2   relations?                                              09:23

 3   been here.                                                   09:19    3        A.    Correct.                                     09:23

 4         A.    I went to a year of law school and I             09:19    4        Q.    And you follow domestic politics in          09:23

 5   didn't quite -- I finished a program, but when the           09:19    5   China as well?                                          09:23

 6   Tieneman Square massacre occurred and I become a             09:19    6        A.    Correct.                                     09:23

 7   student leader in this country, we organized protests        09:20    7        Q.    If I were to ask you what Chairman --        09:23

 8   against China's crackdown, and about 300 universities        09:20    8   well, let me back up for a second.                      09:23

 9   in this country, the Chinese student scholars formed         09:20    9        Who is the president of China?                     09:23

10   a group that elected me as their first vice                  09:20   10        A.    Xi Jinping.                                  09:23

11   president. So we carried out the pro-democracy               09:20   11        Q.    Is he also the chairman of the Chinese       09:23

12   protest of, you know, Chinese students in this               09:20   12   Communist Party?                                        09:23

13   country and, also, we prepared ourself for to                09:20   13        A.    Yes.                                         09:23

14   practice democracy and to learn how democracy works          09:20   14        Q.    Have you heard of a program of his           09:23

15   here and, meanwhile, we lobby U.S. Congress, U.S.            09:20   15   called China Dream?                                     09:23

16   Government, for a tougher human rights policy against        09:20   16        A.    Yes.                                         09:23

17   China.                                                       09:21   17        Q.    What is that?                                09:23

18         So after, I did that work in Washington, D.C.          09:21   18        A.    It is his idea. It's rhetoric about          09:23

19   for about a year and I worked in the U.S. Senate for         09:21   19   rejuvenating the nationalism of China. That's           09:23

20   about 12 years. I worked for three different                 09:21   20   basically what it is.                                   09:23

21   Senators, served as a staff attorney, staff                  09:21   21        Q.    Okay. And what does rejuvenating of the      09:23

22   legislative counsel, and policy director. After              09:21   22   nationalism of China entail, more specifically?         09:24



                                                               Page 10                                                              Page 12

 1   that, I went back to finish my Ph.D., and after              09:21    1         A.    More specifically --                        09:24

 2   Ph.D., I went back to community college to study             09:21    2         MR. GAVENMAN: Objection to form.                  09:24

 3   science and went to John Hopkins to get another              09:21    3         THE WITNESS: Huh?                                 09:24

 4   master's degree in biotechnology, and when Liu               09:21    4         MR. GAVENMAN: I said objection to form.           09:24

 5   Xiaobo, we promoted Liu Xiaobo to get the Nobel Peace        09:21    5         THE WITNESS: It's, basically, you know, make      09:24

 6   Prize, and after that, I feel that we want to                09:21    6   China the greatest country in the world.                09:24

 7   organize to run Liu Xiaobo.                                  09:22    7   BY MR. GREIM:                                           09:24

 8         So I joined a human rights group called                09:22    8        Q.     Does that entail competition with the       09:24

 9   Citizens for Initiative for China and I served as the        09:22    9   United States?                                          09:24

10   vice president of the group until now. I'm still the         09:22   10         A.    Absolutely.                                 09:24

11   vice president of the group. So we basically lobby           09:22   11         Q.    Does it involve undermining United          09:24

12   Congress, educate American general public about China        09:22   12   States' interests?                                      09:24

13   and about, you know, for improved democracy for human        09:22   13         A.    Of course.                                  09:24

14   rights.                                                      09:22   14       Q. Now, I take it, based on the background 09:24
15        Q.     Now, is it true -- I mentioned earlier           09:22   15   that you've just given us, that one of your goals is 09:24
16   that you're an attorney. You're a patent attorney;           09:22   16   not to advance President Xi's goals. Am I right         09:24

17   is that right?                                               09:22   17   about that?                                             09:24

18         A.    Correct.                                         09:22   18         MR. GRENDI: Object to the form.                   09:24

19        Q.     Do you have any patents?                         09:22   19         THE WITNESS: Yes.                                 09:24

20         A.    I didn't myself. I didn't get a chance           09:22   20         MR. GREIM: Okay. Brief interlude: I want          09:25

21   to file.                                                     09:22   21   to mark as Exhibit 1 a production I received from       09:25

22        Q.     Okay. Okay. Is it also fair to say               09:22   22   your counsel in the wee hours.                          09:25



                                                               Page 11                                                              Page 13

                                                                                                                         4 (Pages 10 to 13)
                                                     Lianchao Han - Confidential
                                                          August 28, 2019
               Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 4 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1                         [Han Exhibit No. 1 was                 09:25    1        A.   No.                                              09:27

 2                         marked for identification.]            09:25    2        Q.   No. Why did you set your --                      09:27

 3   BY MR. GREIM:                                                09:25    3        A.   I was searching for all the text                 09:27

 4       Q.     I'll show you what's been marked as Han           09:25    4   messages and I noticed my Signal with Mike and French      09:27

 5   Exhibit 1, and you'll see it starts off with a letter        09:25    5   is not set correctly. Sometimes, you know, it              09:27

 6   from your attorney, Mr. Gavenman, that takes up the 09:25             6   changes. So I set it to 10 seconds.                        09:27

 7   first two pages and then there are a total of four           09:25    7        Q.   What was it set to before 10 seconds?            09:27

 8   Bates-labeled pages. Do you see that?                        09:25    8        A.   Before, I set it usually automatically           09:27

 9        A.     Yeah.                                            09:25    9   just erase it after read.                                  09:28

10       Q.     Are those four pages the documents that           09:25   10        Q.   Did you have any communications with Mr. 09:28
11   you gave to your attorney to produce to me?                  09:25   11   Guo that you did not produce?                              09:28

12        A.     Yes.                                             09:25   12        A.   No. With Mr. Guo, we don't use Signal.           09:28

13       Q.     And the redaction, I take it, is just             09:25   13        Q.   What do you use to communicate with Mr.          09:28

14   your communication with your counsel about what is           09:26   14   Guo?                                                       09:28

15   below; is that right?                                        09:26   15        A.   With What's App. WhatsApp, I also                09:28

16        A.     Yes.                                             09:26   16   automatically to delete it whenever I read the             09:28

17       Q.     Okay. Now, this morning, you also                 09:26   17   message. Can I add?                                        09:28

18   produced a folder of hard copy documents; is that            09:26   18        MR. GAVENMAN: Sure.                                   09:28

19   right?                                                       09:26   19   BY MR. GREIM:                                              09:29

20        A.     Yes.                                             09:26   20        Q.   Sure.                                            09:29

21       Q.     Okay. We are looking at those and we'll           09:26   21        A.   For this particular project, at the very         09:29

22   cover those later after we have a chance for a break.        09:26   22   beginning, we all agreed we're not -- everything has       09:29



                                                               Page 14                                                                 Page 16

 1   Okay?                                                        09:26    1   to be in person, face-to-face meeting, no digital          09:29

 2       A.     Okay.                                             09:26    2   transmission of any sort of documents.                     09:29

 3       Q.     I want to ask you do you have -- I have           09:26    3       Q.    And why was that?                                09:29

 4   mentioned to your counsel the other day that I               09:26    4        A.   Because everybody agreed to keep secret.         09:29

 5   thought you may have text messages. Did you search           09:26    5   So we don't communicate on the digital platform            09:29

 6   for and find any text messages or Signal messages            09:26    6   whatsoever.                                                09:29

 7   with either Ms. Wallop or Mr. Waller?                        09:26    7       Q.    However, do you recall that, in fact,            09:29

 8       A.     All the messages are deleted. It said             09:26    8   some text communications did occur between you and 09:29
 9   automatically deleted. I don't have any.                     09:26    9   Ms. Wallop and Mr. Waller?                                 09:29

10       Q.     Now, I will represent to you that when            09:26   10        A.   I don't remember.                                09:29

11   you use Signal and you change the settings on                09:27   11       Q.    Okay.                                            09:29

12   there --                                                     09:27   12        A.   If there is, it must be very vague. I            09:29

13       A.     Correct.                                          09:27   13   don't think we discussed that directly.                    09:29

14       Q.     -- it tells everybody else your                   09:27   14       Q.    Specifically, have you had                       09:30

15   contacts.                                                    09:27   15   communications with Ms. -- well, let me back up.           09:30

16       A.     Yes.                                              09:27   16       Have you had communications with Mr. Guo about 09:30
17       Q.     And so, yesterday, I believe we saw a             09:27   17   this case?                                                 09:30

18   notice that you had changed the settings to 10-second        09:27   18        A.   Let me think about this.                         09:30

19   delete. Now, is that correct? Did you do that?               09:27   19        He called me on WhatsApp, blamed Mike and             09:30

20       A.     That's correct.                                   09:27   20   French as a fraud, cheated him, and there was one          09:30

21       Q.     But your testimony -- well, let me ask            09:27   21   situation, one time, that his supporters started           09:30

22   you. That's not what deleted the messages, is it?            09:27   22   about getting ready to attack me personally because I      09:31



                                                               Page 15                                                                 Page 17

                                                                                                                         5 (Pages 14 to 17)
                                                         Lianchao Han - Confidential
                                                              August 28, 2019
              Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 5 of 57

                                                           Atkinson-Baker, Inc.
                                                             www.depo.com

 1   information about the Clark Hill matter? What was          09:38    1   colleagues that agree with me, we try to persuade him    09:40

 2   your involvement?                                          09:38    2   not to pursue it, and that was the earliest              09:40

 3       A.     I was helping Miles for his asylum case.        09:38    3   discussion. Of course, he won't listen to me and I       09:40

 4       Q.     So then you had interaction with the            09:38    4   tried a few more times this, and then I don't think      09:41

 5   Clark Hill lawyers?                                        09:38    5   he was -- you know, there's no way he agreed with me. 09:41
 6       A.     Correct.                                        09:38    6   So that was that.                                        09:41

 7       Q.     How do you know that Chinese hackers did        09:38    7        Then, later, I think we discussed. He didn't        09:41

 8   hack the Clark Hill law firm?                              09:38    8   discuss specifically about the case at all. He kept      09:41

 9       A.     Clark Hill told me.                             09:38    9   saying French and Mike are frauds, cheated him, which    09:41

10       Q.     Do you believe them?                            09:38   10   we always have a different view on that. I disagree      09:41

11       A.     Of course.                                      09:38   11   with him on that. So we argued back and forth. So        09:41

12       Q.     Okay. Let me ask about -- you mentioned         09:38   12   that pretty much was our main conversation about the     09:41

13   a couple of different conversations with Mr. Guo           09:39   13   case, whether they're cheating him or not.               09:41

14   about this case.                                           09:39   14       Q.    Why do you disagree?                           09:41

15       A.     Yes.                                            09:39   15        A.   Because I think everybody comes in with        09:41

16       Q.     We talked about the longer conversation         09:39   16   a good intention at the beginning.                       09:42

17   and then you said you met with him a few more times        09:39   17       Q.    Who are the colleagues of Mr. Guo's that 09:42
18   in the office.                                             09:39   18   agreed with your position early on?                      09:42

19       A.     Yes.                                            09:39   19        MR. GAVENMAN: Objection to form.                    09:42

20       Q.     Now, whose office was that?                     09:39   20        Go ahead.                                           09:42

21       A.     Miles' office.                                  09:39   21        THE WITNESS: At the meeting was his --              09:42

22       Q.     Where is that office?                           09:39   22   Victor Cedar and William Yu. Williams, he's a            09:42



                                                             Page 22                                                               Page 24

 1        A.    I think at -- what is that? 62 -- 64            09:39    1   manager, I think.                                        09:42

 2   Street of New York.                                        09:39    2   BY MR. GREIM:                                            09:42

 3        Q.    64th Street on the upper east side?             09:39    3        Q.   Is this William Je, J-E?                       09:42

 4        A.    Yeah.                                           09:39    4        A.   J-E? I think Yu. Right? No.                    09:42

 5        Q.    Are those also the Golden Spring                09:39    5        I don't remember his last name, but he was --       09:42

 6   offices?                                                   09:39    6   he was -- I remember he was at the meeting. He also 09:43
 7        A.    That, I don't know.                             09:39    7   agreed with me not to pursue this case, because we -- 09:43
 8        Q.    When did those meetings occur, to the           09:39    8   yeah. I predict what's going to happen exactly like      09:43

 9   best of your recollection?                                 09:39    9   what's happening right now.                              09:43

10        A.    That's hard to know. I think maybe two          09:39   10        MR. GRENDI: I'm sorry. What was the name of         09:43

11   months ago, there was one, or three months ago and         09:39   11   the first individual?                                    09:43

12   then early -- I have been there maybe three, four          09:40   12        THE WITNESS: Victor.                                09:43

13   times.                                                     09:40   13        MR. GRENDI: Sorry. I was asking the court           09:43

14        Q.    Does Mr. Guo ask for your advice about          09:40   14   reporter. I apologize.                                   09:43

15   this case?                                                 09:40   15        MR. GREIM: That's okay. I was going to ask          09:43

16        A.    No.                                             09:40   16   anyway.                                                  09:43

17        Q.    What did you discuss with him about the         09:40   17        MR. GRENDI: Okay. Fair enough.                      09:43

18   case? Let's start with the earliest meeting that you       09:40   18   BY MR. GREIM:                                            09:43

19   can remember.                                              09:40   19        Q.   Victor, what was his last name?                09:43

20        A.    I think at the beginning, I strongly            09:40   20        A.   Cedar. Cedar. Correct?                         09:43

21   advised when he mentioned he's going to sue French         09:40   21        Q.   Was he at Foley, Hogue?                        09:43

22   and Mike, I opposed the idea. I also got his               09:40   22        A.   No. He is a solo practitioner.                 09:43


                                                             Page 23                                                               Page 25

                                                                                                                  7 (Pages 22 to 25)
                                                       Lianchao Han - Confidential
                                                            August 28, 2019
               Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 6 of 57

                                                             Atkinson-Baker, Inc.
                                                               www.depo.com

 1         Q.     Could you spell his last name?                  09:43    1   Vision would likely counterclaim against him?              09:46

 2         A.     C-E-D-A-R. I could be wrong. I always           09:43    2        A.    Yes. Not specifically counterclaim. I           09:46

 3   just call his first name.                                    09:43    3   have to take that back. I think they will create           09:46

 4         Q.     What did you understand that William's          09:43    4   difficult situation that will jeopardize your              09:46

 5   position was with Mr. Guo?                                   09:44    5   political asylum. It's not worth it.                       09:47

 6         A.     I think he manages his financial assets.        09:44    6        Q.    Did you ever speak with Yvette Wang, who 09:47
 7         Q.     Do you know if he is the director of a          09:44    7   is sitting here at the table, about the lawsuit?           09:47

 8   company called ACA?                                          09:44    8        A.    No.                                             09:47

 9         A.     That, I didn't know.                            09:44    9        Q.    Do you know what role she plays for Mr.         09:47

10         Q.     Have you heard of that company, ACA or 09:44            10   Guo?                                                       09:47

11   ACA Capital Group Limited?                                   09:44   11        MR. GRENDI: Object to the form.                       09:47

12         A.     I'm not sure, but one time, I think -- I        09:44   12        THE WITNESS: Roughly.                                 09:47

13   don't know which one. There's a trust fund or                09:44   13   BY MR. GREIM:                                              09:47

14   something that French tried to buy real estate for           09:44   14        Q.    What is that?                                   09:47

15   Miles that needed a letter of credit. I think that           09:44   15        A.    She's been his longtime assistant. He           09:47

16   company provided it. I don't know which company              09:44   16   managed -- she managed the office and she was              09:47

17   provided it.                                                 09:44   17   originally excluded from this discussion, this             09:47

18         I don't remember that, but I think -- yeah.            09:44   18   project with Mike and French, and later, she was the       09:47

19   Maybe that.                                                  09:45   19   one who signed the contract, finished the                  09:48

20         Q.     This William Yu --                              09:45   20   negotiation, signed the contract with them, managed        09:48

21         A.     Yeah.                                           09:45   21   the project until, in the end, Miles asked -- took         09:48

22         Q.     -- where does he live?                          09:45   22   her out, put me back in.                                   09:48



                                                               Page 26                                                                 Page 28

 1        A.     I don't know. He seems to travel back            09:45    1        That's all I know. I don't know specifically          09:48

 2   and forth, Hong Kong, London, and New York.                  09:45    2   what she does, but that's just based on my                 09:48

 3        Q.     Does he have a role with McQuary Capital         09:45    3   observation.                                               09:48

 4   Group? Does that sound familiar?                             09:45    4       Q.     Well, have you heard of an entity called        09:48

 5        A.     I don't remember. Is that Australian?            09:45    5   Golden Spring New York or Golden Spring Hong Kong? 09:48
 6        Q.     It is.                                           09:45    6        A.    I heard about it, yeah.                         09:48

 7        A.     Then he used to be involved before Miles         09:45    7        MR. GRENDI: Object to the form.                       09:48

 8   hired him.                                                   09:45    8   BY MR. GREIM:                                              09:48

 9        Q.     When the last time you saw William?              09:45    9       Q.     Do you know whether Ms. Wang has a role         09:48

10        A.     Well, that may be a year ago or -- I             09:45   10   with either of the Golden Spring entities?                 09:48

11   don't remember. Maybe eight months ago.                      09:46   11        MR. GRENDI: Objection to the form.                    09:48

12        Q.     I want to go back now. I just want to            09:46   12        THE WITNESS: I didn't.                                09:48

13   make sure we cover this. Is there anything else that         09:46   13   BY MR. GREIM:                                              09:48

14   you discussed with Mr. Guo in these meetings in his          09:46   14       Q.     Why was it that Ms. Wang -- well, let me        09:48

15   office --                                                    09:46   15   back up.                                                   09:48

16        A.     Yeah.                                            09:46   16       Why do you say Ms. Wang was originally                 09:48

17        Q.     -- about the case that we haven't                09:46   17   excluded from the discussion?                              09:49

18   covered yet?                                                 09:46   18        A.    I didn't know. I think, later -- I              09:49

19        A.     There may be something, but I don't              09:46   19   forgot if he said in the meeting or he said to French      09:49

20   remember, but mainly, I remember the major picture,          09:46   20   and Mike later, but the reason was Miles didn't trust      09:49

21   big picture, thing is just this.                             09:46   21   her and she has many relatives that is within the          09:49

22        Q.     Did you tell Mr. Guo that Strategic              09:46   22   system.                                                    09:49



                                                               Page 27                                                                 Page 29

                                                                                                                         8 (Pages 26 to 29)
                                                    Lianchao Han - Confidential
                                                         August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 7 of 57

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1       Q.    What do you mean, "within the system"?           09:49    1   him with his various efforts to obtain political           09:52

 2        A.   With the communist, work for the Chinese         09:49    2   asylum from that point forward?                            09:52

 3   Government. I didn't know the source, but I just           09:49    3        A.    Correct.                                        09:52

 4   didn't remember if he said that in the meeting or          09:49    4        Q.    What was your initial impression of Mr.         09:52

 5   later, but that's my impression.                           09:49    5   Guo?                                                       09:52

 6       Q.    Well, let me back up for a second. When          09:49    6        A.    I think he's a genuine warm person. He          09:52

 7   did you first remember meeting her?                        09:49    7   has a deep knowledge of how the communist system           09:53

 8        A.   Meeting Yvette?                                  09:50    8   works and he has a reason to expose the high-ranking       09:53

 9       Q.    Um-hum.                                          09:50    9   government officials that are corrupt and, also, he        09:53

10        A.   I think maybe two years ago.                     09:50   10   has many defects of the people from the communist          09:53

11       Q.    Okay. So it would be late summer of              09:50   11   system.                                                    09:53

12   2017?                                                      09:50   12        Q.    What do you mean by that?                       09:53

13        A.   It will be August or September. August,          09:50   13        A.    Like --                                         09:53

14   most likely, yeah, August.                                 09:50   14        MR. GRENDI: Objection to form.                        09:53

15       Q.    How are you able to remember that time?          09:50   15        THE WITNESS: He probably won't tell you               09:53

16        A.   That was political asylum. Miles tried           09:50   16   exactly what he thinks. Sometimes he exaggerates           09:53

17   to -- that's why we were introduced to him and he did      09:50   17   what he's done and stuff like that.                        09:53

18   help him with his political asylum. Yeah.                  09:50   18   BY MR. GREIM:                                              09:53

19       Q.    What I should have asked you in the very         09:50   19        Q.    So you met Ms. Wang, then, within about 09:53
20   beginning was when did you first meet Mr. Guo?             09:50   20   a month or so of having met Mr. Guo himself?               09:54

21        A.   I think it's either July or August,              09:50   21        A.    Correct.                                        09:54

22   early August or, you know, late July of 2017.              09:50   22        Q.    Did your impression of Mr. Guo change           09:54



                                                             Page 30                                                                 Page 32

 1        Q.   And who introduced you?                         09:50     1   over time?                                                 09:54

 2        A.    His name is Jonathan Ho. The Chinese           09:51     2        A.    No.                                             09:54

 3   name is Chen Jun.                                         09:51     3        Q.    Do you consider yourself to be a                09:54

 4        Q.   Is that the last name, H-O?                     09:51     4   personal friend of Mr. Guo?                                09:54

 5        A.    Correct.                                       09:51     5        A.    That's a very --                                09:54

 6        Q.   Jonathan Ho. Who is Jonathan Ho?                09:51     6        Q.    Sorry.                                          09:54

 7        A.    He is a longtime friend of mine. He            09:51     7        A.    -- difficult question. I think I                09:54

 8   also used to be an activist, pro-democracy activist.      09:51     8   maintain a personal relationship with him and, also,       09:54

 9   He's a friend with the late Nobel Peace Prize winner      09:51     9   politically, I support his effort and I also have a        09:55

10   Liu Xiaobo.                                               09:51    10   lot of reservation about him.                              09:55

11        Q.   So why did Mr. Ho introduce you to Mr.          09:51    11        Q.    What are those reservations?                    09:55

12   Guo?                                                      09:51    12        A.    He just brings troubles to me. You              09:55

13        MR. GRENDI: Objection, form.                         09:51    13   know, I live a very simple straightforward life.           09:55

14        MR. GAVENMAN: Objection to form.                     09:51    14   This is my first deposition, first -- you know, this,      09:55

15        THE WITNESS: I think, at the time, they were         09:52    15   it's not fun.                                              09:55

16   talking about the options, what to do, whether to         09:52    16        My focus is the big picture, how to change            09:55

17   seek political asylum or other form of protection,        09:52    17   China, how to promote democracy. I don't want to           09:55

18   and he knows that, you know, I'm familiar with the        09:52    18   sign on to derail from that goal. This definitely is       09:55

19   American legal system. So he brought me to discuss        09:52    19   troublesome to me.                                         09:55

20   those options with Miles.                                 09:52    20        Q.    Do you have any concern about whether           09:55

21   BY MR. GREIM:                                             09:52    21   Guo is fully committed to overturning the Chinese 09:56
22        Q.   And is it fair to say that you assisted         09:52    22   communist system?                                          09:56



                                                             Page 31                                                                 Page 33

                                                                                                                    9 (Pages 30 to 33)
                                                     Lianchao Han - Confidential
                                                          August 28, 2019
             Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 8 of 57

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1        A.     Well, I think he's fully committed. At        09:56    1       MR. GRENDI: Object to the form.                       09:58

 2   the same time, he also has his relatives, his             09:56    2       THE WITNESS: I didn't know.                           09:58

 3   employees to be considered and his assets, although,      09:56    3   BY MR. GREIM:                                             09:58

 4   all of it has been confiscated. So I understand his       09:56    4       Q.     Do you know whether he is negotiating          09:58

 5   position.                                                 09:56    5   with Chinese officials even today?                        09:59

 6        Q.     And would it surprise you if Mr. Guo,         09:56    6       A.     I didn't know that either.                     09:59

 7   for example, vacillates in wanting regime change          09:56    7       Q.     Let's shift gears for a moment here and        09:59

 8   versus something less than that?                          09:56    8   -- well, before we move on. After you met Guo, Mr.        09:59

 9        MR. GRENDI: Object to the form.                      09:57    9   Guo --                                                    09:59

10        MR. GAVENMAN: Object to the form.                    09:57   10       A.     Yeah.                                          09:59

11        THE WITNESS: Can you rephrase that?                  09:57   11       Q.     -- did he introduce you to others              09:59

12   BY MR. GREIM:                                             09:57   12   besides Yvette Wang over the next month or two?           09:59

13        Q.     Sure. Sure. Would it surprise you that        09:57   13       A.     I met all his families, family members,        09:59

14   Mr. Guo tries to bargain with Chinese officials?          09:57   14   through him. I met with Tony Blair. I met -- who          09:59

15        MR. GRENDI: Object to the form.                      09:57   15   else? There were several other people that's              09:59

16        MR. GAVENMAN: Objection to form.                     09:57   16   significant maybe.                                        09:59

17        THE WITNESS: Frankly, I think it's possible,         09:57   17       Q.     Did he introduce you to someone named          10:00

18   but it's unlikely, highly unlikely. It's too late         09:57   18   Hansheng Wang?                                            10:00

19   for that.                                                 09:57   19       A.     He never introduced me to Hansheng Wang.       10:00

20   BY MR. GREIM:                                             09:57   20   Hansheng Wang, I know used to be his staff. I got to      10:00

21        Q.     What do you mean by it's too late for         09:57   21   know him in that capacity.                                10:00

22   that?                                                     09:57   22       Q.     What does Hansheng Wang do for Mr. Guo?        10:00



                                                            Page 34                                                                Page 36

 1        MR. GRENDI: Object to the form.                     09:57     1         MR. GRENDI: Object to form.                        10:00

 2        MR. GAVENMAN: Objection to form.                    09:57     2         MR. GAVENMAN: Object to the form.                  10:00

 3        THE WITNESS: He's already put himself in the        09:57     3         THE WITNESS: If I saw him, he do -- he does        10:00

 4   position that he is the number one enemy of the          09:57     4   lots of different things, bodyguard, security. He        10:00

 5   regime.                                                  09:57     5   also cooks. What else he does? Run errands, book         10:00

 6   BY MR. GREIM:                                            09:57     6   hotel rooms, you know.                                   10:00

 7        Q.     When did he cross that line?                 09:57     7   BY MR. GREIM:                                            10:00

 8        MR. GAVENMAN: Objection to form.                    09:58     8         Q.    Does he run any companies?                   10:00

 9        MR. GRENDI: Objection to the form.                  09:58     9         A.     I have no knowledge.                        10:00

10        THE WITNESS: I don't know for sure. My              09:58    10         Q.    Do you know if he's a principal of           10:00

11   speculation -- can I speculate?                          09:58    11   Eastern Profit?                                          10:01

12        MR. GAVENMAN: You shouldn't speculate. Only         09:58    12         A.     I didn't know that.                         10:01

13   speak to things that you know.                           09:58    13         Q.    Does he actually live in Mr. Guo's           10:01

14        THE WITNESS: All right. But I think -- can          09:58    14   apartment?                                               10:01

15   I just say, more likely, after he turned the MSS         09:58    15         A.     I didn't know that either.                  10:01

16   Secretary of Discipline into FBI, they busted them at    09:58    16         MR. GAVENMAN: Objection to form.                   10:01

17   La Guardia Airport and I think that's where he           09:58    17         MR. GRENDI: Object to the form.                    10:01

18   crossed the line.                                        09:58    18         THE WITNESS: I saw him all the time there,         10:01

19   BY MR. GREIM:                                            09:58    19   but I didn't know he lived there.                        10:01

20        Q.     Do you know whether he attempted to 09:58             20   BY MR. GREIM:                                            10:01

21   negotiate with Chinese officials even after that         09:58    21         Q.    Which Guo family members were you 10:01
22   point?                                                   09:58    22   introduced to?                                           10:01


                                                            Page 35                                                                Page 37

                                                                                                                    10 (Pages 34 to 37)
                                                   Lianchao Han - Confidential
                                                        August 28, 2019
               Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 9 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1          A.     I met his son, Wu Chun. I met his             10:01    1   Guo?                                                       10:04

 2    daughter, Wo Mei, his wife, Yu Chen Su.                    10:01    2        MR. GRENDI: Object to the form.                       10:04

 3         Q.      We'll get some of these names here on         10:01    3        THE WITNESS: I didn't approach them.                  10:04

 4    the break.                                                 10:01    4   BY MR. GREIM:                                              10:04

 5          A.     Okay.                                         10:01    5       Q.      Did Ms. Wallop approach you?                   10:04

 6          MR. GRENDI: Eddie, I'm just going to jump in         10:01    6        A.     No. That's not the case. They were             10:04

 7    here. Are we going to get on topic here? We're             10:02    7   introduced through Bill Gertz. Bill Gertz called me        10:04

 8    talking about --                                           10:02    8   and said can you set up meeting with Miles; I want to      10:04

 9          MR. GREIM: We are on topic.                          10:02    9   introduce Mike and French, Strategic Vision, to help       10:04

10        MR. GRENDI: Talking about Mr. Guo's family       10:02         10   Miles. So I set up meeting and we were introduced          10:04

11    and who Mr. Lianchao has met, this has nothing to do 10:02         11   that way.                                                  10:04

12    with this dispute.                                         10:02   12       Q.      Okay. Did you already know Mr. Gertz?          10:04

13          MR. GREIM: Please don't disrupt the                  10:02   13        A.     Yes.                                           10:04

14    deposition.                                                10:02   14       Q.      How long have you known him?                   10:05

15          MR. GRENDI: I'm not disrupting the                   10:02   15        A.     Thirty years.                                  10:05

16    deposition. I want to move it along and have it on         10:02   16       Q.      Now, did Mr. Gertz, then, already seem         10:05

17    topic. You know, we're discussing irrelevant stuff         10:02   17   to know or already seem to have a specific project in 10:05
18    right now, but please continue.                            10:02   18   mind for Mr. Guo?                                          10:05

19    BY MR. GREIM:                                              10:02   19        MR. GRENDI: Objection.                                10:05

20         Q.      When was the first time that you met          10:02   20        MR. GAVENMAN: Object to the form.                     10:05

21    French Wallop?                                             10:02   21        THE WITNESS: Yes.                                     10:05

22          A.     Let's see. I would say September --           10:02   22   BY MR. GREIM:                                              10:05



                                                              Page 38                                                                 Page 40

 1   October or September of 2017.                               10:02    1        Q.     What was that?                                 10:05

 2       Q.      Did you know her beforehand?                    10:02    2          A.    I think that was the original proposal        10:05

 3        A.     I didn't know her. I know her -- I              10:02    3   French and Mike brought with them or maybe they first 10:05
 4   worked with her husband many years ago. So I had a          10:02    4   gave it to me and I shared it with Miles to handle         10:05

 5   very good relationship with his office. Naturally, I        10:03    5   his communication, pretty much.                            10:05

 6   know of her. I didn't met her.                              10:03    6        Q.     So when Mr. Gertz came to you --               10:05

 7       Q.      Was this Senator Malcolm Wallop?                10:03    7          A.    Yes.                                          10:05

 8        A.     Correct.                                        10:03    8        Q.     -- and asked you to set up this                10:05

 9       Q.      What about Mr. Waller?                          10:03    9   meeting --                                                 10:05

10        A.     That was the same time I met with               10:03   10          A.    Yes.                                          10:05

11   French.                                                     10:03   11        Q.     -- did you understand that he had              10:05

12       Q.      Did she you know of Mr. Waller before           10:03   12   already spoken to Ms. Wallop and Mr. Waller?               10:05

13   the fall of 2017?                                           10:03   13          A.    Absolutely.                                   10:06

14        A.     No.                                             10:03   14          MR. GRENDI: Objection.                              10:06

15       Q.      Let's talk a little bit about the               10:03   15   BY MR. GREIM:                                              10:06

16   research project that's at issue here. How is it            10:03   16        Q.     At that time, let's say when -- let me         10:06

17   that -- well, let me ask you this: Did there come a         10:03   17   strike that.                                               10:06

18   time that you approached French Wallop about possible 10:03         18        When Mr. Gertz first contacted you about              10:06

19   work for Mr. Guo?                                           10:04   19   this --                                                    10:06

20        A.     Say that again.                                 10:04   20          A.    Yeah.                                         10:06

21       Q.      Did there come a time when you                  10:04   21        Q.     -- were you already aware that Mr. Guo         10:06

22   approached Ms. Wallop about possible work for Mr.           10:04   22   was looking for some type of research?                     10:06


                                                              Page 39                                                                 Page 41

                                                                                                                   11 (Pages 38 to 41)
                                                      Lianchao Han - Confidential
                                                           August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 10 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1         A.    No.                                             10:06    1   but there was a huge leak of data that exposed lots        10:09

 2         MR. GAVENMAN: Objection to form.                      10:06    2   of Chinese Government officials' offshore companies.       10:09

 3         MR. GRENDI: Objection to the form.                    10:06    3   I looked into that.                                        10:09

 4         THE WITNESS: Miles didn't even know what he           10:06    4        We did a lot of research through different            10:09

 5   was looking for. He had -- this is not his idea             10:06    5   means and we submitted it the U.S. Government about        10:10

 6   whatsoever.                                                 10:06    6   those individuals, that corruption with a select few       10:10

 7   BY MR. GREIM:                                               10:06    7   that specifically -- you know, based on the                10:10

 8         Q.    Why did you agree to set up a meeting           10:06    8   corruption and required the U.S. Government sanction       10:10

 9   between Wallop and Waller and Guo?                          10:07    9   them under the FCP Act.                                    10:10

10       A. I think French and Mike had very good         10:07          10        Q.   And -- okay. And was that with the               10:10

11   experience in handling strategic communication. They 10:07          11   Hudson Institute?                                          10:10

12   have a good reputation in Washington, D.C., also            10:07   12        A.   No. With the Citizen Power initiative            10:10

13   under the strong recommendation by Bill Gertz. I            10:07   13   and with the Hudson initiative.                            10:10

14   also know Senator Wallop. So I, of course, I                10:07   14       Q.    I see. So in the fall of 2017 -- and             10:10

15   naturally think they could do the job.                      10:07   15   then we'll take a break here.                              10:10

16         Q.    Before this project came along --               10:07   16        A.   Yeah.                                            10:10

17         A.    Yeah.                                           10:07   17       Q.    In the fall of 2017, had you discussed           10:10

18         Q.    -- had you ever been involved with any          10:07   18   with Mr. Guo that he might be able to contribute to 10:10
19   sort of research project into individuals?                  10:07   19   something like that, to that kind of an effort?            10:11

20         MR. GAVENMAN: Objection to form.                      10:08   20        A.   Yes, I did.                                      10:11

21         THE WITNESS: No.                                      10:08   21       Q.    And was that before Mr. Gertz contacted          10:11

22   BY MR. GREIM:                                               10:08   22   you about Ms. Wallop and Mr. Waller?                       10:11



                                                              Page 42                                                                 Page 44

 1       Q.     Had you ever been involved with any sort         10:08    1        A.   Yes.                                             10:11

 2   of research project into the Chinese Communist Party?       10:08    2       Q.    So do you know whether Mr. Guo was at            10:11

 3        MR. GAVENMAN: Objection to form.                       10:08    3   least considering some sort of research project into 10:11
 4        THE WITNESS: Just personally on my -- what             10:08    4   the Chinese Communist Party members?                       10:11

 5   type of research? Can you rephrase that?                    10:08    5        A.   It's not --                                      10:11

 6   BY MR. GREIM:                                               10:08    6        MR. GAVENMAN: Objection to form.                      10:11

 7       Q.     Sure. Maybe a project where there would          10:08    7        MR. GRENDI: Objection to the form.                    10:11

 8   be an effort to find nonpublic information about            10:08    8        THE WITNESS: Yeah. It's not specific. This            10:11

 9   Chinese Communist Party members.                            10:08    9   idea, my point at the time when I communicated with        10:11

10        MR. GAVENMAN: Objection to form.                       10:08   10   Miles, I said in order to have this whistle-blowing,       10:11

11        THE WITNESS: Not in -- we have done lots of            10:08   11   this disruptive momentum you made to continue -- they      10:11

12   -- I've done lots of research on the Communist Party        10:08   12   call it the whistle-blowing revolution to continue --      10:11

13   members, particularly on the corruption side. I             10:08   13   I told him you need very solid evidence to                 10:11

14   worked with Hudson Institute. This Kleptocracy              10:08   14   sustainable expose Chinese communist high-ranking          10:11

15   Center, I helped them with the relationship, the            10:09   15   government officials.                                      10:12

16   mapping of Chinese high-ranking government officials,       10:09   16        So that was the principle. We never get into          10:12

17   their corruption, you know, potential corruption.           10:09   17   detail how to do it until Mike and French's proposal       10:12

18        I also worked on several other projects,               10:09   18   come over. I was the one -- originally, this project       10:12

19   tried to pinpoint the Chinese high-ranking government       10:09   19   basically is a communication, handling the                 10:12

20   officials, the family corruption, and based on some         10:09   20   communication, P.R., not into the investigation. I         10:12

21   of the -- based on the international consortium, you        10:09   21   was the one who approached -- I explored this              10:12

22   know, there was a leak from Wikipedia for the source,       10:09   22   possibility with French and Mike first and they said       10:12



                                                              Page 43                                                                 Page 45

                                                                                                                   12 (Pages 42 to 45)
                                                     Lianchao Han - Confidential
                                                          August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 11 of 57

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1   they can do it and then I convinced Miles to move to      10:12    1        THE WITNESS: You mean through social media?          10:27

 2   this direction. It's not from Miles. It's from me.        10:12    2   BY MR. GREIM:                                             10:27

 3        MR. GREIM: Okay. I don't know that we've             10:12    3        Q.    Through social media.                          10:27

 4   been going for quite an hour yet, but let's go ahead      10:12    4        A.    Yes.                                           10:27

 5   and take our first break, if that's okay.                 10:13    5        Q.    So you reviewed some of those items            10:27

 6        THE WITNESS: All right.                              10:13    6   yourself?                                                 10:27

 7        MR. GREIM: We'll take a -- let's go ahead            10:13    7        A.    Usually, you know, his media videos are        10:27

 8   and try to just make it five, if we can.                  10:13    8   too long. I usually don't watch it unless there's a       10:28

 9        VIDEOGRAPHER: Going off the record. The              10:13    9   specific issue I found interesting.                       10:28

10   time is 10:15 a.m.                                        10:13   10        Q.    Now, did you talk with Mr. Guo about his       10:28

11        [Recess.]                                            10:26   11   own background?                                           10:28

12        VIDEOGRAPHER: We are back on the record.             10:26   12        And this is -- we're going to limit it to, you       10:28

13   The time is now 10:28 a.m.                                10:26   13   know, all your discussions with him up until the time 10:28
14   BY MR. GREIM:                                             10:26   14   you introduced Strategic Vision to Mr. Guo.               10:28

15       Q.    Welcome back, Mr. Han.                          10:26   15        MR. GRENDI: Object to the form.                      10:28

16        A.   Yes.                                            10:26   16        MR. GAVENMAN: Object to form.                        10:28

17       Q.    Let's go again to the same timeframe            10:26   17        THE WITNESS: There are some discussions,             10:28

18   we've been talking about, sort of late summer, early      10:26   18   because I think that's also privileged because of         10:28

19   fall of 2017. At that time, is it fair to say that        10:26   19   related to his political asylum. I think it's better      10:28

20   your interactions with Mr. Guo were, number one,          10:26   20   not for me to talk about it.                              10:28

21   about his asylum application --                           10:26   21   BY MR. GREIM:                                             10:28

22        A.   Correct.                                        10:26   22        Q.    Did he retain you as counsel on the            10:28



                                                            Page 46                                                                Page 48

 1       Q.    -- and, number two, some general                10:26    1   political asylum matter?                                  10:29

 2   discussions about what it would take for him to sort      10:26    2         A.    Not as counsel, but as facilitator, you       10:29

 3   of be a whistleblower about the Chinese Communist         10:26    3   know, sort of a legal assistant. We -- yeah.              10:29

 4   Party?                                                    10:26    4        Q.     Okay. So I want to make sure I'm clear.       10:29

 5        MR. GAVENMAN: Objection.                             10:26    5   Do you believe you were acting as his attorney?           10:29

 6        MR. GRENDI: Object to the form.                      10:26    6         A.    I wasn't --                                   10:29

 7        THE WITNESS: He was already a whistleblower          10:26    7         MR. GRENDI: Object to form.                         10:29

 8   at the time. My suggestion was to sustain that            10:27    8         MR. GAVENMAN: Object to the form.                   10:29

 9   whistleblower.                                            10:27    9         [Interruption.]                                     10:29

10   BY MR. GREIM:                                             10:27   10   BY MR. GREIM:                                             10:29

11        Q.   Now, by this point, had you done any            10:27   11        Q.     Were you able to finish your answer?          10:29

12   research of your own into Mr. Guo's background?           10:27   12         A.    Yes.                                          10:29

13        A.   A little bit.                                   10:27   13        Q.     Were you being paid by Guo at this time? 10:29
14       Q.    Okay. What did you do to look into his          10:27   14         A.    No.                                           10:29

15   background?                                               10:27   15         MR. GRENDI: Object to the form.                     10:29

16        A.   Just online information.                        10:27   16   BY MR. GREIM:                                             10:29

17        Q.   So you read some of the articles that           10:27   17        Q.     By the way, have you ever been paid by        10:29

18   had been written about him?                               10:27   18   Mr. Guo or by one of the entities he controls?            10:29

19        A.   Correct.                                        10:27   19         A.    No.                                           10:30

20        Q.   And by this point, had he begun posting         10:27   20         MR. GRENDI: Objection.                              10:30

21   things online himself?                                    10:27   21         MR. GAVENMAN: Objection to form.                    10:30

22        MR. GRENDI: Object to the form.                      10:27   22   BY MR. GREIM:                                             10:30



                                                            Page 47                                                                Page 49

                                                                                                                  13 (Pages 46 to 49)
                                                   Lianchao Han - Confidential
                                                        August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 12 of 57

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1       Q.     Have you been paid by the Rule of Law           10:30    1            MR. GAVENMAN: Objection to form.                  10:32

 2   Foundation?                                                10:30    2            MR. GRENDI: Objection.                            10:32

 3        A.    No.                                             10:30    3            THE WITNESS: A lot of that discussion, you        10:32

 4       Q.     Okay. Then here's what I'll do. I'm             10:30    4   know, this is all from the meeting.                        10:32

 5   not -- I don't believe a privilege will apply to           10:30    5            MR. GAVENMAN: So I'm going to instruct you        10:32

 6   shield his disclosures to you about his past from          10:30    6   not to answer, attorney-client privilege.                  10:32

 7   discovery, but what I'm going to do is just simply         10:30    7            THE WITNESS: Yeah.                                10:32

 8   ask you about your knowledge. Okay?                        10:30    8   BY MR. GREIM:                                              10:32

 9       And what we'll try to do is not put it -- we           10:30    9        Q.       Did Mr. Guo make representations to          10:32

10   will try not to ask about conversations that you had 10:30         10   French Wallop or Mike Waller about his past?               10:32

11   with him while his asylum counsel were present.            10:30   11            MR. GAVENMAN: Objection to form, foundation.      10:33

12   Okay?                                                      10:30   12            THE WITNESS: During the meeting with them?        10:33

13        A.    [Gestures.]                                     10:30   13   BY MR. GREIM:                                              10:33

14       Q.     Okay.                                           10:30   14        Q.       Yes.                                         10:33

15        MR. GAVENMAN: Let me caution you. To the              10:30   15            A.    I didn't remember exactly what he said      10:33

16   extent you learned anything in the course of those         10:31   16   to them. I think that maybe there is some                  10:33

17   discussions, you shouldn't disclose that either.           10:31   17   discussion.                                                10:33

18        THE WITNESS: Correct.                                 10:31   18        Q.       Did Mr. Guo participate in the Tieneman      10:33

19   BY MR. GREIM:                                              10:31   19   Square protest?                                            10:33

20       Q.     So did you understand that Mr. Guo              10:31   20            A.    During the time of that meeting?            10:33

21   became a dissident during the Tieneman Square              10:31   21            MR. GAVENMAN: Asked and answered.                 10:33

22   demonstrations and massacre?                               10:31   22            MR. GRENDI: Objection.                            10:33



                                                             Page 50                                                                 Page 52

 1        A.    Say that again.                                 10:31    1        MR. GAVENMAN: We've established that there            10:33

 2       Q.     Well, let me ask you a different                10:31    2   is privilege attached to that answer. So I instruct        10:33

 3   question, because that's -- did you understand that        10:31    3   you not to answer as well.                                 10:33

 4   Mr. Guo participated in the Tieneman Square                10:31    4   BY MR. GREIM:                                              10:33

 5   demonstrations and massacre?                               10:31    5        Q.       What do you remember about what Mr. Guo 10:33
 6        MR. GRENDI: Object to the form.                       10:31    6   said about himself to Ms. Wallop and Mr. Waller?           10:34

 7        MR. GAVENMAN: Objection.                              10:31    7        A.       I don't remember much.                       10:34

 8        THE WITNESS: Understand?                              10:31    8        Q.       What do you remember though?                 10:34

 9   BY MR. GREIM:                                              10:31    9        A.       I remember specifically what was             10:34

10       Q.     Yes. Did you believe?                           10:31   10   discussed about the proposal, you know, what to do         10:34

11        MR. GRENDI: Objection.                                10:31   11   about what information is required and the back and        10:34

12        MR. GAVENMAN: Objection. This is pretty far           10:31   12   forth.                                                     10:34

13   afield from what Mr. Han is here to testify about.         10:31   13        Q.       What did Mr. Guo say he wanted to do         10:34

14   I'm not sure how this is a good use of your time, but      10:31   14   with the research?                                         10:34

15   you can keep going.                                        10:32   15        A.       He wanted --                                 10:34

16        THE WITNESS: That discussion is with his              10:32   16        MR. GAVENMAN: Objection.                              10:34

17   counsel.                                                   10:32   17        MR. GRENDI: Objection to form.                        10:34

18        MR. GAVENMAN: So objection, privilege. I              10:32   18        THE WITNESS: He wanted to expose the                  10:34

19   instruct you not to answer.                                10:32   19   corruption of the highest-ranking members of the           10:34

20        THE WITNESS: Right.                                   10:32   20   Communist Party.                                           10:34

21   BY MR. GREIM:                                              10:32   21   BY MR. GREIM:                                              10:34

22       Q.     Do you know why Mr. Guo left China?             10:32   22        Q.       Did he say how he wanted to do that?         10:34



                                                             Page 51                                                                 Page 53

                                                                                                                    14 (Pages 50 to 53)
                                                  Lianchao Han - Confidential
                                                       August 28, 2019
              Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 13 of 57

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1        A.   That was during the discussion. How             10:34    1        A.    Let's make it clear.                            10:38

 2   he's going to do it, I don't think he has an idea.        10:35    2        Q.    That's right. So Mr. Gertz is the one           10:38

 3   We proposed -- I actually talked to French and Mike,      10:35    3   who introduced Wallop and Waller to you and then you 10:38
 4   seeing whether we can use some unconventional way to      10:35    4   met with Wallop and Waller after that?                     10:38

 5   obtain this information.                                  10:35    5        A.    He is introducing them to Miles. I am           10:39

 6       Q.    Do you know, roughly, when Mr. Guo began        10:35    6   the facilitator to set it up.                              10:39

 7   speaking out against Communist Part members?              10:36    7        Q.    Okay. I'm going to direct you to --             10:39

 8        MR. GAVENMAN: Objection the form.                    10:36    8   and, first of all, this article is based on Mr.            10:39

 9        THE WITNESS: I would say in the America, at          10:36    9   Gertz's interview of Mr. Guo. I want to direct you         10:39

10   least, I know, maybe April of 2017. This is during        10:36   10   first to -- before we do this, let me ask you are you      10:39

11   his interview with Mirror Tv.                             10:36   11   aware of an alleged Chinese origin cyber attack on         10:39

12   BY MR. GREIM:                                             10:36   12   the Hudson Institute?                                      10:39

13       Q.    What the Mirrow Tv?                             10:36   13        A.    Yes.                                            10:39

14        A.   It's a Chinese language TV, maybe the           10:36   14        Q.    And you recall that Guo has frequently          10:39

15   largest Chinese language media group here, based in       10:36   15   cited that as evidence that the Chinese Government is      10:39

16   New York.                                                 10:36   16   out to get him, basically?                                 10:39

17       Q.    Have you seen that interview?                   10:36   17        MR. GRENDI: Objection to form.                        10:39

18        A.   I didn't.                                       10:36   18        MR. GAVENMAN: Objection to the form.                  10:39

19       Q.    Have you seen --                                10:36   19        THE WITNESS: I didn't know.                           10:40

20        A.   Maybe just very part.                           10:37   20   BY MR. GREIM:                                              10:40

21       Q.    I'm sorry? You may have just seen part          10:37   21        Q.    Okay. Were you helping to plan the              10:40

22   of it?                                                    10:37   22   Hudson event?                                              10:40



                                                            Page 54                                                                 Page 56

 1        A.    Maybe a small part of it, not directly         10:37    1         A.    Correct.                                       10:40

 2   from Tv. They always, you know, like through You          10:37    2         MR. GRENDI: Objection.                               10:40

 3   Tube, somebody else posted it.                            10:37    3   BY MR. GREIM:                                              10:40

 4        Q.    Right. Have you seen other interviews          10:37    4        Q.    Are you aware that the Hudson event --          10:40

 5   of Mr. Guo on You Tube or on TV?                          10:37    5   well, who was in charge of the HUD event within the 10:40
 6        A.    I might, but very limited.                     10:37    6   institute?                                                 10:40

 7        Q.    Do you remember what articles you              10:37    7         A.    It was Charles Davidson at the                 10:40

 8   reviewed about Mr. Guo's past?                            10:37    8   beginning.                                                 10:40

 9        A.    I didn't.                                      10:37    9        Q.    What was the last name?                         10:40

10                      [Han Exhibit No. 2 was                 10:38   10         A.    Davidson, and then I took it over,             10:40

11                      marked for identification.]            10:38   11   because he said he's not able to do it. He's afraid        10:40

12   BY MR. GREIM:                                             10:38   12   that, you know, his son-in-law's -- his son's fiance,      10:40

13        Q.    I'm going to show you what we are              10:38   13   who is Chinese, will be retaliated against. So he          10:40

14   marking as Exhibit 2. You'll see this is an article       10:38   14   asked me to take over.                                     10:40

15   by Bill Gertz, who we mentioned a few times earlier 10:38         15        Q.    Who is the person at Hudson who agreed          10:40

16   today. It appeared October 9, 2017.                       10:38   16   to cancel the event?                                       10:40

17        Is this around the time, by the way, that you        10:38   17         A.    I think the --                                 10:40

18   were introducing Ms. Wallop and Mr. Waller to Mr.         10:38   18         MR. GRENDI: Objection to the form.                   10:40

19   Guo?                                                      10:38   19         MR. GAVENMAN: Objection.                             10:40

20        A.    I think this is before the time that he        10:38   20         THE WITNESS: I think the head of -- the CEO,         10:40

21   was introducing.                                          10:38   21   Ken Winston. I don't know exactly who agreed, but it       10:41

22        Q.    That's right.                                  10:38   22   was Ken called me to tell me it's cancelled.               10:41



                                                            Page 55                                                                 Page 57

                                                                                                                  15 (Pages 54 to 57)
                                                      Lianchao Han - Confidential
                                                           August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 14 of 57

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1        THE WITNESS: In the private meeting, he told          10:58    1           [Video presentation.]                            11:02

 2   me that he's -- he expressed a very completely             10:58    2           MR. GREIM: All right. That's the end of the      11:05

 3   different view about Xi, about Communist Party.            10:58    3   clip.                                                    11:05

 4   BY MR. GREIM:                                              10:58    4           MR. GRENDI: I'm sorry. Objection. I just         11:05

 5       Q.    What do you mean, a completely different         10:58    5   don't understand. Are there two speakers on that or      11:05

 6   view?                                                      10:58    6   just one?                                                11:05

 7        A.   He's opposing Xi's dictatorship -- put           10:58    7           MR. GREIM: This was -- let me read some more 11:05
 8   it that way -- strongly.                                   10:59    8   background on this. This was pulled from You Tube,       11:05

 9       Q.    Sir, I'm going to play for you a video           10:59    9   https://youtu.be/whKwuLpKbUQ published April 29,         11:05

10   of Mr. Guo speaking. I'm going to see if this is           10:59   10   2017.                                                    11:05

11   something you have heard before and I'm going to see 10:59         11           Let me ask the witness, first of all --          11:05

12   if you at least recognize his voice.                       11:00   12           MR. GRENDI: Hold on.                             11:05

13        A.   Yeah.                                            11:00   13   BY MR. GREIM:                                            11:05

14       Q.    This will be in Chinese. So the court            11:00   14           Q.   Do you recognize the voice on the           11:05

15   reporter will not be able to transcribe it.                11:00   15   recording?                                               11:05

16        A.   Okay.                                            11:00   16           MR. GRENDI: Objection. Are there two             11:05

17       Q.    However, I'm going to distribute a               11:00   17   voices? I don't understand. It says Speaker 1.           11:05

18   translation that we have already served on our             11:00   18           MR. GREIM: Please don't interrupt the            11:05

19   opposing counsel and I'll make it available to you as      11:00   19   questioning. There's only one thing that says            11:06

20   well. We are going to mark this as Han 3.                  11:00   20   Speaker 1. There are not two voices.                     11:06

21                     [Han Exhibit No. 3 was                   11:00   21           MR. GRENDI: I don't know.                        11:06

22                     marked for identification.]              11:01   22           MR GREIM: Please don't interrupt. Please         11:06


                                                             Page 74                                                                Page 76

 1         MR. GREIM: I'm going to arrange these                11:01    1   don't interrupt the questioning.                          11:06

 2   speakers so that, hopefully, everybody can hear this       11:01    2           MR. GRENDI: Objection to the entire line of       11:06

 3   really well.                                               11:01    3   questioning. You may continue.                            11:06

 4         MR. GRENDI: Is this a certified translation?         11:01    4           MR. GAVENMAN: I object as well.                   11:06

 5         MR. GREIM: Yeah. The affidavit that you              11:01    5   BY MR. GREIM:                                             11:06

 6   received goes with all of these. This has been             11:01    6         Q.     All right. Do you recognize the voice        11:06

 7   produced to you.                                           11:01    7   on the recording, sir?                                    11:06

 8         MR. GRENDI: I got a lot of stuff in the last         11:01    8           A.   Yes.                                         11:06

 9   few days.                                                  11:01    9         Q.     Whose voice is that?                         11:06

10         All right. On your representation this is            11:01   10           A.   Miles.                                       11:06

11   certified translation, I would object to the extent        11:01   11         Q.     I'm sorry?                                   11:06

12   it's not certified.                                        11:01   12           A.   Miles.                                       11:06

13         MR. GREIM: Okay.                                     11:01   13         Q.     Miles?                                       11:06

14         MR. GRENDI: Thank you.                               11:01   14           A.   Yes.                                         11:06

15         MR. GREIM: All right. And here we go. This           11:01   15         Q.     Have you heard any part of this before?      11:06

16   is about a three-minute-and-one-second clip.               11:01   16           A.   No. This is actually my first time.          11:06

17   Actually, the You Tube version of this, sir, has -- I      11:01   17         Q.     And did you hear in the opening that Mr.     11:06

18   know someone from You Tube tried to translate it, and      11:01   18   Guo said I have absolute faith in General Secretary 11:06
19   just so you can see what I'm playing, I'm going to         11:02   19   Xi?                                                       11:06

20   turn my computer screen around so that you can see         11:02   20           MR. GRENDI: Objection.                            11:06

21   it. I know it's some distance from you, but I'm            11:02   21           THE WITNESS: Yes.                                 11:06

22   going to ahead and play.                                   11:02   22   BY MR. GREIM:                                             11:06



                                                             Page 75                                                                Page 77

                                                                                                                   20 (Pages 74 to 77)
                                                     Lianchao Han - Confidential
                                                          August 28, 2019
          Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 15 of 57

                                                   Atkinson-Baker, Inc.
                                                     www.depo.com

 1       Q.    Did you also hear him criticize certain      11:06    1        MR. GAVENMAN: Objection to form.                  11:07

 2   dissidents in the United States?                       11:06    2   BY MR. GREIM:                                          11:07

 3       A.    Yes.                                         11:06    3        Q.    By the way, were you following along 11:07
 4       MR. GAVENMAN: Objection to form.                   11:06    4   with the translation while you were listening? 11:07
 5       MR. GRENDI: Objection.                             11:06    5        A.    Yeah.                                       11:07

 6   BY MR. GREIM:                                          11:06    6        Q.    Did you find the translation to be          11:07

 7       Q.    Have you heard him express similar views     11:06    7   generally accurate?                                    11:07

 8   to you?                                                11:06    8        MR. GRENDI: Objection.                            11:07

 9       MR. GAVENMAN: Objection to form.                   11:06    9        THE WITNESS: No. I didn't look at English.        11:07

10       THE WITNESS: About Xi?                             11:06   10   I just looked at the Chinese.                          11:08

11   BY MR. GREIM:                                          11:06   11   BY MR. GREIM:                                          11:08

12       Q.    Let's start with Xi, about Xi.               11:06   12        Q.    I see. Did you find the Chinese             11:08

13       MR. GAVENMAN: Objection to form.                   11:07   13   transcription to be generally accurate?                11:08

14       THE WITNESS: Never.                                11:07   14        MR. GRENDI: Objection to form. He didn't          11:08

15   BY MR. GREIM:                                          11:07   15   read the English.                                      11:08

16       Q.    Have you heard him express similar views 11:07       16        THE WITNESS: The Chinese, yes.                    11:08

17   regarding dissidents?                                  11:07   17   BY MR. GREIM:                                          11:08

18       MR. GAVENMAN: Objection to form.                   11:07   18        Q.    Does it surprise you that Guo made a        11:08

19       MR. GRENDI: Objection.                             11:07   19   statement such as this?                                11:08

20       THE WITNESS: It depends on what dissidents         11:07   20        MR. GAVENMAN: Objection to form.                  11:08

21   you are talking about.                                 11:07   21        MR. GRENDI: Objection to the form.                11:08

22   BY MR. GREIM:                                          11:07   22        THE WITNESS: No, not at all.                      11:08


                                                         Page 78                                                              Page 80

 1       Q.    So about some dissidents, he has             11:07    1   BY MR. GREIM:                                           11:08

 2   expressed a similar view?                              11:07    2       Q.    Why not?                                      11:08

 3        MR. GAVENMAN: Objection to form.                  11:07    3        A.   Chinese politics --                           11:08

 4        MR. GRENDI: Objection to form.                    11:07    4        MR. GAVENMAN: Objection.                           11:08

 5        THE WITNESS: Yes.                                 11:07    5        MR. GRENDI: Objection.                             11:08

 6   BY MR. GREIM:                                          11:07    6        THE WITNESS: -- are complicated. What he           11:08

 7       Q.    Okay. What about -- I assume that he         11:07    7   said on a public platform is not what he really         11:08

 8   has expressed similar views about Xi Nuo.              11:07    8   intended to say. That's just my understanding and,      11:08

 9        A.   Yes.                                         11:07    9   also, activists in this community, not all of them      11:08

10        MR. GAVENMAN: Objection to form.                  11:07   10   are real activists. Some are fake. Some are             11:08

11        MR. GRENDI: Objection to form.                    11:07   11   actually working for the Chinese regime, including      11:08

12   BY MR. GREIM:                                          11:07   12   this guy, Xi Nuo.                                       11:09

13       Q.    Has he expressed to you that one of his      11:07   13   BY MR. GREIM:                                           11:09

14   goals is to punish certain dissidents in the United 11:07      14       Q.    So you're aware the Xi Nuo works for the 11:09
15   States?                                                11:07   15   Chinese regime?                                         11:09

16        A.   He didn't --                                 11:07   16        A.   Yes.                                          11:09

17        MR. GRENDI: Objection to form.                    11:07   17        MR. GAVENMAN: Objection to form.                   11:09

18        THE WITNESS: -- put it that way.                  11:07   18   BY MR. GREIM:                                           11:09

19   BY MR. GREIM:                                          11:07   19       Q.    How do you know that?                         11:09

20       Q.    Did you hear him say in this tape that       11:07   20        A.   I have informant that provides that some      11:09

21   they deserve to be punished?                           11:07   21   people work with Xi Nuo.                                11:09

22        A.   Yes.                                         11:07   22       Q.    Let's -- you know what? Let's stop            11:09



                                                         Page 79                                                              Page 81

                                                                                                            21 (Pages 78 to 81)
                                                Lianchao Han - Confidential
                                                     August 28, 2019
          Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 16 of 57

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1   there, because everybody -- most people at this            11:09    1   suing others. It's the other side suing him as well.       11:11

 2   table, I think, have the same goals and there are --       11:09    2   BY MR. GREIM:                                              11:11

 3   we probably do not need to get into the answer to          11:09    3       Q.    Is it your testimony that every                  11:11

 4   that question.                                             11:09    4   dissident that Mr. Guo is in litigation with -- well,      11:11

 5       Okay. There's just no need to do that here.            11:09    5   let me back up. That's a closed question.                  11:11

 6        A.    Okay.                                           11:09    6       Let me just ask you this.                              11:11

 7        MR. GRENDI: Wait. Stop.                               11:09    7        A.   Yeah.                                            11:12

 8        MR. PODHASKIE: It's one of his best friends           11:09    8       Q.    Are you aware of whether Mr. Guo is in           11:12

 9   on Twitter. Let him go on and explain.                     11:09    9   litigation with any dissident who is not working with 11:12
10        MR. GRENDI: Hold on, Dan. You don't have an           11:09   10   the Chinese regime?                                        11:12

11   appearance here.                                           11:09   11        MR. GAVENMAN: Objection to form.                      11:12

12        MR. GREIM: I would ask Mr. Podhaskie to               11:09   12        MR. GRENDI: Objection to form.                        11:12

13   please stop interfering with the deposition.               11:09   13        THE WITNESS: I'm not sure. I think there              11:12

14        MR. GAVENMAN: As Mr. Han's counsel, he has            11:09   14   are lots of them working with the regime, because          11:12

15   to be allowed to answer the question completely. You       11:09   15   they, themselves, cannot afford this large amount          11:12

16   asked a question. He can answer.                           11:10   16   legal bill. Nobody wants to pay that.                      11:12

17        MR. GREIM: Fair enough. Fair enough. I                11:10   17   BY MR. GREIM:                                              11:12

18   detected some hesitance and I wanted to signal to the      11:10   18       Q.    As you said earlier, could some of these         11:12

19   witness that we didn't need to hear it, but if you         11:10   19   dissidents be trying in their own way to use the           11:12

20   would like to finish the answer, go ahead.                 11:10   20   regime?                                                    11:12

21        MR. GAVENMAN: Please complete you answer,             11:10   21        MR. GAVENMAN: Objection, form.                        11:12

22   Mr. Han.                                                   11:10   22        MR. GRENDI: Objection to form.                        11:12



                                                             Page 82                                                                 Page 84

 1        THE WITNESS: Ys. We have evidence that Xi             11:10    1       MR. GAVENMAN: Foundation.                              11:12

 2   Nuo is working with the Chinese regime. I have             11:10    2       THE WITNESS: Yes.                                      11:12

 3   submitted that evidence to the FBI.                        11:10    3   BY MR. GREIM:                                              11:12

 4   BY MR. GREIM:                                              11:10    4       Q.    Earlier, we talked a little bit about            11:12

 5        Q.    By the way, was there anything that you         11:10    5   the visit by Chinese authorities to Mr. Guo in the         11:13

 6   heard in the clip that was inaudible to you or that        11:10    6   United States.                                             11:13

 7   you did not understand?                                    11:10    7       A.    Yeah.                                            11:13

 8        A.    No.                                             11:10    8       Q.    Do you recall when that occurred?                11:13

 9        Q.    Are you aware that Mr. Guo has filed            11:10    9       A.    I didn't.                                        11:13

10   several lawsuits against dissidents in the United          11:11   10       Q.    Does May 2017 sound correct to you?              11:13

11   States?                                                    11:11   11       A.    Yes.                                             11:13

12        MR. GAVENMAN: Objection to form.                      11:11   12       MR. GAVENMAN: Objection to form.                       11:13

13        MR. GRENDI: Objection to form.                        11:11   13       MR. GRENDI: Objection to form.                         11:13

14        THE WITNESS: Yes.                                     11:11   14   BY MR. GREIM:                                              11:13

15   BY MR. GREIM:                                              11:11   15       Q.    Is that one of the -- did part of your           11:13

16        Q.    And have you advised Mr. Guo on those           11:11   16   research into Mr. Guo involve reading accounts of the 11:13
17   lawsuits?                                                  11:11   17   visit by Chinese officials to Guo's apartment?             11:13

18        MR. GAVENMAN: Objection to form.                      11:11   18       MR. GRENDI: Objection.                                 11:14

19        THE WITNESS: No, but I did ask him not to             11:11   19       THE WITNESS: Yes.                                      11:14

20   get involved, because my reason is this is Chinese         11:11   20   BY MR. GREIM:                                              11:14

21   Communist regime strategy, to get him involved in the      11:11   21       Q.    And did Guo also discuss the visit with          11:14

22   lawsuit, consume his resources. It's not just him          11:11   22   you?                                                       11:14



                                                             Page 83                                                                 Page 85

                                                                                                                 22 (Pages 82 to 85)
                                                    Lianchao Han - Confidential
                                                         August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 17 of 57

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1        A.   That was with the counsel.                      11:14    1          MR. GREIM: Sure, but whether Mr. Guo has           11:15

 2        Q.   With counsel?                                   11:14    2   recordings of these meetings is not a privileged          11:15

 3        A.   Yes.                                            11:14    3   matter. Is it a fact. It either happened or it did        11:16

 4        Q.   Okay. By the way, just to -- I want to          11:14    4   not.                                                      11:16

 5   be clear about this. Who were the names of the Clark 11:14         5          THE WITNESS: I didn't know that.                   11:16

 6   Hill attorneys who were involved in that matter? Do       11:14    6          MR. GAVENMAN: Please don't reveal anything         11:16

 7   you remember?                                             11:14    7   that you learned in a privileged conversation.            11:16

 8        MR. GRENDI: Objection.                               11:14    8          THE WITNESS: Yeah. I didn't know whatever          11:16

 9        THE WITNESS: Thomas Ragland.                         11:14    9   public information, but all I know is what I learned      11:16

10   BY MR. GREIM:                                             11:14   10   from the counsel regarding the meetings.                  11:16

11        Q.   Okay.                                           11:14   11                        [Han Exhibit No. 4 was               11:16

12        A.   It's public information, by the way.            11:14   12                        marked for identification.]          11:16

13        Q.   Jay Johnson, was he one of them?                11:14   13   BY MR. GREIM:                                             11:16

14        A.   Never heard of him.                             11:14   14          Q.   I'm going to show you what we're marking      11:16

15        Q.   Are you aware that Mr. Guo recorded all         11:14   15   as Exhibit 4, and you'll see this is a "Wall Street       11:16

16   or large portions of those meetings?                      11:15   16   Journal" article from October 22, 2017 and it goes on 11:17
17        MR. GAVENMAN: Objection --                           11:15   17   for about six pages.                                      11:17

18        MR. GRENDI: Objection.                               11:15   18          A.   Right.                                        11:17

19        MR. GAVENMAN: -- to form. You're talking             11:15   19          Q.   But you'll see that the main topic here       11:17

20   about a privileged conversation?                          11:15   20   is about the visit of the Chinese officials to Mr.        11:17

21        MR. GREIM: No. I'm sorry. Let me -- not              11:15   21   Guo.                                                      11:17

22   meetings with Clark Hill.                                 11:15   22          A.   Right.                                        11:17



                                                            Page 86                                                                Page 88

 1        MR. GAVENMAN: Okay.                                  11:15    1          Q.   Correct?                                      11:17

 2   BY MR. GREIM:                                             11:15    2          A.   Um-hum.                                       11:17

 3        Q.   Are you aware that Mr. Guo recorded all         11:15    3          Q.   And is that a picture of Mr. Guo at the       11:17

 4   or portions of his meetings with Chinese officials?       11:15    4   top there?                                                11:17

 5        MR. GAVENMAN: Objection.                             11:15    5          A.   Yes.                                          11:17

 6        MR. GRENDI: Objection to form, relevance.            11:15    6          Q.   Is that taken in his Sherry Netherland        11:17

 7        THE WITNESS: With the counsel. That was              11:15    7   apartment?                                                11:17

 8   also with counsel.                                        11:15    8          MR. GRENDI: Objection.                             11:17

 9   BY MR. GREIM:                                             11:15    9          THE WITNESS: It looks like it.                     11:17

10        Q.   I'm sorry. I could not actually hear            11:15   10   BY MR. GREIM:                                             11:17

11   your answer over the objections. You're saying, yes,      11:15   11          Q.   All right. Do you see in the third            11:17

12   he recorded meetings with counsel?                        11:15   12   paragraph, it says: "Liu Yanping, the lead official,      11:17

13        MR. GAVENMAN: No.                                    11:15   13   said he had come on behalf of Beijing 'to find a          11:17

14        THE WITNESS: No. I said that's information           11:15   14   solution', according to Mr. Guo and a partial audio       11:18

15   --                                                        11:15   15   recording Mr. Guo said he made of the May encounter 11:18
16        MR. GAVENMAN: Mr. Han. Mr. Han.                      11:15   16   and posted online in September."                          11:18

17        So what he's saying is, again, there was             11:15   17          Do you see that?                                   11:18

18   conversations with counsel present that were              11:15   18          A.   Um-hum.                                       11:18

19   privileged conversations where he discussed this          11:15   19          Q.   Now let me ask you -- I don't want to         11:18

20   material. So he cannot get into that area. That's         11:15   20   know -- well, unfortunately, you've got this              11:18

21   what he's saying.                                         11:15   21   continuing instruction and if you heard it from           11:18

22        Please do not answer.                                11:15   22   counsel, you can't even state the facts. I'm going        11:18



                                                            Page 87                                                                Page 89

                                                                                                                     23 (Pages 86 to 89)
                                                      Lianchao Han - Confidential
                                                           August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 18 of 57

                                                           Atkinson-Baker, Inc.
                                                             www.depo.com

 1   to ask you whether you recall reading articles like        11:18    1           THE WITNESS: That is with the counsel in the     11:20

 2   this about Mr. Guo's recording of the May encounter. 11:18          2   meeting.                                                 11:20

 3        MR. GRENDI: Objection.                                11:18    3           MR. GREIM: Wait a minute. Wait, wait, wait.      11:20

 4        THE WITNESS: This is the first time I read            11:18    4           Now, whether he's listened to it is not          11:20

 5   this article.                                              11:18    5   privileged information. I'm not going to ask him the     11:20

 6   BY MR. GREIM:                                              11:18    6   content of it, but it's a yes or no question -- yes      11:21

 7        Q.    Okay. Well, when you first met Mr. Guo,         11:18    7   or no answer whether he has listened to it. I don't      11:21

 8   I suppose this had already happened, hadn't it?            11:18    8   want to know anything else about the circumstance.       11:21

 9   Because you said you met him for the first time in         11:19    9           MR. GAVENMAN: I'm also very concerned here       11:21

10   July or August?                                            11:19   10   about attorney work product privilege and what's         11:21

11        A.    Correct.                                        11:19   11   happening in that case. I mean, it's not just the        11:21

12        MR. GRENDI: Objection.                                11:19   12   facts. It's not just what communications. There's        11:21

13   BY MR. GREIM:                                              11:19   13   attorney work product that's happening here, clearly,    11:21

14        Q.    By the way, have you met Steven Bannon          11:19   14   and you need to stay away from it.                       11:21

15   before?                                                    11:19   15           You need to stay away. I don't know why          11:21

16        MR. GRENDI: Objection. What does that have            11:19   16   you're bothering to go in there anyway, recordings,      11:21

17   to do with this case, Counsel? I'm sorry, but Steve        11:19   17   not recordings. I mean, we don't need to be invading 11:21
18   Bannon, where does he come in? I just don't get it.        11:19   18   this privilege to get to the facts of this case.         11:21

19        MR. GREIM: Read the counterclaim.                     11:19   19           I mean, we're going to have a long day here      11:21

20        MR. GRENDI: I have. You put in stuff about            11:19   20   if we're doing this and let's stay away from             11:21

21   Steve Bannon that has nothing to do with the case.         11:19   21   privileged information and get to the parts that         11:21

22        MR. GREIM: Please don't use up our time on            11:19   22   matter, please.                                          11:21


                                                             Page 90                                                               Page 92

 1   the record.                                                11:19    1        MR. GREIM: Well, we disagree to your claims         11:21

 2        Go ahead.                                             11:19    2   of privilege. We're just trying to work around them      11:21

 3        THE WITNESS: Before this?                             11:19    3   so that we can get through.                              11:21

 4   BY MR. GREIM:                                              11:19    4   BY MR. GREIM:                                            11:21

 5        Q.    Yes.                                            11:19    5       Q.     Did you -- let me -- okay. Let's go a         11:21

 6        A.    Before what?                                    11:19    6   little further.                                          11:22

 7        Q.    Well, let's say when did you -- have you        11:19    7       Why did you say that this incident of Mr. Guo        11:22

 8   worked with Mr. Bannon in connection with Mr. Guo?         11:19    8   meeting with the Chinese officials may have been a 11:22
 9        MR. GAVENMAN: Objection to form.                      11:19    9   turning point for Mr. Guo?                               11:22

10        MR. GRENDI: Objection.                                11:19   10        MR. GRENDI: Objection.                              11:22

11        THE WITNESS: Bannon was introduced to him on          11:19   11        MR. GAVENMAN: Objection.                            11:22

12   October, early October of 2017.                            11:19   12        THE WITNESS: I think because they were              11:22

13   BY MR. GREIM:                                              11:19   13   arrested, detained by the FBI. I think the Chinese       11:22

14        Q.    By you?                                         11:19   14   official may have believed that Miles sold them out      11:22

15        A.    By Bill Gertz, not me.                          11:19   15   and that he's working with American Government,          11:23

16        Q.    Now, how do you know that?                      11:20   16   busted them, take away their cellphones, computers.      11:23

17        A.    Because I was with them.                        11:20   17   Yeah.                                                    11:23

18        Q.    Okay. Have you ever listened to a               11:20   18   BY MR. GREIM:                                            11:23

19   recording of Mr. Guo's meeting with Chinese                11:20   19       Q.     All right. So that's -- I understand          11:23

20   officials?                                                 11:20   20   that's what you think the Chinese officials may          11:23

21        MR. GRENDI: Objection.                                11:20   21   believe.                                                 11:23

22        MR. GAVENMAN: Objection.                              11:20   22        A.    Right.                                        11:23



                                                             Page 91                                                               Page 93

                                                                                                                 24 (Pages 90 to 93)
                                                 Lianchao Han - Confidential
                                                      August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 19 of 57

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1        Q.     Now my next question is how do you know 11:23          1            THE WITNESS: I don't know. This is a little      11:25

 2   -- what makes you believe that? What facts do you         11:23    2   too far, you know.                                        11:25

 3   have that form the basis for that belief?                 11:23    3            MR. GRENDI: I'm just going to hop in here.       11:25

 4        MR. GAVENMAN: Objection to form.                     11:23    4   If we went to the judge with this right now, she          11:25

 5        MR. GRENDI: Objection.                               11:23    5   would say why are you asking these questions, please      11:25

 6        THE WITNESS: I think since then, there was a         11:23    6   move it along. I'm pretty sure that's what she would      11:25

 7   -- as far as I can tell, the Chinese never sent           11:23    7   say, because this has zero connection to whether or       11:25

 8   another team to communicate with Miles, just on my        11:23    8   not Eastern Profit --                                     11:26

 9   knowledge, based on my best knowledge.                    11:23    9            THE WITNESS: Can I get some water?               11:26

10   BY MR. GREIM:                                             11:24   10            MR. GRENDI: -- and Strategic Vision --           11:26

11        Q.     Since then, has Guo sent anyone to China      11:24   11            MR. GREIM: Why don't we do this. We have         11:26

12   to communicate with Chinese officials?                    11:24   12   five minutes left. I mean, this goes directly to          11:26

13        A.     I don't know.                                 11:24   13   whether Mr. Guo is working with the regime or not.        11:26

14        MR. GRENDI: Objection.                               11:24   14   This would be one of the contacts, but let's take a       11:26

15        MR. GAVENMAN: Objection to form.                     11:24   15   break. We have five minutes left on the tape. Let's       11:26

16        THE WITNESS: I have no knowledge.                    11:24   16   take about a five- or ten-minute break.                   11:26

17   BY MR. GREIM:                                             11:24   17            VIDEOGRAPHER: This end Disk No. 1, going off     11:26

18        Q.     Do you know whether Guo sent Steve            11:24   18   the record. The time is now 11:28 a.m.                    11:26

19   Bannon to communicate with Wang Qishan?                   11:24   19            [Recess.]                                        11:41

20        MR. GAVENMAN: Objection.                             11:24   20        VIDEOGRAPHER: This begins Disk No. 2 in the     11:41

21        MR. GRENDI: Objection, relevance.                    11:24   21   video deposition of Lianchao Han. We are back on the 11:41
22        THE WITNESS: That's not possible.                    11:24   22   record. The time is 11:43 a.m.                            11:41


                                                            Page 94                                                                Page 96

 1   BY MR. GREIM:                                             11:24    1   BY MR. GREIM:                                             11:41

 2       Q.    Why do you say that?                            11:24    2           Q.   Okay. Mr. Han --                             11:41

 3        A.     Wang Qishan invited Bannon to China           11:24    3           A.   Yes.                                         11:41

 4   before he even know who Miles Kwok is.                    11:24    4           Q.   -- I'm going to make sure something is       11:41

 5       Q.    Before who knows who Miles Kwok was?            11:24    5   very clear from our last series of questions. Is it       11:41

 6        A.     Before Steve had ever heard his name.         11:24    6   true that you have knowledge of the purpose of the        11:42

 7       Q.    How do you know that?                           11:24    7   Bannon trip to Wang Qishan?                               11:42

 8        A.     Because at the time, he was -- the            11:24    8           MR. GRENDI: Objection.                            11:42

 9   timeline, just look at the timeline. I forgot when        11:24    9           MR. GAVENMAN: Objection.                          11:42

10   he went to China, but that was way before Steve met       11:25   10           You can answer.                                   11:42

11   with the Miles Kwok.                                      11:25   11           THE WITNESS: I don't know exactly what's the      11:42

12       Q.    Do you know who arranged the Bannon-Wang        11:25   12   purpose, but I know for a fact it has nothing to do       11:42

13   Qishan meeting?                                           11:25   13   with Miles Kwok.                                          11:42

14        MR. GRENDI: Objection.                               11:25   14   BY MR. GREIM:                                             11:42

15        MR. GAVENMAN: Objection.                             11:25   15           Q.   Well, now that you -- I have to ask you      11:42

16        THE WITNESS: Is that relevant? I think John          11:25   16   how do you know for a fact it has nothing to do with      11:42

17   Thornton.                                                 11:25   17   it?                                                       11:42

18   BY MR. GREIM:                                             11:25   18           A.   Because Steve talked to me about his         11:42

19       Q.    And do you know whether Bannon discussed        11:25   19   trip.                                                     11:42

20   Guo with Wang Qishan?                                     11:25   20           Q.   Okay. What did he tell you? What did         11:42

21        MR. GAVENMAN: Objection.                             11:25   21   he tell you the purpose of the trip was?                  11:42

22        MR. GRENDI: Objection. How would he know?            11:25   22           MR. GRENDI: Objection. Why are we talking         11:42



                                                            Page 95                                                                Page 97

                                                                                                                 25 (Pages 94 to 97)
                                                      Lianchao Han - Confidential
                                                           August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 20 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1   about a trip when the witness just said it has              11:42    1   that I can show you here in a moment, but I just want      11:45

 2   nothing to do with this case?                               11:42    2   you to take a look at this and tell me whether, now        11:46

 3         MR. GREIM: Well, he said it doesn't. He was           11:42    3   having looked through this document, you have ever         11:46

 4   about to tell us why it doesn't.                            11:42    4   heard of it or seen it before.                             11:46

 5         THE WITNESS: First of all, Steve didn't know          11:42    5       A.    Never heard, never seen this before.             11:46

 6   Miles. He never heard of Miles before this trip. I          11:42    6   Can I see the Chinese version?                             11:46

 7   mean during this during this trip.                          11:42    7       Q.    Yes. I'm going to play for you a                 11:46

 8         He met with Miles on October 6th, I think I           11:42    8   newscast with, I believe, the Mirror in which Mr.          11:46

 9   believe of 2017. So he didn't know, and that meeting        11:42    9   Wengui discusses -- I'm sorry -- Mr. Guo discusses         11:46

10   was about economic nationalism. Wang Qishan lectured 11:43          10   the letter. I'm going to go ahead for our counsel          11:46

11   him for the entire session of his meeting. That's           11:43   11   here and I'm going to go ahead and mark as Exhibit 6       11:46

12   what Bannon told me.                                        11:43   12   a transcription and translation of that. Again, this       11:46

13   BY MR. GREIM:                                               11:43   13   has been previously produced to counsel and the            11:47

14        Q.     Is that the extent of your knowledge            11:43   14   translation is accompanied with an affidavit of the        11:47

15   about the trip?                                             11:43   15   translator, Jessica Ju. This is from                       11:47

16         A.    Correct.                                        11:43   16   https://youtu.be/7qVmEsw_ZX8, and it was published on      11:47

17        Q.     All right. Have you ever discussed the          11:43   17   January 18, 2018.                                          11:47

18   trip with Guo Wengui?                                       11:43   18       What I'm going to do, sir, is I'm going to try         11:47

19         A.    No, because the meeting, you know, what         11:43   19   to make sure you can see my screen, because the            11:47

20   Steve and Miles, when we sit down, Steve told what          11:43   20   newscast --                                                11:47

21   happened.                                                   11:43   21       [Video presentation.]                                  11:47

22        Q.     Okay. I'm sorry. Steve told Miles what          11:43   22       MR. GREIM: I'm pausing it. What I'm going              11:48



                                                              Page 98                                                                Page 100

 1   happened?                                                   11:43    1    to do is move my computer closer to you without          11:48
 2       A.     Steve, me, Miles, we have a dinner,              11:43    2    wrecking the entire setup that we have here.             11:48
 3   several dinners. So I think at the beginning, you           11:44    3            THE WITNESS: Yeah. Oh, that's the Chinese        11:48

 4   know, he mentioned about this trip. He described the        11:44    4    version?                                                 11:48

 5   meeting with Wang Qishan.                                   11:44    5            MR. GREIM: Yes, sir, but I just encourage        11:48

 6       Q.     Are you aware of a letter that Mr. Guo           11:44    6    you to listen, and if there were even a way for you      11:48

 7   wrote to President Xi in August of 2017?                    11:44    7    to pause as you need to --                               11:48

 8       A.     I didn't.                                        11:44    8            THE WITNESS: Yeah.                               11:48

 9       Q.     Have you ever heard of that before?              11:44    9            MR. GREIM: -- I'll try to allow that.            11:48

10       A.     No.                                              11:44   10            THE WITNESS: Okay.                               11:48

11                      [Han Exhibit No. 5 was                   11:44   11            MR. GREIM: And what you may do is, if you        11:48

12                      marked for identification.]              11:45   12    know how to work this --                                 11:48

13   BY MR. GREIM:                                               11:45   13            THE WITNESS: That's fine. I can listen.          11:48

14       Q.     I'm going to show you what we are                11:45   14            MR. GREIM: Okay.                                 11:48

15   marking as Exhibit 5, and what I'm showing you here         11:45   15            [Video presentation.]                            11:49

16   is a certified translation that was filed in the New        11:45   16            THE WITNESS: This is a half an hour thing.       11:49

17   York County Supreme Court in another matter, and this       11:45   17    Are we going to go through everything?                   11:49

18   purports to be a letter from Guo Wengui to the              11:45   18            [Mr. Greim gestures in the negative.]            11:50

19   Honorable Leader, parentheses "S". It starts with           11:45   19            [Continued video presentation.]                  11:53

20   "Greetings" and it's signed, Respectfully, s/Guo            11:45   20            MR. GREIM: All right. I have stopped this        11:56

21   Wengui, August 26, 2017.                                    11:45   21    exactly at seven minutes and thirty seconds. As the 11:56
22       Now, I've got an actual Chinese copy of this            11:45   22    witness points out, this particular clip is a total      11:56


                                                              Page 99                                                                Page 101

                                                                                                                  26 (Pages 98 to 101)
                                                      Lianchao Han - Confidential
                                                           August 28, 2019
          Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 21 of 57

                                                           Atkinson-Baker, Inc.
                                                             www.depo.com

 1   of about 23 minutes and eventually goes to 31:43. We       11:56    1        THE WITNESS: Just exactly the same letter,            11:58

 2   won't play the entire clip here, but we can if it's        11:56    2   just done into segments.                                   11:58

 3   necessary.                                                 11:56    3   BY MR. GREIM:                                              11:58

 4   BY MR. GREIM:                                              11:56    4        Q.   Okay. And so let me ask you again, now           11:58

 5       Q.     So my question to the witness, first of         11:56    5   that you've seen it in Chinese --                          11:58

 6   all, is that -- what did you see, first of all, on         11:56    6        A.    Yeah.                                           11:58

 7   the video?                                                 11:56    7        Q.   -- and you've heard Mr. Guo talking              11:58

 8        A.    What did I see?                                 11:56    8   about it, had you ever heard of this letter before         11:58

 9       Q.     Sure.                                           11:56    9   today?                                                     11:58

10        MR. GRENDI: I'll just object to line of               11:56   10        MR. GAVENMAN: Objection, form.                        11:58

11   questioning.                                               11:56   11        THE WITNESS: No. This is the first time I             11:58

12        THE WITNESS: Just, you know, it's his letter          11:56   12   saw this video clip. I didn't know the letter.             11:58

13   to the Chinese leaders and he explains who he              11:56   13   BY MR. GREIM:                                              11:58

14   addressed it to.                                           11:56   14        Q.   Okay. Well, if we could go to the                11:58

15   BY MR. GREIM:                                              11:56   15   English version --                                         11:58

16       Q.     And who is interviewing Mr. Guo?                11:56   16        A.    Yes.                                            11:58

17        A.    Chen Xiaoping.                                  11:57   17        Q.   -- you'll see that the beginning of the          11:58

18       Q.     Who is that?                                    11:57   18   letter after the word "Greetings" says: "Thank you         11:58

19        A.    Chen Xiaoping is the host of Mirror Tv.         11:57   19   very much for your hospitality to meet members of my 11:58
20       Q.     This is the TV program you mentioned            11:57   20   family and staff yesterday."                               11:59

21   earlier?                                                   11:57   21        Do you see that?                                      11:59

22        A.    Correct.                                        11:57   22        A.    Yes.                                            11:59



                                                            Page 102                                                                Page 104

 1       Q.     All right. And do you recognize Mr. Guo         11:57    1        MR. GAVENMAN: I'm just going to object to             11:59

 2   and Mr. Guo's voice answering his questions?               11:57    2   the extent this is not an accurate translation, just       11:59

 3        A.    Yes.                                            11:57    3   to that extent, but we can go on.                          11:59

 4       Q.     And did you hear Mr. Guo to ask the host 11:57           4        MR. GRENDI: Same objection.                           11:59

 5   that the letter be put up on the screen?                   11:57    5   BY MR. GREIM:                                              11:59

 6        A.    Correct.                                        11:57    6        Q.   Now, we can go back to Chinese text, if          11:59

 7        MR. GRENDI: Objection.                                11:57    7   you would like, sir, to take a look at the --              11:59

 8   BY MR. GREIM:                                              11:57    8        A.   Yeah. Let's go back and see exactly. I           11:59

 9       Q.     And did you see the letter?                     11:57    9   think there is a mistranslation here. I can see at         11:59

10        A.    Yes.                                            11:57   10   least one error here, but that's the Chinese -- the        11:59

11       Q.     How many pages did it have?                     11:57   11   English version. It's the beginning of the letter, I       11:59

12        A.    Four or five. Four.                             11:57   12   think.                                                     12:00

13       Q.     Were you able to read it in Chinese?            11:57   13        Q.   You're now looking at the beginning of           12:00

14        A.    Yes.                                            11:57   14   the letter?                                                12:00

15       Q.     And then after the actual letter was            11:57   15        A.   Yeah. Can we enlarge this a little bit?          12:00

16   shown, did you see a transcription that followed           11:57   16        Q.   I'm afraid we can't.                             12:00

17   while some piano music played?                             11:57   17        A.   I can't read it.                                 12:00

18        A.    Yes.                                            11:57   18        Q.   Let me see if I can, sir.                        12:00

19       Q.     What were Chinese characters in the             11:57   19        A.   There it goes.                                   12:00

20   transcription after the letter?                            11:57   20        Q.   And you can feel free to use my controls         12:00

21        MR. GRENDI: Objection.                                11:57   21   on the my computer to move. We may have a few other 12:00
22        MR. GAVENMAN: Objection.                              11:57   22   questions on other pages here.                             12:00



                                                            Page 103                                                                Page 105

                                                                                                                 27 (Pages 102 to 105)
                                                  Lianchao Han - Confidential
                                                       August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 22 of 57

                                                             Atkinson-Baker, Inc.
                                                               www.depo.com

 1       [Witness peruses document.]                               12:00    1   translation.                                                12:03

 2        THE WITNESS: Yeah.                                       12:00    2   BY MR. GREIM:                                               12:03

 3   BY MR. GREIM:                                                 12:01    3       Q.     Well, what -- which of those conditions,         12:03

 4       Q.     So was there a mistranslation in the               12:01    4   are any of the conditions inaccurate in the                 12:03

 5   transcription that I showed you?                              12:01    5   transcription?                                              12:03

 6        A.    Just for this part, no, for the first              12:01    6        A.    Yeah. Roughly, it's correct, but he's            12:03

 7   paragraph.                                                    12:01    7   talking about like overseas, to stop overseas use the       12:03

 8       Q.     Okay. Now, are you aware of a -- other             12:01    8   army. He uses a specific term, sui jin. Sui jin             12:03

 9   than the meeting that we talked about earlier in May,         12:01    9   means -- how to translate?                                  12:03

10   are you aware of another meeting between Mr. Guo and          12:01   10        Sui jin is the Communist hired thugs or hired          12:03

11   any Chinese officials?                                        12:01   11   crowds that's suing him. So that was not translated         12:03

12        A.    No.                                                12:01   12   accurately.                                                 12:04

13       Q.     Do you see under paragraph 1 of the                12:01   13       Q.     I see. So does that apply to the phrase          12:04

14   English translation, under paragraph 1, Mr. Guo is            12:01   14   that says "drop the illegal action that is being            12:04

15   making certain requests of the Chinese leaders? Are           12:01   15   taken against me overseas"?                                 12:04

16   you aware of him having made such requests in or              12:01   16        A.    Yeah, but he's specifically -- by those          12:04

17   around August of 2017?                                        12:01   17   hired, you know, sui jin, army of Communist Party.          12:04

18        MR. GRENDI: Objection.                                   12:01   18       Q.     Let me take you to the first -- if you           12:04

19        MR. GAVENMAN: Objection, form.                           12:01   19   continue in that paragraph, there are some text in          12:04

20        THE WITNESS: I didn't know he made any                   12:01   20   bold. It's in bold both in Chinese characters and in 12:04
21   requests, specific requests, like that, but I know            12:01   21   English translation.                                        12:04

                                                                           22        A.    Yeah.                                            12:04
22   there were -- he tried to negotiation -- tried to             12:02



                                                               Page 106                                                                 Page 108

 1   negotiate to protect his employees, his assets.               12:02    1       Q.    And it says: "My current situation can            12:04

 2   That, I know in general.                                      12:02    2   be summed up in eight Chinese characters", colon and 12:04
 3   BY MR. GREIM:                                                 12:02    3   then after that, it's bolded: "I am now doing things        12:04

 4         Q.     If you look on -- let's go to the second         12:02    4   not out of my own volition and talking things that I        12:04

 5   paragraph. You'll see he says: "The key condition             12:02    5   do not really mean."                                        12:04

 6   for me to desist from revealing information is that           12:02    6       Do you see that?                                        12:05

 7   you take my name off the Red Notice --                        12:02    7       A.    I saw that.                                       12:05

 8         A.     Yes.                                             12:02    8       Q.    Is that a correct Chinese translation?            12:05

 9      Q. -- "permit me to resume the operation of     12:02               9       A.    Roughly, yes.                                     12:05

10   my business in Hong Kong and drop the legal action 12:02              10       Q.    Did Mr. Guo ever express a similar                12:05

11   that is being taken against me overseas."                     12:02   11   sentiment to you?                                           12:05

12         Did I read that correctly?                              12:02   12       MR. GRENDI: Objection.                                  12:05

13         A.     Yes.                                             12:02   13   BY MR. GREIM:                                               12:05

14         Q.     And can you satisfy yourself that that           12:02   14       Q.    About his speech in the United States?            12:05

15   is, in fact, what's in the Chinese version of the             12:02   15       MR. GAVENMAN: Objection, form.                          12:05

16   letter?                                                       12:02   16       MR. GRENDI: Objection.                                  12:05

17         And if you need to, if it's not on this page,           12:02   17       THE WITNESS: No.                                        12:05

18   we can toggle to the next.                                    12:02   18   BY MR. GREIM:                                               12:05

19         A.     Okay.                                            12:03   19       Q.    Then if you go on, there's some more              12:05

20         [Witness peruses document.]                             12:03   20   that's bolded. I want to ask you about the English          12:05

21         THE WITNESS: It's roughly correct, but it's             12:03   21   sentence that says: "My public exposures of                 12:05

22   not straight -- you know, it's not an accurate                12:03   22   information before."                                        12:05



                                                               Page 107                                                                 Page 109

                                                                                                                28 (Pages 106 to 109)
                                                          Lianchao Han - Confidential
                                                               August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 23 of 57

                                                             Atkinson-Baker, Inc.
                                                               www.depo.com

 1        A.   Where is that?                                     12:05    1   very end and then we're just about done with this,          12:07

 2       Q.    It's about two sentences later?                    12:05    2   sir.                                                        12:08

 3        A.   Here, in the English?                              12:05    3          A.   All right.                                      12:08

 4       Q.    Oh, yes, in the English. I'm just going            12:05    4          Q.   If you go to page 5 of the                      12:08

 5   to point out to you.                                         12:05    5   transcription -- actually, I think it's really page         12:08

 6        A.   Okay.                                              12:05    6   3. Sorry. You'll see that there is a little six.            12:08

 7       Q.    "My public exposures of information                12:05    7          A.   Yeah.                                           12:08

 8   before was done under coercion. My choice to perform         12:05    8          Q.   It says "A few".                                12:08

 9   publicly was not voluntary."                                 12:05    9          A.   Yes.                                            12:08

10       Do you see that in the Chinese?                          12:05   10          Q.   Actually, before we get there, it's             12:08

11        A.   Yeah. It's not a very accurate                     12:05   11   really under five. I apologize. You'll see it says:         12:08

12   translation.                                                 12:06   12   "I will put our national interest first and I am            12:08

13       Q.    Okay. How would you, if you could --               12:06   13   willing to devote my life to protecting our nation's        12:08

14   what is inaccurate about it?                                 12:06   14   interest to defend Chairman Xi Jinping's value as our 12:08
15        MR. GAVENMAN: Objection to form.                        12:06   15   nation's core faith and make ultimate dedication of         12:08

16        MR. GRENDI: Objection.                                  12:06   16   myself to safeguard Chairman Xi Jinping."                   12:08

17        THE WITNESS: Let's see. So he basically                 12:06   17          Did I read that correctly?                           12:08

18   says they hold the entire situation, it's not alone I        12:06   18          A.   Yes, you read that correctly, but let me        12:08

19   can decide and control, and it's involved with my --         12:06   19   just see what's the Chinese version.                        12:08

20   the country I reside in and other relevant interests,        12:06   20          Q.   Absolutely. Let's go there.                     12:08

21   stakeholders.                                                12:06   21          [Video presentation.]                                12:09

22   BY MR. GREIM:                                                12:06   22          THE WITNESS: This is No. 5?                          12:09



                                                              Page 110                                                                 Page 112

 1        Q.   That actually wasn't the sentence I read           12:06    1   BY MR. GREIM:                                               12:09

 2   to you, but I see that.                                      12:06    2          Q.   Yes, sir. Do we need to go to another           12:09

 3        A.   Right. Right, but after that, he says,             12:06    3   page?                                                       12:09

 4   you know, like the whistle-blowing exposure before           12:06    4          A.   No, no. This is the page.                       12:09

 5   was forced and also like a reluctant choice.                 12:07    5          [Witness peruses document.]                          12:09

 6        Q.   I see.                                             12:07    6          THE WITNESS: Yeah. I get it.                         12:10

 7        A.   So that would be my understanding of the           12:07    7   BY MR. GREIM:                                               12:10

 8   translation.                                                 12:07    8          Q.   Is that an accurate translation?                12:10

 9        Q.   So instead of done under coercion and              12:07    9          MR. GRENDI: Objection.                               12:10

10   was not voluntary, you would say forced?                     12:07   10          THE WITNESS: It's not -- you know, I think           12:10

11        A.   Yes, because how you translate the whole           12:07   11   it's exaggerated a little bit on the side of -- yeah.       12:10

12   paragraph, the context of the thing.                         12:07   12   It's a different tone, yeah, different. The scale of        12:10

13        Q.   Did Mr. Guo ever tell you that he felt             12:07   13   emphasis, yeah, roughly correct.                            12:10

14   he was forced to engage in his whistle-blowing speech 12:07          14   BY MR. GREIM:                                               12:10

15   in the U.S.?                                                 12:07   15          Q.   Okay. I mean, the English translation           12:10

16        MR. GRENDI: Objection.                                  12:07   16   ends with an exclamation point. Right?                      12:10

17        THE WITNESS: I don't think so, because it               12:07   17          A.   Right. Chinese also.                            12:10

18   depends on, you know, how it's forced, forced by the         12:07   18          Q.   Chinese also, okay. So what is it in            12:10

19   situation, forced by the individual. He didn't               12:07   19   the English translation that you would change then?         12:10

20   specify that.                                                12:07   20   I want to make sure I understand precisely where you 12:10
21   BY MR. GREIM:                                                12:07   21   disagree with this translation.                             12:10

22        Q.   If you could go to -- let's go to the              12:07   22          MR. GRENDI: Objection.                               12:10



                                                              Page 111                                                                 Page 113

                                                                                                                  29 (Pages 110 to 113)
                                                       Lianchao Han - Confidential
                                                            August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 24 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1         THE WITNESS: Let's see I think it's the               12:10    1   resources momentarily into best serving Chairman Xi 12:13
 2   tone. Yeah. It's not -- I mean, it's roughly                12:10    2   Jinping's Chinese Dream", exclamation point.              12:13

 3   correct.                                                    12:10    3        A.   Yes.                                            12:13

 4   BY MR. GREIM:                                               12:10    4       Q.    Is that fair?                                   12:13

 5        Q.     Okay.                                           12:10    5        A.   Yes.                                            12:13

 6         A.    That's my -- the tone seems to me more          12:10    6       Q.    And then under -- let's skip to "G".            12:13

 7   weighted on, you know, how he's going to devote             12:11    7        A.   "G"?                                            12:13

 8   everything.                                                 12:11    8       Q.    Which might have to be the next page            12:13

 9        Q.     Do you have any doubt that Mr. Guo              12:11    9   now.                                                      12:13

10   actually sent this letter?                                  12:11   10        A.   Yeah.                                           12:13

11         A.    I have no idea if he did or not.                12:11   11        [Video presentation.]                                12:13

12        Q.     Okay. Let me take you now to the final          12:11   12        THE WITNESS: Yes.                                    12:13

13   part of this paragraph 6, and that may go into the          12:11   13   BY MR. GREIM:                                             12:14

14   next page. Do we need to change yet?                        12:11   14       Q.    And the English translation is in bold          12:14

15         A.    No, not yet. Let me just see what you           12:11   15   and italics. It says: "Assign me tasks to                 12:14

16   want.                                                       12:11   16   accomplish in furtherance of our national interests       12:14

17        Q.     So you see six says: "A few small               12:11   17   initiative and engage in Chairman Xi Jinping's global     12:14

18   suggestions from the bottom of Wengui's heart."             12:11   18   strategy so that I can redeem myself by my good           12:14

19         A.    Yeah.                                           12:11   19   service, demonstrating my patriotism and loyalty to       12:14

20        Q.     Then he has actually, A, B, C, D, E, F,         12:11   20   Chairman Xi Jinping."                                     12:14

21   and G.                                                      12:11   21       Did I read that correctly?                            12:14

22         A.    Correct.                                        12:11   22        A.   This is number -- it should be number           12:14



                                                             Page 114                                                               Page 116

 1       Q.     And so if you look under "A", he says:           12:11    1   what? Let's see.                                          12:14

 2   "Give Wengui an opportunity to chant for our nation."       12:11    2        Q.   "G", 6(g).                                      12:14

 3       And then the translator says that they have             12:12    3        A.   One, two, three, four, five, six, seven.        12:14

 4   added Communist China. Do you see?                          12:12    4   The last one?                                             12:14

 5        A.    Yeah.                                            12:12    5        Q.   Correct.                                        12:14

 6       Q.     That's not in the Chinese. Correct?              12:12    6        A.   Yeah. Yes.                                      12:14

 7        A.    No. That's not in Chinese.                       12:12    7        Q.   Is that an accurate translation?                12:15

 8       Q.     Then he says: "In advocating our                 12:12    8        A.   Not quite.                                      12:15

 9   nation's legal system solely for propagandizing             12:12    9        Q.   What is off in the translation?                 12:15

10   Chairman Xi Jinping's call for the Rule of Law in           12:12   10        A.   I think he says let's redeem myself,            12:15

11   China", exclamation point.                                  12:12   11   like let me correct my mistakes and perform, you          12:15

12        A.    Right, but that's also -- this                   12:12   12   know, like contribute. Yeah.                              12:15

13   translation is bad. It's not accurate. Yeah. It             12:12   13        Q.   So other than -- so you would change            12:15

14   is, you know, like advocating for nation's legal            12:12   14   "redeem" to "correct my mistakes"?                        12:15

15   system beauty.                                              12:12   15        A.   Yeah.                                           12:15

16       Q.     Okay. And does it --                             12:12   16        Q.   And will you have any change to good            12:15

17        A.    There's no for propaganda. You know,             12:12   17   service, demonstrating my patriotism and loyalty to 12:15
18   like a -- yeah. There is that propaganda. Sorry.            12:12   18   Chairman Xi Jinping?                                      12:15

19   Advocate, you can see advocate for Xi Jinping's Rule        12:12   19        A.   That is -- it's not accurate                    12:15

20   of Law in Chinese. It's a matter of translation.            12:12   20   translation, because I want to use the translation,       12:16

21       Q.     Okay. And then if you look at "B":               12:13   21   direct translation, literal translation, use the          12:16

22   "Can you consider to convert Wengui's influence and         12:13   22   result to express my support of Xi and my patriots.       12:16



                                                             Page 115                                                               Page 117

                                                                                                                30 (Pages 114 to 117)
                                                        Lianchao Han - Confidential
                                                             August 28, 2019
              Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 25 of 57

                                                             Atkinson-Baker, Inc.
                                                               www.depo.com

 1        Q.       Very well. Okay. Now, have you ever            12:16    1           MR. GRENDI: Objection to form.                     12:18

 2   heard Guo Wengui express similar sentiments?                 12:16    2           THE WITNESS: I don't specifically know that.       12:18

 3        A.       No.                                            12:16    3   BY MR. GREIM:                                              12:18

 4        Q.       And when you helped to set up the              12:16    4        Q.      Did he do it after this?                      12:18

 5   meeting between Strategic Vision and Guo Wengui, you 12:16            5           MR. GRENDI: Objection.                             12:18

 6   were not aware of this letter?                               12:16    6           MR. GAVENMAN: Objection.                           12:18

 7        A.       No.                                            12:16    7           THE WITNESS: I think there's plenty he did         12:18

 8        Q.       Do you know whether Guo Wengui received        12:16    8   after that, but I just didn't follow whatever he           12:18

 9   the specific instructions he was asking for in this          12:16    9   said.                                                      12:18

10   letter?                                                      12:16   10   BY MR. GREIM:                                              12:18

11        MR. GAVENMAN: Objection to form.                        12:16   11        Q.      And your testimony is that you have no        12:18

12        MR. GRENDI: Objection.                                  12:16   12   knowledge of any other contacts -- well, let me            12:18

13        THE WITNESS: No, but he explained what                  12:16   13   strike that.                                               12:18

14   instructions he got from the video.                          12:16   14        You have no knowledge of any contacts that Guo        12:18

15   BY MR. GREIM:                                                12:16   15   or anyone working on his behalf had with the Chinese       12:18

16        Q.       Oh. Do you believe in the video, he            12:16   16   Government after August of 2017?                           12:18

17   actually explains the instructions he did receive?           12:17   17           MR. GRENDI: Objection.                             12:19

18        A.       Yes. Yes. You have to give the                 12:17   18           MR. GAVENMAN: Objection, form.                     12:19

19   transcript of the entire thing so you would know what        12:17   19           THE WITNESS: August of 2017? No.                   12:19

20   he's talking about.                                          12:17   20   BY MR. GREIM:                                              12:19

21        Q.       Well, is this based on what you have           12:17   21        Q.      And do you know that he did not have          12:19

22   heard or what you see later in the transcript?               12:17   22   contacts with the Chinese Government after August of 12:19


                                                              Page 118                                                                Page 120

 1            A.    I heard.                                      12:17    1   2017?                                                      12:19

 2            Q.    Okay. So --                                   12:17    2           MR. GAVENMAN: Objection.                           12:19

 3            A.    Just now.                                     12:17    3           MR. GRENDI: Objection.                             12:19

 4            Q.    I'm sorry. Tell us. What did he say?          12:17    4           THE WITNESS: I don't have any knowledge            12:19

 5            A.    He said --                                    12:17    5   whether he has or have not.                                12:19

 6            MR. GRENDI: Objection. I just want to --            12:17    6   BY MR. GREIM:                                              12:19

 7    hold on. I want to go the record. He didn't listen          12:17    7           Q.   Do you know whether it's true that Mr.        12:19

 8    to the whole video. So he's testifying as to what he        12:17    8   Guo has been unable to move money from Hong Kong 12:19
 9    heard so far in the video.                                  12:17    9   after he began speaking out as a dissident?                12:19

10            MR. GREIM: I agree. I agree.                        12:17   10           MR. GAVENMAN: Objection.                           12:20

11            THE WITNESS: Yeah. Just the beginning part,         12:17   11           MR. GRENDI: Objection.                             12:20

12    he specifically -- the interview -- the reporter            12:17   12           MR. GAVENMAN: Form and asked and answered,         12:20

13    asked him what instruction they give you. He                12:17   13   I'm fairly certain.                                        12:20

14    explained, basically, don't expose, you know, the           12:17   14           You can answer, but it's been asked before.        12:20

15    high-ranking government officials', you know,               12:17   15           THE WITNESS: Okay. I don't have that               12:20

16    corruption and don't use her Twitter, expose the            12:17   16   knowledge.                                                 12:20

17    dirt.                                                       12:18   17   BY MR. GREIM:                                              12:20

18            That's basically it. That's the instruction.        12:18   18           Q.   Have you advised Mr. Guo on any               12:20

19    BY MR. GREIM:                                               12:18   19   statements that he or his attorney has made in the         12:20

20            Q.    And do you know when Guo Wengui last 12:18            20   press about this case?                                     12:20

21    exposed dirt on a high-ranking public officials?            12:18   21           A.   About this particular case, no.               12:20

22            MR. GAVENMAN: Objection.                            12:18   22           MR. GRENDI: Objection.                             12:20



                                                              Page 119                                                                Page 121

                                                                                                                   31 (Pages 118 to 121)
                                                     Lianchao Han - Confidential
                                                          August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 26 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1        THE WITNESS: And except at the very                    12:20    1       A.     Yeah.                                           12:23

 2   beginning, I advised him not to go forward with the         12:20    2       Q.     -- I'm really referring to either French        12:23

 3   lawsuit.                                                    12:20    3   Wallop or Mike Waller. Okay?                               12:23

 4   BY MR. GREIM:                                               12:20    4       A.     Yes.                                            12:23

 5       Q.     Okay. Let's forge ahead. The very --             12:20    5       Q.     So did you give them any other cautions         12:23

 6   did there come a time when you had a meeting just           12:20    6   about Mr. Guo?                                             12:23

 7   with French Wallop and Mike Waller --                       12:20    7       A.     I don't recall. I probably did say              12:23

 8        A.    Uh-huh.                                          12:20    8   something, yeah, because as I said, I warned on both       12:23

 9       Q.     -- before Mr. Guo was present?                   12:20    9   sides to be cautious as they move forward.                 12:23

10        A.    I don't have recollection.                       12:21   10       Q.     Because in October or November of 2017,         12:23

11       Q.     Okay. Do you recall --                           12:21   11   you had only known Mr. Guo for a few months.               12:23

12        A.    We might.                                        12:21   12   Correct?                                                   12:23

13       Q.     Okay. Well, do you recall having a               12:21   13       A.     Correct.                                        12:23

14   meeting with them in order to determine whether you         12:21   14       Q.     And at that time, did you have some             12:23

15   felt comfortable connecting Strategic Vision to Mr.         12:21   15   doubt about whether everything he had told you was 12:23
16   Guo?                                                        12:21   16   true?                                                      12:23

17        A.    I don't recall that, but I always                12:21   17        MR. GRENDI: Objection to form.                        12:23

18   caution all the people I introduce to Miles and             12:21   18       MR. GAVENMAN: Objection.                               12:23

19   including Hudson, that Miles, some of what he exposed       12:21   19       THE WITNESS: I do have some doubt, but I               12:23

20   is verified. Some is not verified and comes from the        12:21   20   think what he's done, the whistle-blowing, is very         12:24

21   Chinese, you know, communist system and you never           12:21   21   significant, is very disruptive to Chinese Communist       12:24

22   know, you know, what to expect.                             12:21   22   regime. So based on that, I was there to help.             12:24



                                                             Page 122                                                                Page 124

 1         I did caution them. At the same time, I also          12:21    1   BY MR. GREIM:                                              12:24

 2   cautioned Miles. I have never deal with Mike French         12:22    2        Q.     And that was your state of mind at the         12:24

 3   in a business transaction. So I didn't know if they         12:22    3   time you introduced Mr. Guo to Strategic Vision? 12:24
 4   are -- you know, they can do whatever they can do.          12:22    4         A.    Correct.                                       12:24

 5   So I warned both sides.                                     12:22    5        Q.     Did you convey that -- did you convey          12:24

 6        Q.    And just so the testimony is clear, at           12:22    6   those thoughts to Strategic Vision?                        12:24

 7   the beginning of your answer, did you say that Mr.          12:22    7        MR. GRENDI: Objection to form.                        12:24

 8   Guo came from the Chinese Communist system?                 12:22    8         MR. GAVENMAN: Objection.                             12:24

 9         MR. GRENDI: Objection.                                12:22    9        THE WITNESS: I think I did, because I said            12:24

10         MR. GAVENMAN: Objection.                              12:22   10   some of what he said is not verifiable. You cannot         12:24

11         THE WITNESS: Come from -- everybody in China          12:22   11   verify it at the time and some, indeed, has been           12:24

12   comes out of the rule, the system of the CCP. That's        12:22   12   verified like HNA.                                         12:24

13   my meaning.                                                 12:22   13   BY MR.                                                     12:24

14   BY MR. GREIM:                                               12:22   14        Q.     Did they include his attendance at the         12:24

15        Q.    Did you give Strategic Vision -- and by          12:22   15   Tieneman Square massacre?                                  12:24

16   the way, when I say Strategic Vision --                     12:22   16        MR. GRENDI: Objection.                                12:24

17         A.    I don't want to see your message.               12:22   17        MR. GAVENMAN: Objection, form, privilege,             12:24

18        Q.    Oh, you're right. You get to see                 12:23   18   we've established. He's not answering that question.       12:25

19   everything here.                                            12:23   19        THE WITNESS: I'm not answering that                   12:25

20        [Witness views computer screen.]                       12:23   20   question, yeah.                                            12:25

21   BY MR. GREIM:                                               12:23   21   BY MR. GREIM:                                              12:25

22        Q.    When I say Strategic Vision --                   12:23   22        Q.     Did you advise Strategic Vision that it        12:25


                                                             Page 123                                                                Page 125

                                                                                                                32 (Pages 122 to 125)
                                                       Lianchao Han - Confidential
                                                            August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 27 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1   should obtain a deposit from Mr. Guo?                       12:25    1   think he read it, because his English was not good at       12:27

 2        MR. GRENDI: Objection.                                 12:25    2   the time.                                                   12:27

 3        THE WITNESS: I don't recall that. I might.             12:25    3        Q.     So you didn't translate it for him?             12:27

 4   I might have.                                               12:25    4        A.     No.                                             12:27

 5   BY MR. GREIM:                                               12:25    5        Q.     Do you recall what Strategic Vision's           12:27

 6       Q.      At that point, by, let's say, November          12:25    6   initial proposal was?                                       12:28

 7   of 2017, were you aware of concerns with Mr. Guo not        12:25    7        A.     I didn't remember, but I think mostly           12:28

 8   paying everyone he had hired to do specific tasks?          12:25    8   it's how to help him, media strategy, communication         12:28

 9        MR. GRENDI: Objection.                                 12:25    9   strategy, that sort of thing.                               12:28

10        MR. GAVENMAN: Objection.                               12:25   10        Q.     Okay. Do you remember where that                12:28

11        THE WITNESS: No.                                       12:25   11   meeting was? I know your memory is not good of the 12:28
12   BY MR. GREIM:                                               12:25   12   very first meeting, but do you remember where you           12:28

13       Q.      So other than your statement about Mr.          12:25   13   would have met French and Michael?                          12:28

14   Guo, what did you -- what, if anything, did you tell        12:26   14        A.     I don't know where that meeting, the            12:28

15   Strategic Vision about potential projects for Guo?          12:26   15   first meeting, I met with them, whether it was before       12:28

16        A.     Say that again.                                 12:26   16   we go to New York or, you know, we met in New York.         12:28

17       Q.      Let me just -- it was a confusing               12:26   17   So but definitely, the first -- the meeting we had, I       12:28

18   question.                                                   12:26   18   remember is in New York, the apartment of Miles Kwok.       12:28

19       In your very first meeting with Strategic               12:26   19        Q.     Was it around Thanksgiving?                     12:29

20   Vision --                                                   12:26   20        A.     It's November, yeah, during the time. I         12:29

21        A.     Yeah.                                           12:26   21   don't know if it's, you know, Thanksgiving or close         12:29

22       Q.      -- what, if anything, did you tell              12:26   22   to Thanksgiving.                                            12:29



                                                             Page 126                                                                 Page 128

 1   Strategic Vision about projects that Guo needed done? 12:26          1          MR. GREIM: All right. It is now about               12:29
 2        A.     I don't remember exactly the first              12:26    2    12:30. Why don't we -- I know we just took a break 12:29
 3   meeting, what we discussed. I think the idea come to        12:26    3    about an hour ago. So why don't we take another           12:29
 4   me to investigate through some conventional way, that       12:26    4    break for lunch. Let's make it like 45 minutes and        12:29
 5   was later, probably later on, not the first meeting.        12:26    5    then we'll come back and just march through the           12:29
 6   The first meeting was focused on how they can help          12:27    6    documents.                                                12:29
 7   the communication, the P.R., but I don't remember           12:27    7          Does that make sense?                               12:29
 8   exactly when, you know.                                     12:27    8          MR. GAVENMAN: Sounds good.                          12:29
 9       Q.      Did Strategic Vision bring any documents        12:27    9          MR. GREIM: Okay. Very good.                         12:29
10   to that first meeting?                                      12:27   10          VIDEOGRAPHER: Going off the record. The             12:29
11        A.     Yes. There is a proposal that I                 12:27   11    time is now 12:31 p.m.                                    12:29
12   obtained pre -- before the meeting.                         12:27   12          [Whereupon, at 12:31 p.m., a lunch recess was 12:29
13       Q.      Okay.                                           12:27   13    taken, to reconvene at 1:15 p.m. this same day.]          12:29
14        A.     To offer their services, specific               12:27   14
15   services.                                                   12:27   15
16       Q.      Did you share that proposal with Mr.            12:27   16
17   Guo?                                                        12:27   17
18        A.     I think I did.                                  12:27   18
19       Q.      Did you share it with Mr. Gertz?                12:27   19
20        A.     It had come from Gertz.                         12:27   20
21       Q.      Okay.                                           12:27   21
22        A.     And I forwarded it to Miles. I don't            12:27   22


                                                             Page 127                                                                 Page 129

                                                                                                                33 (Pages 126 to 129)
                                                        Lianchao Han - Confidential
                                                             August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 28 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1          AFTERNOON                 SESSION                    12:29    1   not being forced to leave and lay out his long-term      13:23

 2         VIDEOGRAPHER: We are back on the record.              13:20    2   objectives of guiding historic change in his             13:23

 3   The time is now 1:22 p.m.                                   13:20    3   homeland. Did I read that right?                         13:23

 4         MR. GREIM: Let the record reflect the thumb           13:20    4       A.     Yes.                                          13:23

 5   drive from which I played two video clips that the          13:21    5       Q.     And are those the objectives that, even       13:23

 6   witness viewed has been marked as Han Exhibit 7.            13:21    6   apart from the Strategic Vision work, you were trying 13:23
 7   We'll just keep this with the original exhibits, for        13:21    7   to advise Mr. Guo on?                                    13:23

 8   now at least.                                               13:21    8        MR. GRENDI: Objection.                              13:23

 9                       [Han Exhibit No. 7 was                  13:21    9        MR. GAVENMAN: Objection.                            13:23

10                       marked for identification.]             13:21   10        THE WITNESS: Yes.                                   13:23

11              FURTHER EXAMINATION BY COUNSEL FOR               13:21   11   BY MR. GREIM:                                            13:23

12              DEFENDANT/COUNTERCLAIM PLAINTIFF                 13:21   12       Q.     Now, did you translate for Mr. Guo?           13:23

13   BY MR. GREIM:                                               13:21   13        A.    I don't think so. I gave him a rough          13:24

14         Q.     Okay. So, Mr. Han, earlier, we talked          13:21   14   idea about what was proposed.                            13:24

15   about a proposal that Strategic Vision had given to         13:21   15       Q.     And would you agree with me that most of      13:24

16   Mr. Gertz, who then gave to you. Do you recall that? 13:21          16   this document deals with, for lack of a better word,     13:24

17         A.     Yes.                                           13:21   17   public relations?                                        13:24

18         MR. GREIM: I'm going to show you what we are          13:21   18        A.    Pretty much, yes.                             13:24

19   marking as Exhibit 8.                                       13:21   19       Q.     Or maybe, better, it would be public          13:24

20                       [Han Exhibit No. 8 was                  13:21   20   communications?                                          13:24

21                       marked for identification.]             13:21   21        A.    I think it's public image. Also, if you       13:24

22         MR. GREIM: I'm going to ask you take a look           13:21   22   look at the layout, help him to accomplish his           13:24



                                                             Page 130                                                              Page 132

 1   at that and see if you recognize this document. It's        13:21    1   objectives here, and I would say my perception at the    13:24

 2   Bates labeled SVU77 to 79, and the top of the page          13:21    2   beginning is the P.R., you know, strategic P.R.          13:24

 3   says "Vision".                                              13:22    3        Q.     What was Mr. Guo's reaction after you        13:24

 4         There's also handwriting in the upper                 13:22    4   summarized this?                                         13:24

 5   right-hand corner that says "1st Mtg w/Guo".                13:22    5         A.    I don't remember specifically what he        13:24

 6         [Witness peruses exhibit.]                            13:22    6   reacted to it, how he reacted to it. I have no           13:25

 7         MR. GRENDI: Can you repeat what the question          13:22    7   recollection.                                            13:25

 8   is?                                                         13:22    8        Q.     Well, after you reviewed it, what was        13:25

 9         THE WITNESS: Did you ask me a question?               13:22    9   your reaction to it?                                     13:25

10   BY MR. GREIM:                                               13:22   10         A.    I think this is, you know, for me, he        13:25

11         Q.    All right. So, Mr. -- do you recognize          13:22   11   needs someone to steer him through this media world,     13:25

12   this document, Mr. Han?                                     13:22   12   focused world. I think he needs someone to help him.     13:25

13         A.    Yeah. It looks like the original. Yes.          13:23   13         You know, that's just my understanding. I          13:25

14         Q.    And I'll just ask you, if look at the           13:23   14   think this is perfect for him as well.                   13:25

15   very first paragraph, it says: "This is a vision            13:23   15        Q.     At this point in time, did Mr. Guo have      13:25

16   from Mr. G."                                                13:23   16   Guo Media yet?                                           13:25

17         Is that Mr. Guo?                                      13:23   17         A.    No.                                          13:25

18         A.    Yes.                                            13:23   18         MR. GRENDI: Objection.                             13:25

19         Q.    "To remain safely in this country and           13:23   19         MR. GAVENMAN: Objection.                           13:25

20   accomplish his mission back home."                          13:23   20         THE WITNESS: No.                                   13:25

21         And then it presents a three-year roadmap to          13:23   21   BY MR. GREIM:                                            13:25

22   enable him to accomplish his immediate objectives of        13:23   22        Q.     Have you heard of something called Guo 13:25

                                                             Page 131                                                              Page 133

                                                                                                                34 (Pages 130 to 133)
                                                       Lianchao Han - Confidential
                                                            August 28, 2019
          Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 29 of 57

                                                           Atkinson-Baker, Inc.
                                                             www.depo.com

 1   Media?                                                     13:25    1        A.   Yes.                                            13:29

 2        A.    No.                                             13:25    2       Q.    And then it mentions a Washington               13:29

 3        Q.   Oh. You've never heard of that?                  13:25    3   residence to show purpose and power and provide 13:29
 4        A.    I heard of Guo Media, yeah.                     13:26    4   hospitality?                                              13:29

 5        Q.   What is it?                                      13:26    5        A.   Yes.                                            13:29

 6        A.    That's his, Miles, his media platform, I        13:26    6       Q.    Now, do you recall being involved in            13:29

 7   think probably set up in 2018.                             13:26    7   discussions between Strategic Vision and Mr. Guo          13:29

 8        Q.   Would it surprise you to learn that Mr.          13:26    8   about Washington, a Washington residence?                 13:29

 9   Guo doesn't know who owns Guo Media?                       13:26    9        A.   I think so. I remember that.                    13:29

10        MR. GAVENMAN: Objection.                              13:26   10       Q.    And do you recall, in fact, Mr. Guo             13:29

11        MR. GRENDI: Objection.                                13:26   11   talking to Strategic Vision about real estate             13:29

12        THE WITNESS: Nothing surprises me anymore.            13:26   12   purchases both in Washington and in New York?             13:29

13        MR. GREIM: All right. I'm now going to hand           13:26   13        MR. GRENDI: Objection.                               13:29

14   you what's marked as Han Exhibit 9.                        13:26   14        THE WITNESS: Yes. I think so.                        13:29

15                      [Han Exhibit No. 9 was                  13:26   15   BY MR. GREIM:                                             13:29

16                      marked for identification.]             13:26   16       Q.    For example, do you recall that they            13:29

17        MR. GREIM: Sorry, guys. I'm just handing              13:26   17   discussed even buying the former home of David            13:29

18   them over across for your own internal distribution.       13:26   18   Rockefeller in New York?                                  13:29

19        MR. GRENDI: That's fine.                              13:26   19        A.   I didn't remember who initiated it, but         13:30

20        MR. GREIM: You'll see this is a four-page             13:26   20   I think there is such a discussion.                       13:30

21   document Bates labeled SVUS000080 to 83, and it says 13:26         21       Q.    And were the discussions about real             13:30

22   "Three-Year Timeline at the top. Please take a             13:27   22   estate and offices mixed in with the discussions          13:30



                                                            Page 134                                                               Page 136

 1   second to review it, Mr. Han.                              13:27    1   about public campaign?                                    13:30

 2        [Witness peruses exhibit.]                            13:27    2        MR. GAVENMAN: Objection, form.                       13:30

 3        THE WITNESS: Yeah.                                    13:28    3        MR. GRENDI: Objection.                               13:30

 4   BY MR. GREIM:                                              13:28    4        THE WITNESS: Yeah. It's hard for me to               13:30

 5        Q.   Have you seen this document before?              13:28    5   remember exactly. I think maybe they were separate        13:30

 6        A.   I might have. I have some recollection,          13:28    6   times or they were all together, yeah. Because it's       13:30

 7   but it's not as clear as this one.                         13:28    7   part of the package, it might have yeah, more likely.     13:30

 8        Q.   Well, if you look at the strategic               13:28    8   BY MR. GREIM:                                             13:30

 9   objectives in the very beginning, the five bullet          13:28    9        Q.    Okay. So they were discussed at the            13:30

10   points, while there are five bullet points, do they        13:28   10   same time?                                                13:30

11   seem similar to the objectives identified in Exhibit       13:28   11        MR. GRENDI: Objection.                               13:30

12   8?                                                         13:28   12        THE WITNESS: You know, sometimes when you            13:30

13        MR. GRENDI: Objection.                                13:28   13   talk about real estate, I think they're purely            13:30

14        MR. GAVENMAN: Objection.                              13:29   14   focused on real estate and not mentioned about some 13:30
15        THE WITNESS: Yeah.                                    13:29   15   other part. I mean, just sometimes, that might be         13:30

16   BY MR. GREIM:                                              13:29   16   mixed. So I don't recall specific events.                 13:30

17        Q.   And you'll see down under "Personal              13:29   17   BY MR. GREIM:                                             13:31

18   Presence", it says: "Create a personal presence in         13:29   18        Q.    It's hard to generalize?                       13:31

19   Washington."                                               13:29   19        A.    Correct.                                       13:31

20        And then it goes on. Do you see that?                 13:29   20        Q.    Okay. Now, if you notice, in these four        13:31

21        A.   Yes.                                             13:29   21   pages, there's still no discussion of a research          13:31

22        Q.   On the very first page?                          13:29   22   project. Do you agree with me?                            13:31


                                                            Page 135                                                               Page 137

                                                                                                            35 (Pages 134 to 137)
                                                 Lianchao Han - Confidential
                                                      August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 30 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1        A.    Correct.                                         13:31    1         A.     No. It was purely my responsibility.           13:34

 2        Q.    So let me ask you do you recall when in          13:31    2        Q.      So do you know where -- well, let me           13:34

 3   these discussions a research project actually began         13:31    3   back up.                                                    13:34

 4   to be discussed?                                            13:31    4        Do you understand that the initial research            13:34

 5        A.    I didn't remember, but I know for a fact         13:31    5   was to occur on a set of 15 names?                          13:34

 6   I was the one who talked Miles into this. I                 13:31    6         A.     That was the nature, I think,                  13:34

 7   discussed with Mike and French to initiate this             13:31    7   originally. I don't know what names would be will.          13:34

 8   research project.                                           13:31    8        Q.      It was more amorphous at the beginning? 13:34
 9        Q.    So I'm going to make sure I understand           13:31    9         A.     Correct.                                       13:34

10   your testimony.                                             13:31   10         MR. GRENDI: Objection.                                13:34

11        A.    Yes.                                             13:31   11         MR. GREIM: Well, let's see. I'm going to              13:34

12        Q.    You -- did the research -- was the               13:31   12   now show you what we're going to mark as Exhibit 10.        13:34

13   research project discussed between you and French and       13:32   13                       [Han Exhibit No. 10 was                 13:34

14   Mike before it was discussed with Mr. Guo?                  13:32   14                       marked for identification.]             13:34

15        A.    I didn't remember --                             13:32   15         MR. GREIM: Wait a minute. This is a set of            13:35

16        MR. GAVENMAN: Form.                                    13:32   16   texts involving you, and I see -- let me make sure I        13:35

17        THE WITNESS: -- which comes first, but I               13:32   17   didn't --                                                   13:35

18   come up with the idea, I believe to continue to             13:32   18         MR. GRENDI: You've got notes on one of them?          13:35

19   disrupt the Communist regime, we need sustainable           13:32   19         MR. GREIM: I thought I did. Maybe not.                13:35

20   fact-based, evidence-based exposure of Chinese              13:32   20   Maybe I don't.                                              13:35

21   corruption. So I thought, you know, this project            13:32   21         MR. GRENDI: Just for the record, this is the          13:35

                                                                         22   document you produced to me last night, you produced        13:35
22   could fill into that and I discussed with -- I don't        13:32



                                                             Page 138                                                                 Page 140

 1   know who I discussed first, because I didn't know           13:32    1   to Eastern Profit last night?                               13:35

 2   there -- first, I think maybe I discussed with Mike         13:32    2        THE WITNESS: Correct. This is a -- these               13:35

 3   and French whether they have the capability to do           13:32    3   are Bates numbered SVUS001842 to 1903 and they began        13:35

 4   this, because in our conversation about these two           13:32    4   in November 12, 2017 and they go to July 15, 2018.          13:36

 5   projects or, I mean, these two proposals, I                 13:32    5        MR. GAVENMAN: Do you have a copy for me?               13:36

 6   mentioned, I asked -- you know, they talked about           13:33    6        MR. GREIM: Unfortunately, I only have three            13:36

 7   their accreditation for doing stuff for government,         13:33    7   copies. I was thinking there was something wrong            13:36

 8   for contracts, for some other issues. I felt maybe I        13:33    8   here. So if you don't mind, if you guys can share.          13:36

 9   asked them whether they have the capability to do           13:33    9        I'm sorry. I'm missing one copy of that set.           13:36

10   this type of research, and they gave me -- you know,        13:33   10   I hope that's not going to be the case for -- I've          13:36

11   they confirmed that they could have.                        13:33   11   got other -- for some reason, we're missing one copy.       13:36

12         So I went back to Miles and said why don't we         13:33   12        I know what happened. I know what happened.            13:36

13   expand this proposal, do some research on those             13:33   13        [Discussion held off the record.]                      13:37

14   corrupt officials; once we have solid evidence, we          13:33   14        MR. GREIM: This is the only one like this.             13:37

15   can expose them. So that's how it started.                  13:33   15   So I'm sorry, everybody.                                    13:37

16         Q.    Now, when you made this proposal to Mr.         13:33   16   BY MR. GREIM:                                               13:37

17   Guo, did you have in mind yet which officials should        13:33   17       Q.      Okay. So I will represent to you that           13:37

18   be targeted?                                                13:33   18   this is a compendium of your texts with French Wallop 13:37
19         A.    No, but I was -- mainly, I think we             13:33   19   and you'll see that they begin on November 12th.            13:37

20   understand the top officials.                               13:33   20        A.     Yes.                                            13:37

21         Q.    Okay. By the way, did Mr. Gertz play a          13:34   21       Q.      My question for you, by the way, os did         13:37

22   role in coming up with the idea of research?                13:34   22   you first meet French at lunch at her home with Bill        13:37



                                                             Page 139                                                                 Page 141

                                                                                                                36 (Pages 138 to 141)
                                                        Lianchao Han - Confidential
                                                             August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 31 of 57

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1   Gertz before Mr. Waller was there? Do you recall          13:38    1   Wallop there is asking that the lunch be pushed back          13:39

 2   that?                                                     13:38    2   to one?                                                       13:40

 3          A.   I don't.                                      13:38    3       A.        Um-hum.                                         13:40

 4          Q.   Okay. Well, you'll see that you are           13:38    4       Q.        I'm sorry. I'm sorry. I take that               13:40

 5   writing to her on -- in the morning of the 12th and       13:38    5   back. You see that you're asking that the lunch be            13:40

 6   you say: "Hi, French. Great meeting you. I talked         13:38    6   pushed back because Bannon wants an urgent meeting at 13:40
 7   with Miles and he's eager to meet you. He wants to        13:38    7   11:30?                                                        13:40

 8   invite you to Mar a Lago now, but I think it's better     13:38    8       A.        Yes.                                            13:40

 9   to wait until I come back from Japan."                    13:38    9       Q.        And by the way, was it common around            13:40

10        And then you're proposing a meeting on the  13:38            10   this time for Bannon to have, you know, meetings with         13:40

11   following week, on November the 19th. Do you see 13:38            11   Mr. Guo?                                                      13:40

12   that?                                                     13:38   12       MR. GAVENMAN: Objection.                                  13:40

13          A.   Right.                                        13:38   13       MR. GRENDI: Objection.                                    13:40

14          MR. GRENDI: Objection.                             13:38   14       THE WITNESS: Say that again.                              13:40

15   BY MR. GREIM:                                             13:38   15   BY MR. GREIM:                                                 13:40

16          Q.   And you mention real estate. Correct?         13:38   16       Q.        Was it common around this time for              13:40

17          A.   Um-hum.                                       13:38   17   Bannon to have meetings with Mr. Guo?                         13:40

18          MR. GRENDI: Objection.                             13:38   18       MR. GAVENMAN: Objection.                                  13:40

19   BY MR. GREIM:                                             13:38   19       MR. GRENDI: Objection.                                    13:40

20          Q.   And you say: "His priority is the             13:38   20       THE WITNESS: Common? What do you mean,                    13:40

21   building opposite the Treasury."                          13:38   21   common?                                                       13:40

22          A.   Um-hum.                                       13:38   22   BY MR. GREIM:                                                 13:40



                                                           Page 142                                                                   Page 144

 1       Q.      Okay. So by this point, do you believe        13:38    1        Q.         Was it a --                                   13:40

 2   you at least met French Wallop?                           13:38    2            A.     Common practice?                              13:40

 3       A.      Yeah. I might have.                           13:38    3        Q.         Yeah. Did it happen on a regular basis? 13:40
 4       Q.      And you already talked to Mr. Guo about       13:38    4            A.     No, but Steve Bannon is very                  13:40

 5   her?                                                      13:38    5    unpredictable. His schedule is always messed up.             13:40

 6       A.      Yes.                                          13:38    6    Always, we have to accommodate him. So that's                13:40

 7       Q.      Let's forge ahead here. Then you see he       13:38    7    common.                                                      13:40

 8   she wrote you back, your report back about Japan.         13:39    8        Q.         I see. If you go on now to page 45,           13:40

 9   You say: "Steve Bannon stirred up things here. I am       13:39    9    you'll see that Ms. Wallop asked that you not                13:40

10   happy."                                                   13:39   10    disclose their identities to Mr. Bannon.                     13:41

11       Did I read that right?                                13:39   11            A.     Correct.                                      13:41

12       A.      Yes.                                          13:39   12        Q.         And you say, in fact, Mr. Guo does not        13:41

13       Q.      Let's continue marching on, and if you        13:39   13    know her name yet.                                           13:41

14   look at around November 20th, do you see that you're 13:39        14            A.     Correct.                                      13:41

15   setting --                                                13:39   15        Q.         And does that sound right, that you did       13:41

16       A.      Where is the 20th?                            13:39   16    not disclose her name?                                       13:41

17       Q.      Oh. It's SVUS001844.                          13:39   17            A.     I didn't, yeah, because French asked me       13:41

18       A.      44?                                           13:39   18    not to mention their names at all. At the early              13:41

19       Q.      Um-hum. You got ahead of us a little          13:39   19    stage, I didn't. Steve Bannon even didn't know they          13:41

20   bit there.                                                13:39   20    were going to be in that meeting at one o'clock.             13:41

21       A.      Yes.                                          13:39   21        Q.         Okay. Very good. If you -- let's flip         13:41

22       Q.      All right. So do you see that French          13:39   22    ahead now to 1852.                                           13:41


                                                           Page 143                                                                   Page 145

                                                                                                                37 (Pages 142 to 145)
                                                 Lianchao Han - Confidential
                                                      August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 32 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1        A.    52?                                               13:41    1        A.    I think so, but -- yeah. I just don't          13:44

 2       Q.     Um-hum. We're now into December 3rd.              13:41    2   remember.                                                 13:44

 3        A.    Yes.                                              13:41    3        Q.    By the way, do people drink alcohol when       13:44

 4       Q.     Do you see that you are being sent by             13:41    4   meals were served when they met?                          13:44

 5   Ms. Wallop, it looks like, a Hotel Washington                13:42    5        A.    Sometimes they do.                             13:44

 6   property?                                                    13:42    6        MR. GAVENMAN: Objection, form.                       13:44

 7        A.    Um-hum.                                           13:42    7        THE WITNESS: Sometimes they don't. Steve, I          13:44

 8       Q.     Do you remember discussing that                   13:42    8   think Steve didn't want to drink.                         13:44

 9   property?                                                    13:42    9   BY MR. GREIM:                                             13:44

10        A.    No.                                               13:42   10        Q.    Forget about -- I'm sorry. I don't mean        13:44

11       Q.     All right.                                        13:42   11   about Steve Bannon. I mean --                             13:45

12        A.    There's just so many properties being             13:42   12        A.    In general?                                    13:45

13   discussed.                                                   13:42   13        Q.    -- when Strategic Vision met with Mr.          13:45

14       Q.     Okay. Do you remember at this time -- I           13:42   14   Guo.                                                      13:45

15   know there's not a lot of detail in these texts, but         13:43   15        MR. GAVENMAN: Objection.                             13:45

16   do you remember whether the idea of a research               13:43   16        THE WITNESS: I think I remember there was            13:45

17   project had begun to be discussed by early December?         13:43   17   served alcohol, wine.                                     13:45

18        A.    I don't think so, not in this meeting.            13:43   18   BY MR. GREIM:                                             13:45

                                                                          19        Q.    Okay. Did Mr. Guo have alcohol in these        13:45
19       Q.     Okay.                                             13:43

                                                                          20   meetings?                                                 13:45
20        A.    Because we just set up a preliminary              13:43

                                                                          21        MR. GAVENMAN: Objection.                             13:45
21   meeting, first meeting.                                      13:43

                                                                          22        THE WITNESS: He had some.                            13:45
22       Q.     Okay. And did it appear to you based on           13:43



                                                              Page 146                                                               Page 148

 1   the earlier text that maybe the very initial meeting, 13:43           1   BY MR. GREIM:                                             13:45

 2   at least involving you and Strategic Vision, would           13:43    2        Q.    What do you remember being discussed at 13:45
 3   have been around Thanksgiving, in late November?             13:43    3   the very first meeting?                                   13:45

 4        A.      Yeah. About that time, yeah. I just             13:43    4        A.    Very little. I think it was more around        13:45

 5   don't know exactly. I would say -- did I mention             13:43    5   like the projects here, the vision stuff.                 13:45

 6   here 17, that Bannon meeting? That's the date they           13:43    6        Q.    If you could skip to page 1854.                13:45

 7   first met, I think.                                          13:43    7        A.    54?                                            13:45

 8        Remember here, where it says Bannon had a               13:43    8        Q.    Yeah. Actually, it's a few pages back          13:45

 9   meeting at 11:30, that pushed back to one o'clock?           13:43    9   from where we were. I'm just trying to pin down           13:45

10        Q.      Oh, right.                                      13:44   10   other dates of meetings.                                  13:45

11        A.      So that day should be their first               13:44   11        A.    Okay.                                          13:45

12   meeting.                                                     13:44   12        Q.    And it looks like there's going to be a        13:45

13        Q.      I see. So does it look to you like that         13:44   13   meeting that day in New York City.                        13:46

14   was November 20th?                                           13:44   14        A.    On December 9?                                 13:46

15        A.      Yes. So that's the first meeting they           13:44   15        Q.    Correct.                                       13:46

16   actually met in person.                                      13:44   16        A.    Um-hum.                                        13:46

17        Q.      And you were there for that meeting?            13:44   17        Q.    So do you believe -- this is clearly the       13:46

18        A.      Yes. I was there with Steve Bannon and          13:44   18   second meeting, maybe the third meeting. Do you           13:46

19   then with them.                                              13:44   19   recall?                                                   13:46

20        Q.      Then after Bannon left, they came in?           13:44   20        MR. GRENDI: Objection.                               13:46

21        A.      Yes.                                            13:44   21        THE WITNESS: That, I don't remember exactly.         13:46

22        Q.      Was a meal served?                              13:44   22   The first, this is definitely not the first, but I        13:46



                                                              Page 147                                                               Page 149

                                                                                                                  38 (Pages 146 to 149)
                                                         Lianchao Han - Confidential
                                                              August 28, 2019
              Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 33 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1   don't know if it's the second or third or fourth.            13:46    1        Q.   Okay. So you don't remember checking              13:49

 2   That, I'm not sure.                                          13:46    2   names, checking other contacts that she provided to         13:49

 3   BY MR. GREIM:                                                13:46    3   Mr. Guo?                                                    13:49

 4       Q.    By the way, does Ms. Wallop tend to use            13:46    4        A.   No.                                               13:49

 5   emoticons in her text?                                       13:46    5        Q.   You don't?                                        13:49

 6        A.   Say that again.                                    13:46    6        A.   No.                                               13:49

 7       Q.    Does Ms. Wallop tend to use emoticons in           13:46    7        Q.   Do you know if Mr. Guo, if he checked             13:49

 8   her texts?                                                   13:46    8   the names?                                                  13:49

 9        A.   Emoticons is like an emoji?                        13:46    9        A.   I have no idea.                                   13:49

10       Q.    Emojis, yes.                                       13:46   10        Q.   But does this indicate to you that as of          13:49

11       Emoticons, is that even a word? I think I                13:46   11   mid-December, the parties are still very much in            13:49

12   meant emojis. I don't even know what an emoticon is.         13:46   12   discussions?                                                13:49

13        A.   Yeah.                                              13:46   13        A.   Correct.                                          13:49

14       Q.    Okay. If you see -- now let's go ahead             13:46   14        Q.   Okay.                                             13:49

15   now and turn to 1858.                                        13:47   15        MR. GRENDI: For the record, just wait for              13:49

16        A.   58.                                                13:47   16   him to finish the question.                                 13:49

17       Q.    And December 16th, there's the long                13:47   17        THE WITNESS: Okay.                                     13:49

18   series of texts that runs from the 16th to the 17th.         13:47   18   BY MR. GREIM:                                               13:50

19   You're advising that you landed back from a trip and         13:47   19        Q.   On the next page, in white, you respond           13:50

20   there's a -- do you see in green? Is that commentary         13:47   20   to this text from Ms. Wallop. She asked how your day 13:50
21   from Ms. Wallop?                                             13:47   21   went and you say "not good".                                13:50

22        A.   Yeah.                                              13:47   22        A.   Yes.                                              13:50



                                                              Page 150                                                                 Page 152

 1        Q.   Okay. Let's skip ahead. Do you see on              13:47    1       Q.    What -- I don't understand. What is --            13:50

 2   the next page -- this is now 1859 -- at the top, Ms.         13:47    2   what are you talking about in that text, if you can         13:50

 3   Wallop says: "By the way, when your M asked for              13:47    3   recall?                                                     13:50

 4   names elsewhere, I gave him a mini list, not the real        13:48    4        A.   Yeah. I didn't know exactly what was --           13:50

 5   list."                                                       13:48    5   I think I had a fight with Steve Bannon, but I didn't       13:50

 6        A.   We're on 58?                                       13:48    6   know -- I didn't remember exactly what it was about.        13:50

 7        Q.   I'm sorry. We're on 59 now. We moved,              13:48    7       Q.    Okay. Let's continue on with the string           13:50

 8   the same text.                                               13:48    8   here. You see now, moving into page 1861 from 1860,         13:50

 9        A.   "By the way". Okay. Yeah.                          13:48    9   we are now under the heading December 18, 2017 and 13:51
10        [Witness peruses exhibit.]                              13:48   10   Ms. Wallop says: "Safe journey back, please."               13:51

11   BY MR. GREIM:                                                13:48   11       And you respond: "Great meeting with our                13:51

12        Q.   Do you know whether you or Mr. Guo ever            13:48   12   friend. He is coming in two weeks to Washington."           13:51

13   followed up to check with any of these contacts?             13:48   13       Do you see that?                                        13:51

14        MR. GAVENMAN: Objection, form.                          13:48   14        A.   Yes.                                              13:51

15        THE WITNESS: I have no idea.                            13:48   15       Q.    Do you know who you were referring to             13:51

16        [Interruption.]                                         13:48   16   there?                                                      13:51

17   BY MR. GREIM:                                                13:48   17        A.   I think it's, perhaps, Miles. I'm just            13:51

18        Q.   My question was -- well, first of all,             13:49   18   speculating. Maybe he came to Washington to look at         13:51

19   let's back up.                                               13:49   19   houses.                                                     13:51

20        Do you remember getting a list of references            13:49   20       Q.    Okay. Did he come to Washington at some           13:51

21   from French Wallop?                                          13:49   21   point to look at houses?                                    13:51

22        A.   No.                                                13:49   22        A.   I think he did, yes. At least I                   13:51



                                                              Page 151                                                                 Page 153

                                                                                                                  39 (Pages 150 to 153)
                                                         Lianchao Han - Confidential
                                                              August 28, 2019
             Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 34 of 57

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1   remember once.                                            13:51    1        A.   Yes.                                          13:54

 2       Q.    Okay. It looks like on the 19th, the            13:51    2       Q.    French Wallop says: "Hi there. Were           13:54

 3   discussion continues here. She says: "Just checked        13:52    3   you able to set a time to visit New York? I know you 13:54
 4   with M and after three is fine for him as well."          13:52    4   will let us know as the conversation unfolds."          13:54

 5       On the 20th, she checks again. Do you recall          13:52    5       And then if you continue to page 1864, there's      13:54

 6   having another meeting, setting up another meeting        13:52    6   your response. You say: "Not yet. He is                 13:54

 7   with Mr. Guo and Wallop and Waller? If you need to        13:52    7   incommunicado."                                         13:54

 8   page forward or backward in this to help yourself,        13:52    8       Then you say: "Our Japan friend arrives on          13:54

 9   please do.                                                13:52    9   the 2nd."                                               13:54

10        A.   Page 4? Oh. I think that trip, most             13:52   10       Do you see that?                                    13:55

11   likely, was looking for real estate in Washington.        13:52   11        A.   Yes.                                          13:55

12       Q.    Let's move to December 21.                      13:53   12       Q.    So was there a time in mid-December when      13:55

13        A.   21, okay.                                       13:53   13   Mr. Guo sort of stopped conferring with you about       13:55

14       Q.    There, you say: "Our friend from Tokyo          13:53   14   this matter?                                            13:55

15   wants to know when is earliest he can come to meet." 13:53        15        MR. GAVENMAN: Objection, form.                     13:55

16        A.   Wants to know when is the earliest that         13:53   16        MR. GRENDI: Objection.                             13:55

17   he can come to meet.                                      13:53   17        THE WITNESS: I don't think specifically on         13:55

18       Q.    Is this referring to Mr. Guo or a               13:53   18   this matter. Just he's not reachable at the time.       13:55

19   different person?                                         13:53   19   BY MR. GREIM:                                           13:55

20        A.   It's a different person.                        13:53   20       Q.    Okay. If you go down to December 24th,        13:55

21       Q.    So were you working with Strategic              13:53   21   you have another followup to Ms. Wallop. You say:       13:55

22   Vision on a different potential client?                   13:53   22   "I talked with him and he says he wants to do it, but 13:55


                                                           Page 154                                                             Page 156

 1        A.   Yes.                                            13:53    1   would like to put a clause in the contract which says   13:55

 2        Q.   And might that have been the person that        13:53    2   if you failed to provide the deliverables as defined    13:55

 3   you're referring to back on the previous page, 1862?      13:53    3   in the scope, you should return the deposit. What do    13:55

 4        A.   1862?                                           13:53    4   you think?"                                             13:55

 5        MR. GRENDI: Objection.                               13:53    5       Do you see that?                                    13:55

 6        MR. GAVENMAN: Objection.                             13:53    6       A.    Yes.                                          13:55

 7   BY MR. GREIM:                                             13:53    7       Q.    Now, were you conveying a message from        13:55

 8        Q.   I'm sorry. 1861.                                13:53    8   Mr. Guo there?                                          13:55

 9        A.   Oh, yeah. It could be that person. So           13:53    9       A.    Yes.                                          13:55

10   yeah.                                                     13:53   10       Q.    And so by December 24th, were                 13:55

11        Q.   It could have been the Tokyo person?            13:54   11   discussions far enough along that you had already       13:55

12        A.   It could have been the Tokyo person, not        13:54   12   begun discussing the actual research project at         13:55

13   Miles. It's just very confusing. Yeah.                    13:54   13   issue?                                                  13:55

14        Q.   So throughout this string, are you kind         13:54   14       A.    Correct.                                      13:55

15   of talking about both matters at once?                    13:54   15       Q.    Okay. Then if you go on, you can see          13:56

16        A.   Yes.                                            13:54   16   Ms. Wallop's response actually consumes the rest of     13:56

17        Q.   The Guo and the Tokyo matter?                   13:54   17   1864 through 1866. If you could, could you take a       13:56

18        A.   Yes. They are all mixed.                        13:54   18   second to review that, sir.                             13:56

19        Q.   Let's keep going now.                           13:54   19       A.    Um-hum.                                       13:56

20        A.   Yeah.                                           13:54   20       [Witness peruses exhibit.]                          13:56

21        Q.   If you could go to the bottom of 1863,          13:54   21       THE WITNESS: Yeah.                                  13:56

22   December 22, 2017.                                        13:54   22   BY MR. GREIM:                                           13:57



                                                           Page 155                                                             Page 157

                                                                                                             40 (Pages 154 to 157)
                                                     Lianchao Han - Confidential
                                                          August 28, 2019
             Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 35 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1       Q.       Okay. Do you recall this conversation?         13:57    1   my understanding is he doesn't want me to sign it.         13:59

 2       A.       Yes. Now, I remember, yes.                     13:57    2         Q.   Guo does not want you to sign it?               13:59

 3       Q.       And you recall that Ms. Wallop did not         13:57    3         A.   No. He does not.                                13:59

 4   want to agree to return of the deposit. Correct?            13:57    4         Q.   Let me back up for a second here before         13:59

 5       A.       Um-hum.                                        13:57    5   we go further.                                             13:59

 6       Q.       You also see she references that you,          13:57    6         A.   Yeah.                                           13:59

 7   yourself, would be on the hook, because as of this          13:57    7         Q.   We can stop looking at those texts for a        13:59

 8   time, she understood that you were going to sign the        13:57    8   second.                                                    13:59

 9   contract. Do you see that part?                             13:57    9         A.   That's okay.                                    13:59

10       MR. GRENDI: Objection.                                  13:57   10         Q.   What was your role here? Did you see            13:59

11       THE WITNESS: "We will have entered -- which             13:57   11   yourself as an intermediary between the two sides or 13:59
12   part?                                                       13:58   12   as a representative of Guo?                                13:59

13   BY MR. GREIM:                                               13:58   13         A.   I think I'm a person to facilitate this         13:59

14       Q.       Really, it's sort of at the bottom of          13:58   14   project. I am friend on both sides. I have no              14:00

15   1865 into 1866. Do you see it says -- at the very           13:58   15   financial interest in there.                               14:00

16   bottom of 65, it says: "Since he wants you to sign."        13:58   16         My entire thing is driven by the political           14:00

17       A.       Yeah.                                          13:58   17   agenda. So I just want to get the things done, you         14:00

18       Q.       "And, therefore, be responsible for            13:58   18   know, achieve what we said we're going to do. That's       14:00

19   payments, that is also very complex and unfair to           13:58   19   it.                                                        14:00

20   you."                                                       13:58   20         Q.   By the way, during this period, did Guo         14:00

21       A.       Right. What's the question?                    13:58   21   approach you and ask you to work for him full time?        14:00

22       Q.       Well, do you recall that at some point,        13:58   22         MR. GAVENMAN: Objection to form.                     14:00



                                                             Page 158                                                                Page 160

 1   you were going to be the person to sign the                 13:58    1         THE WITNESS: He did. I don't know when.              14:00

 2   agreement?                                                  13:58    2   BY MR. GREIM:                                              14:00

 3           A.    It wasn't that clear at the time who's        13:58    3         Q.   And what was your response?                     14:00

 4   going to sign, because, obviously, I didn't want to         13:58    4         A.   I thought I said I have to think about          14:00

 5   get in the middle. That was my intention from the           13:58    5   it, but it's probably, I think way before this,            14:00

 6   very beginning.                                             13:58    6   before the project.                                        14:00

 7           Q.    Well, where did the idea of you signing       13:58    7         Q.   You don't recall telling Mr. Waller or          14:00

 8   come from? Was it suggested by someone?                     13:58    8   Ms. Wallop right around the time of the project that       14:01

 9       A. I think French wants me to sign that as       13:58           9   Mr. Guo had made the suggestion to you and you were 14:01
10   go-between so I can communicate better with them and 13:58          10   considering it?                                            14:01

11   with Miles. That's my recollection.                         13:59   11         A.   I think --                                      14:01

12           Q.    Okay. Now, why wouldn't Guo just sign         13:59   12         MR. GAVENMAN: Objection to form.                     14:01

13   it himself?                                                 13:59   13         THE WITNESS: I didn't remember if I                  14:01

14           A.    That, I don't know.                           13:59   14   mentioned it. I probably did, but I didn't recall          14:01

15           Q.    Did Guo not want to sign it himself?          13:59   15   the time and the contents -- the context.                  14:01

16           MR. GAVENMAN: Objection.                            13:59   16   BY MR. GREIM:                                              14:01

17           MR. GRENDI: Objection.                              13:59   17         Q.   Did there come a time when you                  14:01

18           THE WITNESS: I have no idea.                        13:59   18   ultimately told Mr. Guo that you wouldn't do it?           14:01

19   BY MR. GREIM:                                               13:59   19         MR. GAVENMAN: Objection to form.                     14:01

20           Q.    Well, did you discuss it with him?            13:59   20         THE WITNESS: I never made a specific -- we           14:01

21           A.    No. We hadn't got -- you know, who is         13:59   21   just leave it at that.                                     14:01

22   going to sign, I think we have not got that far, but        13:59   22   BY MR. GREIM:                                              14:01



                                                             Page 159                                                                Page 161

                                                                                                                 41 (Pages 158 to 161)
                                                    Lianchao Han - Confidential
                                                         August 28, 2019
             Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 36 of 57

                                                             Atkinson-Baker, Inc.
                                                               www.depo.com

 1       Q.     Well, after this time, did he ever come           14:01    1   officials, Wang Qishan, nephew -- not nephew --             14:03

 2   back to you again and say he would like you to work          14:01    2   niece's E-mail account or bank account -- I forgot --       14:04

 3   for him exclusively?                                         14:01    3   something to that effect. Yeah.                             14:04

 4        A.    What do you mean, after this?                     14:01    4       Q.    And did they represent to you that they           14:04

 5       Q.     Well, let's say after December of 2017.           14:01    5   had done anything illegal?                                  14:04

 6        A.    2017? I think we haven't discussed                14:01    6        A.   Well, first of all, I cannot verify that          14:04

 7   since. I didn't see anything at all. I didn't                14:02    7   is the real bank account or information. I just saw         14:04

 8   respond, confirm or deny or reject. He never                 14:02    8   the screen shot and there's a -- you know, it showed        14:04

 9   mentioned it again.                                          14:02    9   the person's name and stuff, and so I didn't, you           14:04

10       Q.     Do you remember a moment when Ms. Wallop 14:02            10   know, register anything of that thought.                    14:04

11   called you to come over to her apartment --                  14:02   11       Q.    Sure. And my question is not what you             14:04

12        A.    Yes.                                              14:02   12   think determined. It's did they represent to you            14:04

13       Q.     -- late at night and look at something?           14:02   13   that they had done anything illegal in pulling up the 14:04
14        MR. GAVENMAN: Objection to form.                        14:02   14   information?                                                14:04

15        THE WITNESS: There is some time, I think she            14:02   15        A.   I didn't know, because we discussed               14:04

16   called me to come to her house.                              14:02   16   about how to do it legally, and I think this was            14:05

17   BY MR. GREIM:                                                14:02   17   during the project formation of what we needed to be        14:05

18       Q.     And what was the purpose of that visit?           14:02   18   done, how to not violate law in this country and go         14:05

19        MR. GAVENMAN: Objection to form.                        14:02   19   outside of the country and do stuff that the other          14:05

20        THE WITNESS: I think -- I don't specifically            14:02   20   country might be legally obtained, this information.        14:05

21   remember. It probably has to do with the project.            14:02   21       Q.    What impact did that have on you when             14:05

22   BY MR. GREIM:                                                14:02   22   you saw what they pulled up on the screen?                  14:05



                                                              Page 162                                                                 Page 164

 1        Q.    Did it have to do with something that             14:02    1        A.   I first thought they have the ability,            14:05

 2   she said she could find, some research that she could        14:02    2   the capacity, to dig into the information Miles is          14:05

 3   find?                                                        14:02    3   looking for, I was looking for, and if it's, you            14:05

 4        A.    Research she could find?                          14:02    4   know, really real. So that was my first impression.         14:05

 5        MR. GRENDI: Objection.                                  14:02    5        So I told Miles they have the capability to            14:06

 6        THE WITNESS: We had so many meetings in her             14:02    6   get the information they needed. I mean we needed.          14:06

 7   house. So I don't, you know, specifically recall.            14:03    7   Yeah.                                                       14:06

 8   You know, mostly, it relate to the research projects.        14:03    8        Q.   Now, do you have any reason to think              14:06

 9   BY MR. GREIM:                                                14:03    9   that what they showed you wasn't real?                      14:06

10        Q.    Okay. Do you recall her asking you to             14:03   10        A.   I don't, because it's hard -- with just           14:06

11   come over so she can show you that she was able to           14:03   11   the one screen shot, it's very hard to say this is          14:06

12   get into a certain bank account on her computer?             14:03   12   the real thing.                                             14:06

13        A.    Yes.                                              14:03   13        Q.   Do you remember anything else they told 14:06
14        MR. GAVENMAN: Objection.                                14:03   14   you about the screen shot?                                  14:06

15   BY MR. GREIM:                                                14:03   15        A.   Yeah. They told me they have a team               14:06

16        Q.    All right. And did you come over and              14:03   16   that got into the system and the system, you know, we       14:06

17   view it?                                                     14:03   17   have to be very careful with the team outside of this       14:06

18        A.    Yes.                                              14:03   18   country, and they want to be very careful and track         14:06

19        Q.    What did you see?                                 14:03   19   information, because they can have some trigger             14:06

20        A.    I saw -- I think Mike showed me that,             14:03   20   mechanisms, a switch that can turn it off, and then         14:06

21   not French, and, actually, it's a screen shot that           14:03   21   we should monitor the accounts rather than extract          14:07

22   shows one of the Chinese Government high-ranking             14:03   22   the information. I think that's the only thing I            14:07



                                                              Page 163                                                                 Page 165

                                                                                                                 42 (Pages 162 to 165)
                                                     Lianchao Han - Confidential
                                                          August 28, 2019
              Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 37 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1   remember.                                                   14:07    1   their own employees?                                        14:09

 2        Q.    Did they actually mention that to you            14:07    2          MR. GAVENMAN: Objection.                             14:09

 3   repeatedly, that it was important to monitor rather         14:07    3          THE WITNESS: I think they didn't                     14:09

 4   than, simply, breaking into the accounts?                   14:07    4   specifically say that's their employees. They just          14:09

 5        MR. GRENDI: Objection. You can answer.                 14:07    5   hire contract people to do the work. I think that's         14:09

 6        THE WITNESS: Yes.                                      14:07    6   my recollection.                                            14:09

 7        MR. GRENDI: Sorry.                                     14:07    7   BY MR. GREIM:                                               14:09

 8        THE WITNESS: Yeah. The emphasis was on that            14:07    8          Q.   Let's talk now about the 15 names. We           14:09

 9   point.                                                      14:07    9   touched on this just a little bit earlier.                  14:09

10   BY MR. GREIM:                                               14:07   10          A.   Yeah.                                   14:09

11        Q.    And was that your understanding of what          14:07   11          Q.   Do you remember sitting with Mr. Guo -- 14:09
12   they were supposed to be doing under the contract? 14:07            12          A.   Yeah.                                           14:10

13        MR. GAVENMAN: Objection.                               14:07   13          Q.   -- and Ms. Wallop and Mr. Waller and            14:10

14        MR. GRENDI: Objection.                                 14:07   14   walking through a packet of the 15 names?                   14:10

15        THE WITNESS: Under the contract, I think               14:07   15          MR. GAVENMAN: Objection.                             14:10

16   there's specifically -- it says specific information        14:07   16          THE WITNESS: I think, yeah. I think -- I             14:10

17   that, you know, they were looking for and they were         14:07   17   don't know if I were there or Yvette, because at the        14:10

18   supposed to deliver, and I think whether always             14:07   18   very beginning, maybe I was there. We talked about a        14:10

19   monitor or not always monitor and extract at one            14:08   19   fish tank of things, and the names, maybe I learned         14:10

20   time, there's no such specification, you know,              14:08   20   later, because at one point, he didn't want me to get       14:10

21   specific provision in there.                                14:08   21   involved.                                                   14:10

22   BY MR. GREIM:                                               14:08   22          So I didn't know the names at the time.              14:10



                                                             Page 166                                                                 Page 168

 1        Q.    So, however, your understanding is not           14:08    1   Basically, I'm saying I'm a little confused about           14:10

 2   that the contract required them to break into the           14:08    2   whether I was present when the 15 names presented,          14:10

 3   accounts. Correct?                                          14:08    3   but I learned later on. At least I know who they            14:10

 4        MR. GRENDI: Objection.                                 14:08    4   are.                                                        14:10

 5        MR. GAVENMAN: Objection.                               14:08    5   BY MR. GREIM:                                               14:10

 6        THE WITNESS: Please rephrase.                          14:08    6          Q.   All right. By the way, when did -- when         14:10

 7   BY MR. GREIM:                                               14:08    7   exactly did Yvette Wang get involved here?                  14:11

 8        Q.    Sure. Your understanding is not that             14:08    8          A.   So when they reached -- when we                 14:11

 9   the contract required them to break into these              14:08    9   basically negotiated on the project, the contract was       14:11

10   accounts, is it?                                            14:08   10   pretty done, like how much he's going to pay, who --        14:11

11        MR. GRENDI: Objection.                                 14:08   11   what the chunk, tranche of information they're going        14:11

12        MR. GAVENMAN: Objection.                               14:08   12   to provide, and then we solved the deposit issue.           14:11

13        THE WITNESS: Not necessarily, but the                  14:08   13   How we solved it, I didn't remember, and at the time,       14:11

14   discussion, during the discussion, the deliverables         14:08   14   the basic foundation is done. So he said, I don't           14:11

15   made it very clear that three types of -- three or          14:08   15   want you to get involved; so you're out.                    14:11

16   four types information that the contract is going to        14:08   16          I didn't know what was going on afterwards,          14:11

17   require. That is including the detailed information         14:08   17   how the contract restructured, because there were           14:11

18   of financial statements, bank account, credit cards,        14:09   18   changes afterward. So I have no idea.                       14:11

19   all of that.                                                14:09   19          Q.   Do you recall that Mr. Guo walked away          14:11

20   BY MR. GREIM:                                               14:09   20   from the project, abandoned it, and a company called 14:12
21        Q.    Okay. Did French and Mike tell you that          14:09   21   Eastern Profit came in to take his place?                   14:12

22   all of the people working on the project would be           14:09   22          MR. GAVENMAN: Objection.                             14:12



                                                             Page 167                                                                 Page 169

                                                                                                               43 (Pages 166 to 169)
                                                     Lianchao Han - Confidential
                                                          August 28, 2019
          Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 38 of 57

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1       MR. GRENDI: Objection.                                  14:12    1        MR. GAVENMAN: Okay.                                  14:14

 2       THE WITNESS: I didn't know it.                          14:12    2   BY MR. GREIM:                                             14:14

 3   BY MR. GREIM:                                               14:12    3        Q.   All right. So tell me what do you               14:14

 4       Q.    Do you believe that happened?                     14:12    4   recall about this document?                               14:14

 5       MR. GAVENMAN: Objection.                                14:12    5        A.   I remember this is -- I don't remember I        14:14

 6       MR. GRENDI: Objection.                                  14:12    6   saw this in my Miles' place. Probably I saw it            14:14

 7       THE WITNESS: I didn't remember or recall how            14:12    7   through French, at French's house, but I'm not, you       14:14

 8   he walked out. At some point, he asked me, you know,        14:12    8   know, a hundred percent sure.                             14:14

 9   you need to step in to manage the project.                  14:12    9        Q.   Do you remember that this is a document         14:14

10   BY MR. GREIM:                                               14:12   10   that Mr. Guo showed to Mr. Wallop and -- Mr. Waller       14:15

11       Q.    So you were gone and then you were back?          14:12   11   and Ms. Wallop?                                           14:15

12       A.    Yes.                                              14:12   12        A.   Most likely.                                    14:15

13                    [Wang Exhibit No. 12 was                   14:12   13        MR. GRENDI: Objection.                               14:15

14                    identified for the record.]                14:12   14        MR. GAVENMAN: Objection.                             14:15

15   BY MR. GREIM:                                               14:12   15   BY MR. GREIM:                                             14:15

16       Q.    Okay. Let's go to the names. I'm going            14:12   16        Q.   And did you know that -- well, do you           14:15

17   to show what we've marked in another deposition as          14:12   17   know where these names came from?                         14:15

18   Exhibit 12, and you'll see that this is Wang Exhibit        14:12   18        MR. GAVENMAN: Objection.                             14:15

19   12. It starts at SVUS000171 and goes to 258, and if         14:13   19        THE WITNESS: I don't know where it comes             14:15

20   you thumb through, you'll see it follows the same           14:13   20   from, but I know this is probably what Miles wanted       14:15

21   format always. There is a number with someone's             14:13   21   them to look into.                                        14:15

22   name, and then behind it is some information about          14:13   22   BY MR. GREIM:                                             14:15



                                                             Page 170                                                               Page 172

 1   that person, and it goes on for several pages, and          14:13    1       Q.    Did you discuss with Mr. Guo which names        14:15

 2   then there is a second name and so on.                      14:13    2   would be good for the project?                            14:15

 3        Take a second, if you could, just to study             14:13    3        A.   No, not at all. This is entirely his.           14:15

 4   this and then I'll ask you a few questions about it. 14:13           4       Q.    Do you know who did?                            14:15

 5        A.   Yeah. I'm familiar with this.                     14:13    5        A.   I have no idea.                                 14:15

 6        Q.   Okay.                                             14:13    6       Q.    Do you remember a meeting in Guo's              14:15

 7        MR. GRENDI: On the record, has Mr. Han                 14:13    7   apartment where he had this stack of names and sort       14:15

 8   signed the addendum to the protective order?                14:13    8   of tossed it out on the table to Ms. Wallop and Mr.       14:15

 9        MR. GREIM: Oh, no. He hasn't. Okay. Let's              14:13    9   Waller and said this cost him $250 million?               14:15

10   cover this. So we have a protective order in this           14:13   10        MR. GRENDI: Objection.                               14:15

11   case, confidential order, and many of the documents         14:13   11        MR. GAVENMAN: Objection.                             14:15

12   that we have here today are marked as confidential,         14:14   12        THE WITNESS: I don't remember that. I think          14:15

13   at least as of right now.                                   14:14   13   the $2 million, you know, that phrase, that, I            14:15

14        THE WITNESS: Yeah.                                     14:14   14   remember vaguely, yeah.                                   14:16

15        MR. GREIM: So we'll ask you, and I'll work             14:14   15   BY MR. GREIM:                                             14:16

16   with your attorney on this, to sign an order agreeing       14:14   16       Q.    Okay. Let me -- that was a compound             14:16

17   to be bound by the protective order in this case,           14:14   17   question too. So let me ask you do you remember Mr. 14:16
18   which means that you can take things here and, you          14:14   18   Guo claiming that this research had cost him, let's       14:16

19   know, show them around, talk them outside. Now, not         14:14   19   say, over $200 million just to compile this?              14:16

20   all of this is going to end up remaining                    14:14   20        A.   $200 million? I don't remember $200             14:16

21   confidential, but until we've worked it out with the        14:14   21   million. He exaggerates somewhat, like some certain       14:16

22   judge, that's sort of our status quo.                       14:14   22   amount for this research.                                 14:16



                                                             Page 171                                                               Page 173

                                                                                                                44 (Pages 170 to 173)
                                                    Lianchao Han - Confidential
                                                         August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 39 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1        Q.     Do you remember telling Ms. Wallop and           14:16    1        A.   Wang Qishan, W-A-N-G, Q-I-S-H-A-N.                14:18

 2   Mr. Waller that the $200 hundred was probably an             14:16    2       Q.    This is the same person that Bannon had           14:18

 3   exaggeration?                                                14:16    3   met with. Right?                                            14:18

 4        A.     I probably did.                                  14:16    4        A.   Yes, and Mu Jen Ju is another person              14:18

 5        Q.     So did there come a time when you did            14:16    5   that is a Chinese security chief. He's also in here.        14:19

 6   study the names and information in this packet?              14:16    6   He persecuted Miles' family.                                14:19

 7        A.     Yeah.                                            14:16    7       Q.    Now, do you know whether Mr. Guo ended            14:19

 8        Q.     When was that?                                   14:16    8   up getting research on these individuals from some 14:19
 9        A.     I don't recall the exact date.                   14:16    9   other source other than Strategic Vision?                   14:19

10        Q.     Do you remember why you would have               14:16   10        MR. GRENDI: Objection.                                 14:19

11   looked through the names?                                    14:16   11        MR. GAVENMAN: Objection.                               14:19

12        A.     Why would he look?                               14:16   12        THE WITNESS: That, I don't know.                       14:19

13        Q.     No. Why you would have?                          14:17   13   BY MR. GREIM:                                               14:19

14        MR. GAVENMAN: Objection.                                14:17   14       Q.    Do you know whether he shared this                14:19

15        THE WITNESS: I think -- I don't remember                14:17   15   information with any of research group after                14:19

16   exactly how when they first come out. The first time         14:17   16   Strategic Vision?                                           14:19

17   I look at this name, I don't remember exactly, but I         14:17   17        A.   I didn't know that either.                        14:19

18   did see the list either in New York or in French's           14:17   18        MR. GAVENMAN: Objection.                               14:19

19   house, but I just don't remember exactly where.              14:17   19   BY MR. GREIM:                                               14:19

20   BY MR. GREIM:                                                14:17   20       Q.    Do you know whether he ever hired a               14:19

21        Q.     Okay. Do you remember forming any --             14:17   21   group called ASOG out of Texas?                             14:19

22   let me just ask you this: Do you remember having any         14:17   22        A.   ASOG? No.                                         14:19



                                                              Page 174                                                                 Page 176

 1   thoughts about whether some of these names would be 14:17             1       Q.    Do you know whether he hired an                   14:19

 2   good subjects for research?                                  14:17    2   individual named Adam Craft?                                14:19

 3        A.     I think they're all good subjects for            14:17    3        A.   No.                                               14:19

 4   research.                                                    14:17    4       Q.    Does that name ring a bell to you?                14:19

 5       Q.      Why is that?                                     14:17    5        A.   Not at all.                                       14:19

 6        A.     Because this is the key group in the             14:17    6       Q.    Does the name ASOG sound familiar to              14:19

 7   control of China's bank system and investment.               14:17    7   you?                                                        14:19

 8       Q.      So do you know that that's what all              14:17    8        A.   Not at all.                                       14:20

 9   these names have in common?                                  14:18    9       Q.    So what did Mr. Guo tell you about this           14:20

10        A.     Yes, except --                                   14:18   10   list, if anything?                                          14:20

11        MR. GAVENMAN: Objection.                                14:18   11        A.   He didn't really discuss this list with           14:20

12        THE WITNESS: -- there's -- huh?                         14:18   12   me at all, but when I saw it, I know what he's after.       14:20

13        MR. GAVENMAN: Objection to form. You can                14:18   13       Q.    Is some of the same information that's            14:20

14   answer.                                                      14:18   14   in this list already on the internet? Have you seen         14:20

15        THE WITNESS: Except there's also like the               14:18   15   it on there?                                                14:20

16   former party chief's grandson, but for Wang Qishan's         14:18   16        MR. GRENDI: Objection.                                 14:20

17   group, may of the names here that were in Wang               14:18   17        MR. GAVENMAN: Objection.                               14:20

18   Qishan's group, I think they're all involved in              14:18   18        THE WITNESS: There might be some.                      14:20

19   Chinese banging corruption.                                  14:18   19   BY MR. GREIM:                                               14:20

20   BY MR. GREIM:                                                14:18   20       Q.    Do you have any understanding about who 14:20
21       Q.      What's the name? Could you spell out             14:18   21   actually paid Strategic Vision, if anyone, for the          14:20

22   the name that you're telling us? Wang?                       14:18   22   work under this agreement?                                  14:20



                                                              Page 175                                                                 Page 177

                                                                                                                45 (Pages 174 to 177)
                                                         Lianchao Han - Confidential
                                                              August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 40 of 57

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1        MR. GRENDI: Objection.                             14:20    1            A.    No.                                           14:22

 2        THE WITNESS: I have no idea.                       14:20    2        Q.        Why not?                                      14:22

 3   BY MR. GREIM:                                           14:20    3            A.    Because I know she is with him for, you       14:22

 4       Q.    Do you know if it was Guo himself?            14:20    4   know, 16 years at the time. So he trusted her very           14:22

 5        MR. GAVENMAN: Objection.                           14:21    5   much.                                                        14:23

 6        THE WITNESS: I have no idea.                       14:21    6        Q.        But why would Mr. Guo tell other people 14:23
 7   BY MR. GREIM:                                           14:21    7   that he did not trust her?                                   14:23

 8       Q.    Do you know whether Guo consulted with        14:21    8            MR. GRENDI: Objection.                              14:23

 9   anyone else in coming up with the names?                14:21    9            MR. GAVENMAN: Objection.                            14:23

10        MR. GAVENMAN: Objection.                           14:21   10            THE WITNESS: I have no idea.                        14:23

11        MR. GRENDI: Objection.                             14:21   11   BY MR. GREIM:                                                14:23

12        THE WITNESS: He might have, but he didn't          14:21   12        Q.        Well, do you know why you, once again,        14:23

13   mention that to me.                                     14:21   13   replaced Yvette Wang later on in the parties'                14:23

14   BY MR. GREIM:                                           14:21   14   dealings?                                                    14:23

15       Q.    Do you know whether Guo planned to share      14:21   15            MR. GRENDI: Objection.                              14:23

16   the research results from this agreement with any       14:21   16            MR. GAVENMAN: Objection.                            14:23

17   other person?                                           14:21   17            THE WITNESS: I think he tried to salvage the        14:23

18        MR. GRENDI: Objection.                             14:21   18   project. He saw the project falling apart because he         14:23

19        MR. GAVENMAN: Objection, form                      14:21   19   didn't get what he is paying for and he thought maybe        14:23

20        THE WITNESS: I didn't know that.                   14:21   20   I can better communicate with French and Mike's team         14:23

21   BY MR. GREIM:                                           14:21   21   and get what he's looking for.                               14:23

22       Q.    So do you recall, roughly, the date when      14:21   22   BY MR. GREIM:                                                14:24



                                                         Page 178                                                                  Page 180

 1   -- well, let me back up for a second.                   14:22    1       Q.        Okay. Do you know whether Strategic            14:24

 2       I understand your testimony to be that while        14:22    2   Vision wanted to have you as their point, their main         14:24

 3   you were involved with Mr. Guo and Strategic Vision,    14:22    3   point of contact?                                            14:24

 4   some deal was agreed to in principle. Correct?          14:22    4        MR. GAVENMAN: Objection.                                14:24

 5       A.    Yes.                                          14:22    5        THE WITNESS: Yes.                                       14:24

 6       MR. GRENDI: Objection.                              14:22    6   BY MR. GREIM:                                                14:24

 7   BY MR. GREIM:                                           14:22    7       Q.        And did they say why that was?                 14:24

 8       Q.    Then at that point, Yvette Wang came in       14:22    8        MR. GAVENMAN: Objection.                                14:24

 9   to take over negotiating the details of the contract    14:22    9        THE WITNESS: I think they feel they can                 14:24

10   itself?                                                 14:22   10   better communicate with me and also they trust me, I         14:24

11       MR. GAVENMAN: Objection.                            14:22   11   think.                                                       14:24

12       MR. GRENDI: Objection.                              14:22   12   BY MR. GREIM:                                                14:24

13       THE WITNESS: Yes.                                   14:22   13       Q.        By the way, did you discuss with               14:24

14   BY MR. GREIM:                                           14:22   14   Strategic Vision the importance of not using Chinese         14:24

15       Q.    Did it -- knowing that Mr. Guo had been       14:22   15   entities as either the contracting parties or the            14:24

16   concerned about Ms. Wang earlier, did it surprise you 14:22     16   funding parties for the contract?                            14:24

17   that she was brought in to negotiate the contract?      14:22   17        MR. GAVENMAN: Objection.                                14:24

18       MR. GRENDI: Objection.                              14:22   18        MR. GRENDI: Objection.                                  14:24

19       MR. GAVENMAN: Objection.                            14:22   19        THE WITNESS: I didn't remember specifically             14:25

20       THE WITNESS: No.                                    14:22   20   that suggestion.                                             14:25

21   BY MR. GREIM:                                           14:22   21   BY MR. GREIM:                                                14:25

22       Q.    Did it concern you?                           14:22   22       Q.        Knowing what you know about the mainland 14:25


                                                         Page 179                                                                  Page 181

                                                                                                            46 (Pages 178 to 181)
                                              Lianchao Han - Confidential
                                                   August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 41 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1   and about the Chinese Government --                         14:25    1        MR. GAVENMAN: Objection.                           14:27

 2         A.   Right.                                           14:25    2        THE WITNESS: It's possible, yes. Hong Kong         14:27

 3         Q.   -- do you agree that it would be prudent         14:25    3   has a different system, but China has a lot of          14:27

 4   not to use a Chinese entity or a Chinese bank to pay        14:25    4   difference there.                                       14:27

 5   Strategic Vision under the contract?                        14:25    5   BY MR. GREIM:                                           14:27

 6         MR. GRENDI: Objection.                                14:25    6       Q.    When did you first hear of the entity         14:27

 7         MR. GAVENMAN: Objection.                              14:25    7   called Eastern Profit?                                  14:27

 8         THE WITNESS: I didn't -- I -- from the very           14:25    8        A.   I don't think I ever heard that term          14:27

 9   beginning, we want to keep this highly confidential.        14:25    9   until this case, you know, showed up.                   14:27

10   Everything we do has to be, you know, like very             14:25   10       Q.    Did you know that Mr. Guo's daughter is       14:27

11   cautious, and whether I made that specific                  14:25   11   the sole shareholder and director of Eastern Profit?    14:27

12   suggestion, I don't remember, but if I did, it must         14:25   12        MR. GRENDI: Objection.                             14:27

13   be based on that principle.                                 14:25   13        MR. GAVENMAN: Objection.                           14:27

14   BY MR. GREIM:                                               14:25   14        THE WITNESS: No.                                   14:27

15         Q.   And that would be common sense, wouldn't         14:25   15   BY MR. GREIM:                                           14:27

16   it?                                                         14:25   16       Q.    Do you know whether Mr. Guo typically         14:27

17         MR. GRENDI: Objection.                                14:25   17   has his children hold companies that he uses for his 14:27
18         MR. GAVENMAN: Objection.                              14:25   18   projects?                                               14:27

19         THE WITNESS: It is not necessarily Chinese            14:25   19        A.   I didn't.                                     14:28

20   company. I think it's how confidential, how                 14:25   20        MR. GRENDI: Objection.                             14:28

21   trustworthy they are, not the entities, from where.         14:26   21        MR. GAVENMAN: Objection.                           14:28

22   It's the discrete nature of the entity that matters.        14:26   22        THE WITNESS: I didn't know.                        14:28



                                                             Page 182                                                             Page 184

 1   BY MR. GREIM:                                               14:26    1   BY MR. GREIM:                                           14:28

 2         Q.   Well, what about the ability of Chinese          14:26    2       Q.    Did you always understand that                14:28

 3   officials to follow the wire from, you know, a              14:26    3   regardless of who signed the contract that that         14:28

 4   Chinese account directly to Strategic Vision?               14:26    4   person or entity would be reporting to Mr. Guo?         14:28

 5         MR. GRENDI: Objection.                                14:26    5        MR. GRENDI: Objection.                             14:28

 6         MR. GAVENMAN: Objection.                              14:26    6        MR. GAVENMAN: Objection to form.                   14:28

 7         THE WITNESS: Well, yeah. It's definitely              14:26    7        THE WITNESS: Yes.                                  14:28

 8   easier to track if it's a Chinese company based in          14:26    8   BY MR. GREIM:                                           14:28

 9   China.                                                      14:26    9       Q.    Have you ever heard that Hansheng Wang        14:28

10   BY MR. GREIM:                                               14:26   10   was actually in charge of Eastern Profit?               14:28

11         Q.   What about an entity based in Hong Kong?         14:26   11        A.   I didn't know that. I thought you said        14:28

12         MR. GAVENMAN: Objection to form.                      14:26   12   his daughter.                                           14:28

13         MR. GRENDI: Objection.                                14:26   13       Q.    Would it surprise to hear that in this        14:28

14         MR. GAVENMAN: I'm not sure what that                  14:26   14   case, Eastern Profit claims that its principal is       14:28

15   question even is. Can you rephrase that question?           14:26   15   Hansheng Wang?                                          14:28

16         THE WITNESS: Yes.                                     14:27   16        MR. GAVENMAN: Objection, form.                     14:28

17   BY MR. GREIM:                                               14:27   17        THE WITNESS: I have no idea.                       14:28

18         Q.   Did you understand it?                           14:27   18   BY MR. GREIM:                                           14:28

19         A.   Maybe you can rephrase.                          14:27   19       Q.    Did you ever talk to Hansheng Wang about 14:28
20         Q.   Is it also easier to track if the money          14:27   20   this project at all?                                    14:29

21   comes from an entity based in Hong Kong?                    14:27   21        A.   No.                                           14:29

22         MR. GRENDI: Objection.                                14:27   22       Q.    Would it surprise if Hansheng Wang was        14:29



                                                             Page 183                                                             Page 185

                                                                                                             47 (Pages 182 to 185)
                                                    Lianchao Han - Confidential
                                                         August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 42 of 57

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1   in charge of a research project like for this for Mr. 14:29       1       Q.    And then if you keep going -- I think            14:31

 2   Guo?                                                     14:29    2   it's still the same thread -- you'll go to page 1869.      14:31

 3         MR. GRENDI: Objection.                             14:29    3   You'll see that toward the top, she says: "Also on         14:31

 4         MR. GAVENMAN: Objection, form.                     14:29    4   other fav subject, Y mentioned on Wed she needs to         14:32

 5         THE WITNESS: As I said, nothing surprises          14:29    5   get back to NY to collect her bonus for the year. So       14:32

 6   me.                                                      14:29    6   she would be excited that NY would be glad that we         14:32

 7   BY MR. GREIM:                                            14:29    7   had an agreement finally."                                 14:32

 8         Q.    Have you ever heard of an entity called      14:29    8       Does that appear to be a reference to Yvette           14:32

 9   Celestial Tide Holdings?                                 14:29    9   Wang?                                                      14:32

10         A.    Never.                                       14:29   10       A.    Correct.                                         14:32

11         Q.    Do you recall that after Yvette Wang         14:29   11       MR. GAVENMAN: Objection.                               14:32

12   came in to finalize the contract with Strategic          14:30   12       MR. GRENDI: Objection.                                 14:32

13   Vision that new disputes erupted?                        14:30   13   BY MR. GREIM:                                              14:32

14         MR. GRENDI: Objection.                             14:30   14       Q.    Does it appear to you that by December           14:32

15         MR. GAVENMAN: Objection.                           14:30   15   30th, Yvette Wang was now negotiating directly with 14:32
16         THE WITNESS: I didn't. If I did, maybe from        14:30   16   French Wallop?                                             14:32

17   French, not from Miles or Yvette.                        14:30   17       A.    Yes.                                             14:32

18   BY MR. GREIM:                                            14:30   18       MR. GAVENMAN: Objection.                               14:32

19         Q.    Okay. If you look on December 30th,          14:30   19       MR. GREIM: All right. Let's go ahead and               14:32

20   this is on page 1867 of Han Exhibit 10.                  14:30   20   take a break at that point, because we're about done       14:32

21         A.    67?                                          14:30   21   with the video.                                            14:32

22         Q.    Um-hum.                                      14:30   22       VIDEOGRAPHER: This ends Disk No. 2, going              14:32



                                                          Page 186                                                                Page 188

 1         A.   There it is. Yeah.                            14:30    1   off the record. The time is now 2:34 p.m.                  14:32

 2       Q.     You'll see that Ms. Wallop begins that        14:30    2        [Recess.]                                             14:52

 3   day responding to a question from you about the other    14:30    3        VIDEOGRAPHER: This begins Disk No. 3 in the           14:52

 4   matter that you were working on.                         14:31    4   video deposition of Lianchao Han. We are back on the       14:52

 5         A.   Yes.                                          14:31    5   record. The time is 2:54 p.m.                              14:52

 6       Q.     It looks like you were taking some CLE.       14:31    6   BY MR. GREIM:                                              14:52

 7         A.   Yes.                                          14:31    7        Q.    Mr. Han, welcome back.                          14:52

 8       Q.     And you see at the bottom of that, the        14:31    8        A.    Thank you.                                      14:52

 9   first thing she says: "What time on Tuesday? Did         14:31    9        Q.    If you could, we left on page 1869, but         14:52

10   you speak with NY?"                                      14:31   10   I've got a question for you -- this is still in            14:53

11         A.   Let me see.                                   14:31   11   Exhibit 10 -- about the pages 1884 through 1903, 14:53
12       Q.     It's right before the three emojis.           14:31   12   which is the last page.                                    14:53

13         A.   Okay. "What time on Tuesday? Did you          14:31   13        A.    Right.                                          14:53

14   speak with NY?"                                          14:31   14       Q. And my question for you is would you     14:53

15         Yeah. Yeah. That's New York. It refers to          14:31   15   agree with me that everything from 1884 to 1903 14:53
16   Miles Kwok.                                              14:31   16   refers to matters other than the Strategic Vision          14:53

17       Q.     Okay. And you'll see that she goes on         14:31   17   Eastern Profit contract?                                   14:53

18   that morning and sends you some hotel                    14:31   18        A.    I think most the time, most of it, yes.         14:53

19   recommendations?                                         14:31   19   That's correct, except maybe 86.                           14:53

20         A.   Yes.                                          14:31   20        Q.    Oh.                                             14:53

21       Q.     And many other things?                        14:31   21        A.    I think that looks like --                      14:53

22         A.   Yes.                                          14:31   22        Q.    Yeah.                                           14:53



                                                          Page 187                                                                Page 189

                                                                                                            48 (Pages 186 to 189)
                                                  Lianchao Han - Confidential
                                                       August 28, 2019
              Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 43 of 57

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1           A.   -- about their disputes.                       14:53    1        A.     Um-hum.                                      14:56

 2           Q.   Okay. And that's a text exchange on            14:53    2        Q.     Did you have any understanding that          14:56

 3   February 26th, it looks like. Right?                        14:53    3   Yvette Wang was a project manager on this?               14:56

 4           A.   Yes.                                           14:54    4        MR. GAVENMAN: Object to the form.                   14:56

 5           Q.   Okay. All right. Then I guess -- all           14:54    5        MR. GRENDI: Objection.                              14:56

 6   right. I follow you. I guess on February 28th, on           14:54    6        THE WITNESS: I didn't know until maybe              14:56

 7   1887, that is about the lawsuit as well.                    14:54    7   later.                                                   14:56

 8           A.   Correct. I mean the dispute of some            14:54    8   BY MR. GREIM:                                            14:56

 9   sort.                                                       14:54    9        Q.     Okay.                                        14:56

10           Q.   Okay. So would you agree with me,              14:54   10        A.     Not at that point.                           14:56

11   though, that everything else in here is about other         14:54   11        Q.     Had you ever heard that title used with      14:56

12   work that you were discussing with Ms. Wallop?              14:54   12   respect to Yvette Wang, that she was a project           14:56

13           A.   Correct.                                       14:54   13   manager?                                                 14:56

14           Q.   Did any of those dealings come to              14:54   14        A.     I didn't know. I didn't, no.                 14:56

15   fruition?                                                   14:54   15       Q. Now you said until maybe later. Was        14:56

16           A.   No.                                            14:54   16   there some point where you did learn that she was 14:56
17           Q.   Let me ask you -- let's go back to 1869.       14:54   17   project manager?                                         14:57

18           A.   Yeah.                                          14:54   18        MR. GAVENMAN: Objection to form.                    14:57

19           Q.   And I want you to focus on after the           14:54   19        MR. GRENDI: Objection.                              14:57

20   three question marks that end a sentence somewhere 14:54            20        THE WITNESS: I don't think they ever used           14:57

21   about in the middle or so.                                  14:55   21   the project manager, but she is in charge of the         14:57

22           A.   89?                                            14:55   22   project.                                                 14:57



                                                             Page 190                                                              Page 192

 1           Q.   On 1869.                                       14:55    1   BY MR. GREIM:                                            14:57

 2           A.   69?                                            14:55    2       Q.     If you look at page 1879 and go to the        14:57

 3           Q.   Yeah.                                          14:55    3   top --                                                   14:57

 4           A.   Sorry. Okay.                                   14:55    4       A.     Yeah.                                         14:57

 5           Q.   Three question marks, and then Ms.             14:55    5       Q.     -- you see this is a carryover from the       14:57

 6   Wallop says: "I naturally asked tea or water ginger         14:55    6   previous page.                                           14:57

 7   ale, and her comment, quote, no, we need to talk            14:55    7       A.     Right.                                        14:57

 8   about agreement. I spoke for two hours with HK and          14:55    8       Q.     But Ms. Wallop is sending you a piece         14:57

 9   they told me I cannot sign for monthly amount,              14:55    9   about HNA that was in "The Financial Times". Do you      14:57

10   exclamation point, but her boss told her to do it and       14:55   10   see that?                                                14:58

11   come back with signed doc."                                 14:55   11       A.     Okay.                                         14:58

12           Did I read that right?                              14:55   12       [Witness peruses exhibit.]                           14:58

13           A.   Um-hum.                                        14:55   13       THE WITNESS: Okay.                                   14:58

14           Q.   Now, did you ever hear Yvette Wang or          14:55   14   BY MR. GREIM:                                            14:58

15   Mr. Guo talk about having to check with individuals         14:55   15       Q.     And then your response to her is: "I          14:58

16   in Hong Kong?                                               14:56   16   gave the story to WSJ a week ago. They're too slow,      14:58

17           A.   No.                                            14:56   17   but we have more details."                               14:58

18           Q.   If you go to page 1871, after the emojis       14:56   18       And then continuing to the next page: "My            14:58

19   toward the top, you'll see: "She said and as she            14:56   19   advice is to focus on what already in place to           14:58

20   kept saying with abundant authority, I am project           14:56   20   harvest and what will be harvested would be harvested 14:58
21   manager. I decide."                                         14:56   21   in the next batch. Good luck."                           14:58

22           Do you see that?                                    14:56   22       Did I read the right?                                14:58



                                                             Page 191                                                              Page 193

                                                                                                               49 (Pages 190 to 193)
                                                    Lianchao Han - Confidential
                                                         August 28, 2019
              Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 44 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1           A.   Yes.                                           14:58    1   supposed to touch them, even look into them. I don't        15:01

 2           Q.   What was your intent -- first of all,          14:58    2   know if that's true or not, but I said my point is          15:01

 3   were you talking to her about the Strategic Vision          14:58    3   even if you have five people you can't touch, but           15:01

 4   work?                                                       14:58    4   there's so many on the list. At least you need to           15:01

 5           MR. GAVENMAN: Objection to form.                    14:58    5   produce something substantial that will satisfy Miles       15:01

 6           MR. GRENDI: Objection.                              14:58    6   and the contractual, you know, obligations and              15:01

 7           THE WITNESS: When was this?                         14:58    7   satisfy Miles; otherwise, I said we're going to be          15:01

 8           Okay. But we have more detail. Okay. Yeah.          14:58    8   trouble. I think that's what I see coming. Miles            15:02

 9   I know what -- can you reframe your question, please?       14:59    9   will terminate the contract. There will be lawsuits         15:02

10   BY MR. GREIM:                                               14:59   10   going on between the two sides, exactly what I said         15:02

11           Q.   Sure. Were you speaking with her about         14:59   11   at the time.                                                15:02

12   the Strategic Vision work on the research?                  14:59   12       Q.       And that what you were trying to avoid         15:02

13           MR. GRENDI: Objection.                              14:59   13   here?                                                       15:02

14           MR. GAVENMAN: Objection, form.                      14:59   14           A.   Correct.                                       15:02

15           THE WITNESS: Yeah. It looks like it.                14:59   15           MR. GRENDI: Objection.                              15:02

16   BY MR. GREIM:                                               14:59   16           MR. GREIM: Okay. I'm now going to show you          15:02

17           Q.   And what was your advice to her?               14:59   17   what we marked in another deposition as Exhibit 5.          15:02

18           A.   I don't remember specifically. It looks        14:59   18                     [Wang Exhibit No. 5 was                   15:02

19   like my advice is to focus on what's already in place       14:59   19                     identified for the record.]               15:02

20   to harvest and what will be harvested in the next           14:59   20   BY MR. GREIM:                                               15:02

21   batch. Yeah. I think that I advised them to follow          14:59   21       Q.       And these are -- this is Wang Exhibit 5,       15:02

22   the schedule of the deliverables, don't deviate from        14:59   22   Bates labeled SVUS000061 to 76. These are a series          15:02



                                                             Page 194                                                                 Page 196

 1   that.                                                       14:59    1   of texts between you and not Ms. Wallop, but,               15:02

 2           Q.   So let me move on now to 1882 and you'll       14:59    2   instead, with Mr. Waller.                                   15:02

 3   see -- this is probably the last thing we'll get to         15:00    3       A.       Um-hum.                                        15:03

 4   in this packet here. You'll see on February 17,             15:00    4       Q.       And so the very first thing we see here        15:03

 5   2018, you say: "F, I am disappointed with the               15:00    5   is from December 11, 2017, and I think the first            15:03

 6   result. Even there are five RP people, but we still         15:00    6   order of business is let's figure out who's dark gray       15:03

 7   many left. We didn't get anything. It put me in a           15:00    7   and who's light gray.                                       15:03

 8   very difficult spot. More importantly, it failed to         15:00    8       A.       Okay.                                          15:03

 9   advance our agenda. We have to push the teams to 15:00               9       Q.       So can you tell so far which one of            15:03

10   produce and we will in trouble."                            15:00   10   these two speakers is you?                                  15:03

11           Then you go and it looks like you discuss           15:00   11       A.       I think the light gray, that must be me.       15:03

12   another topic for the end of that.                          15:00   12       Q.       Okay.                                          15:03

13           What were you referring to in that first            15:00   13       A.       Because mine is short. I type really           15:03

14   paragraph with five RP people?                              15:00   14   slow.                                                       15:03

15           A.   Yeah. This, if I recall correctly, this        15:00   15       Q.       Well, you are definitely a shorter             15:03

16   was Miles put me back in charge, in charge of               15:00   16   texter than most people. You don't use emojis.              15:03

17   managing the project, and I think Mike French and the       15:01   17       A.       I don't.                                       15:03

18   team didn't produce anything of substance. So I said        15:01   18       Q.       So is it -- does it appear to you that         15:03

19   I'm really disappointed with the result.                    15:01   19   you met with at least Mr. Waller around December 11,        15:03

20           They claimed the difficulty of extracting           15:01   20   2017.                                                       15:04

21   information, because there are five people that is on       15:01   21       A.       Yeah. I don't recall the specific date.        15:04

22   the restriction of American Government. You're not          15:01   22       Q.       Right.                                         15:04



                                                             Page 195                                                                 Page 197

                                                                                                                  50 (Pages 194 to 197)
                                                       Lianchao Han - Confidential
                                                            August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 45 of 57

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1         A.    And I don't know where we met, because        15:04    1   could not provide. I hope your trip is fruitful."         15:06

 2   he was -- he didn't show up -- no. I don't remember       15:04    2       Do you see that?                                      15:06

 3   was he in the first meeting with Miles. Probably          15:04    3        A.    Um-hum.                                        15:06

 4   not. He was behind. Yeah. I don't recall                  15:04    4       Q.     And then you say: Great meeting with           15:06

 5   specifically the date.                                    15:04    5   our friend. He is coming in two weeks in                  15:06

 6         Q.    Did you feel that you had a good rapport 15:04         6   Washington."                                              15:06

 7   with Mr. Waller?                                          15:04    7       Who are you speaking of there?                        15:06

 8         A.    What?                                         15:04    8        A.    I think this is a friend from Tokyo.           15:06

 9         Q.    Did you feel that you a good rapport          15:04    9       Q.     This is Tokyo?                                 15:06

10   with Mr. Waller?                                          15:04   10        A.    Yeah.                                          15:06

11         A.    Yes.                                          15:04   11       Q.     Is Mr. Waller talking about this               15:06

12         Q.    In fact, did you share the same mentor,       15:04   12   particular project or another one? Can you tell?          15:06

13   someone named Bernie?                                     15:04   13        MR. GAVENMAN: Objection, form.                       15:06

14         A.    Correct. Yes.                                 15:04   14        MR. GRENDI: Objection.                               15:06

15         Q.    And so Bernie had been -- had served          15:04   15        THE WITNESS: 62?                                     15:06

16   with Chaing Kai-shek or something like that?              15:04   16   BY MR. GREIM:                                             15:06

17         A.    He was hero in anti-Japanese war. He          15:04   17       Q.     Um-hum.                                        15:06

18   was involved in the KMT, the Taiwan Government            15:04   18        A.    Another week's time -- I think this is         15:06

19   intelligence.                                             15:05   19   talking about -- he's talking about Miles' research       15:07

20         Q.    I see. So he was a mentor to you, but         15:05   20   project.                                                  15:07

21   also a mentor to Mr. Waller?                              15:05   21       Q.     Well, were there some things that              15:07

22         A.    Correct.                                      15:05   22   Strategic Vision said that they could not provide and     15:07



                                                           Page 198                                                               Page 200

 1        Q.    But probably not at the same time?             15:05    1   then they say, no, they could?                            15:07

 2        A.    Roughly around the time.                       15:05    2         MR. GRENDI: Objection, form.                        15:07

 3        Q.    Oh, around the same time. Okay.                15:05    3         MR. GAVENMAN: Objection.                            15:07

 4        A.    Yes.                                           15:05    4         THE WITNESS: I don't specifically recall            15:07

 5        Q.    Sorry.                                         15:05    5   what they say they cannot provide. I think                15:07

 6        Okay. So let's go to the next page. You'll           15:05    6   everything is based on what's in the contract.            15:07

 7   see that on December the 14th now, the dark gray is       15:05    7   BY MR. GREIM:                                             15:07

 8   saying: "I had a very productive meeting with a key       15:05    8        Q.    Okay.                                          15:07

 9   capabilities person who is ready. I asked him for         15:05    9         A.    If they said they can't provide, that's       15:07

10   another week's time to we don't lose his team. He         15:05   10   supposed to be specified in the contract.                 15:07

11   agreed."                                                  15:05   11        Q.     Let me direct you now to the December         15:07

12        Do you see that?                                     15:05   12   23rd texts. They go from 64 to 65.                        15:07

13        A.    Yes.                                           15:05   13         A.    65.                                           15:07

14        Q.    Do you recall what Mr. Waller is telling       15:05   14        Q.    It starts off with Mr. Waller asking           15:07

15   you there, what he's talk about?                          15:05   15   you: "Any news?"                                          15:07

16        A.    I don't. No. I don't remember                  15:05   16         A.    Any news? Yeah. This is, again, I             15:07

17   specifically --                                           15:06   17   think this is the Tokyo guy.                              15:08

18        Q.    Okay.                                          15:06   18        Q.    Okay. And then what about your text at 15:08
19        A.    -- the content.                                15:06   19   6:19 a.m.?                                                15:08

20        Q.    Let's go down a few days later. Mr.            15:06   20        You say -- it looks like Mr. Waller says:            15:08

21   Waller says: "We can now provide the entire menu          15:06   21   "What about the guy we saw last week?"                    15:08

22   that the friend requested, including items we said we     15:06   22        And then you respond: "I will ask."                  15:08


                                                           Page 199                                                               Page 201

                                                                                                             51 (Pages 198 to 201)
                                                Lianchao Han - Confidential
                                                     August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 46 of 57

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1   Waller's E-mail of concern -- or I'm sorry -- text of       15:24    1       A.     Yes.                                           15:26

 2   concern, which is at SVUS000072, you see he discusses 15:24          2       Q.     Now let me stop you there for a second.        15:26

 3   the concerns that we just talk about.                       15:24    3   Do you see that above that, back on December 28th,        15:26

 4        A.   Yeah.                                             15:24    4   you had forecast that Yvette wanted to talk about the     15:26

 5       Q.    Then you can see your response at 10:20           15:24    5   deposit?                                                  15:26

 6   on December 28t: "I appreciate your trust. I think          15:24    6       MR. GAVENMAN: Objection.                              15:26

 7   it is important to get him to sign the contract."           15:24    7       MR. GRENDI: Objection.                                15:26

 8       Are you talking about Mr. Guo?                          15:24    8       MR. GAVENMAN: Form.                                   15:26

 9        A.   Yes.                                              15:24    9       THE WITNESS: Which?                                   15:26

10       Q.    You see we can work on security later.            15:24   10   BY MR. GREIM:                                             15:26

11   He wants me to work for him exclusively, which I have       15:24   11       Q.     If you look, we're on 73.                      15:26

12   to think about.                                             15:24   12       A.     Yeah.                                          15:26

13        A.   Correct.                                          15:24   13       Q.     If you go right above there, that's on         15:26

14       Q.    So is it something you were still                 15:24   14   December 30th. Go back to the 28th.                       15:26

15   considering on December 28th?                               15:24   15       You see he asks you, he says: "Okay. Do you           15:26

16        MR. GRENDI: Objection.                                 15:24   16   think the contract will be signed today?"                 15:26

17        MR. GAVENMAN: Objection.                               15:24   17       And then you say: "Don't know. I think he             15:26

18        THE WITNESS: Yes.                                      15:24   18   wants to talk about the deposit."                         15:26

19   BY MR. GREIM:                                               15:24   19       A.     Right.                                         15:26

20       Q.    When did you decide that it was                   15:24   20       Q.     So does that make you think maybe you          15:26

21   something you really did not want to do?                    15:24   21   were privy to discussions between Yvette and Mr. Guo 15:26
22        MR. GRENDI: Objection.                                 15:24   22   before she was sent down to sign the contract?            15:26



                                                             Page 218                                                               Page 220

 1        MR. GAVENMAN: Objection.                               15:24    1       A.     Absolutely no.                                 15:27

 2        THE WITNESS: I have no idea when.                      15:24    2       MR. GRENDI: Objection.                                15:27

 3   BY MR. GREIM:                                               15:24    3       MR. GAVENMAN: Objection.                              15:27

 4        Q.   Even while Yvette Wang was negotiating            15:24    4       THE WITNESS: No.                                      15:27

 5   with Strategic Vision, were you still getting some          15:25    5   BY MR. GREIM:                                             15:27

 6   information about the negotiations?                         15:25    6       Q.     No?                                            15:27

 7        MR. GRENDI: Objection.                                 15:25    7       A.     No. I'm pretty sure about that.                15:27

 8        MR. GAVENMAN: Objection.                               15:25    8       Q.     Okay. And let's now move to 74. After          15:27

 9        THE WITNESS: Not from Miles, but from French           15:25    9   Mr. Waller raises his concern about changes being         15:27

10   and Mike a little bit.                                      15:25   10   proposed by Yvette, you see you respond later that        15:27

11   BY MR. GREIM:                                               15:25   11   day on the 30th and you say: "I talked with F."           15:27

12        Q.   Right.                                            15:25   12       That's French. Right?                                 15:27

13        A.   Whatever they could share.                        15:25   13       A.     Yes.                                           15:27

14        Q.   So if you look, for example, at the               15:25   14       Q.     "It's better to wait a couple of days.         15:27

15   bottom of SVUS000073, you see Mike reaches out and 15:25            15   Miles -- that's Mr. Guo?                                  15:27

16   says "Please call F". Is that French?                       15:25   16       A.     Yes.                                           15:27

17        A.   Yes.                                              15:26   17       Q.     "Communicated with me a few times today,       15:27

18        Q.   "We agreed on the deposit. That wasn't            15:26   18   but did not mention the failure."                         15:27

19   a problem. However, today, Y came back with major,          15:26   19       A.     Right.                                         15:27

20   reasonable changes to thing that we had agreed in           15:26   20       Q.     Did you see that?                              15:27

21   writing on December 12th."                                  15:26   21       A.     Yes.                                           15:27

22        Do you see that?                                       15:26   22       Q.     Now, do you think it's possible that Mr.       15:27



                                                             Page 219                                                               Page 221

                                                                                                              56 (Pages 218 to 221)
                                                   Lianchao Han - Confidential
                                                        August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 47 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1   Guo didn't know about the interaction between               15:27    1       Q.      I guess I'll tell you this. Feel free          15:31

 2   Ms. Wang and French?                                        15:27    2   to look at the agreement if you want to. What I            15:31

 3         MR. GAVENMAN: Objection to form.                      15:27    3   really wanted to ask is if you could remember having       15:31

 4         MR. GRENDI: Objection.                                15:27    4   an understanding about it.                                 15:31

 5         THE WITNESS: I have no idea. I don't think            15:27    5        A.     About the deposit?                             15:31

 6   it's possible.                                              15:27    6       Q.      About the deposit.                             15:31

 7         MR. GREIM: Okay. Now, earlier, I                      15:27    7        A.     I didn't know the end result of what           15:31

 8   represented to you that the agreement was signed on         15:28    8   they put in the signed form.                               15:31

 9   January 6th. I'm going to show -- we're going to go         15:28    9       Q.      Okay. Then what about the contents of          15:31

10   ahead and mark this even though it's been used              15:28   10   the weekly reports; did you have an understanding          15:31

11   before. I'll just mark it again. I'm going to show          15:28   11   about -- if you want to look at the agreement because 15:32
12   you what we're marking as Han Exhibit 11.                   15:29   12   you think it will refresh your memory, do it. That's       15:32

13                       [Han Exhibit No. 11 was                 15:29   13   fine, but I first want to ask you did you have an          15:32

14                       marked for identification.]             15:29   14   understanding about what was going to be in those          15:32

15   BY MR. GREIM:                                               15:29   15   weekly reports?                                            15:32

16         Q.   I'll represent to you that this is the           15:29   16        MR. GRENDI: Objection to the form.                    15:32

17   final signed agreement. Could you turn to page 5. 15:29             17        MR. GAVENMAN: Objection.                              15:32

18   It's labeled Eastern-000009.                                15:29   18        THE WITNESS: I have a rough idea, because I           15:32

19         Can you tell us the name that is signed there         15:29   19   think we discussed during the meeting he wants             15:32

20   for Eastern Profit?                                         15:29   20   something of substance, not, you know, junk                15:32

21         MR. GRENDI: Objection.                                15:29   21   information, and that, I'm pretty sure.                    15:32

22         THE WITNESS: It looks like Han G. Wang, but           15:29   22   BY MR. GREIM:                                              15:32



                                                             Page 222                                                                Page 224

 1   it's script. It's hard to tell, but it looks like --        15:29    1       Q.    Do you recall, though, the idea that             15:32

 2   it's hard to tell, but maybe it's Han.                      15:29    2   there would be a ramp-up period, as Mr. Waller texted 15:32
 3   BY MR. GREIM:                                               15:30    3   to you --                                                  15:32

 4         Q.   Does it look like Yanping Wang?                  15:30    4        A.     Yes.                                           15:32

 5         A.   No.                                              15:30    5       Q.    -- in which the reports would not be the         15:32

 6         Q.   What's the date that you seen underneath         15:30    6   same as the reports that would come later?                 15:32

 7   it?                                                         15:30    7        MR. GRENDI: Objection to form.                        15:32

 8         A.   January 6th.                                     15:30    8        MR. GAVENMAN: Objection.                              15:32

 9         Q.   Did you understand whether the deposit           15:30    9        THE WITNESS: He mentioned that to me. I               15:32

10   would be refundable?                                        15:30   10   also expressed my concern, those types, because the        15:33

11         MR. GAVENMAN: Objection, form.                        15:31   11   assignments, the target is very clear. So there's no       15:33

12         MR. GRENDI: Objection.                                15:31   12   point going around and around for those information        15:33

13         THE WITNESS: I don't know. Where is it in             15:31   13   that the client already has. I made that point so          15:33

14   the paper, in the document?                                 15:31   14   many times in the past.                                    15:33

15   BY MR. GREIM:                                               15:31   15   BY MR. GREIM:                                              15:33

16         Q.   If you see on page 5, under Payment              15:31   16       Q.    Do you recall after an initial meeting           15:33

17   Terms --                                                    15:31   17   that the start date of the contract was postponed?         15:33

18         A.   Yeah.                                            15:31   18        A.     Say that again.                                15:33

19         Q.   -- that's the reference that I see, but          15:31   19       Q.    Do you recall that after an initial              15:33

20   I don't want to suggest to you an answer.                   15:31   20   meeting that the start date of the contract was            15:33

21         [Witness peruses exhibit.]                            15:31   21   postponed?                                                 15:33

22   BY MR. GREIM:                                               15:31   22        A.     I was not involved in that. So I don't         15:33



                                                             Page 223                                                                Page 225

                                                                                                                 57 (Pages 222 to 225)
                                                       Lianchao Han - Confidential
                                                            August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 48 of 57

                                                           Atkinson-Baker, Inc.
                                                             www.depo.com

 1   recall specifically. There are some glitches, you          15:34    1   and Rule of Law and perfectly, he mentioned many           15:37

 2   know, like something going. I also remember French         15:34    2   times to me that he strongly opposed to CGP's              15:37

 3   told me in the middle, you know, the wire transfer         15:34    3   dictatorship.                                              15:37

 4   and Miles tried to stop the second payment.                15:34    4        Q.   When did he move from second to the              15:37

 5       Q.     I'm going to be -- make sure I'm a clear        15:34    5   third phase, overthrow CCP?                                15:37

 6   on a couple of questions about representations. I          15:34    6        MR. GRENDI: Objection to form.                        15:37

 7   know we covered these much earlier today, but I want 15:34          7        MR. GAVENMAN: Objection to form.                      15:37

 8   to make sure I've got them.                                15:34    8        THE WITNESS: I don't remember specifically.           15:37

 9        A.    Yeah.                                           15:34    9   We can go back and look at the timeline, but I don't       15:37

10       Q.     Did Guo represent to Strategic Vision           15:34   10   remember.                                                  15:37

11   that he was a dissident?                                   15:34   11   BY MR. GREIM:                                              15:37

12        MR. GAVENMAN: Objection, form.                        15:34   12        Q.   Did you observe the information that was         15:37

13        MR. GRENDI: Objection to form.                        15:34   13   loaded onto hard drives given by Yvette Wang to            15:37

14        THE WITNESS: I don't think he specifically            15:34   14   French Wallop?                                             15:38

15   said he's a dissident, but I think he made his             15:35   15        MR. GAVENMAN: Objection to form.                      15:38

16   intention clear to them that he's anti-CCP. This is        15:35   16        MR. GRENDI: Objection to form.                        15:38

17   the agenda. The reason we're doing this is to              15:35   17        THE WITNESS: I think it might be -- Mike              15:38

18   disrupt the regime.                                        15:35   18   shoot me. I don't specifically remember. Maybe I           15:38

                                                                        19   recall that, but it's all junk, full of junk. I was        15:38
19   BY MR. GREIM:                                              15:35

                                                                        20   disappointed with that. I expressed my                     15:38
20       Q.     And when you say disrupt the regime,            15:35

                                                                        21   disappointment to Mike. It doesn't advance our             15:38
21   what do you mean by that?                                  15:35

                                                                        22   agenda. It doesn't help the deliverables.                  15:38
22        A.    Just expose them to corruption, to the          15:35



                                                            Page 226                                                                Page 228

 1    scandals so that people will see the nature of the       15:35     1        Yes. I think I saw it.                                15:38

 2    Communist regime and even disturb internal power         15:35     2   BY MR. GREIM:                                              15:38

 3    struggle among the leaders.                              15:35     3       Q.    I'm sorry. My question was different             15:38

 4         Q.    Did he say it was his goal to actually        15:35     4   though.                                                    15:38

 5    overthrow the Communist Part?                            15:35     5        A.   Okay. Sorry.                                     15:38

 6         MR. GAVENMAN: Objection to form.                    15:35     6       Q.    My question was whether you saw the hard         15:38

 7         MR. GRENDI: Objection to form.                      15:35     7   drives that Yvette Wang gave to French Wallop with         15:38

 8         THE WITNESS: That, I didn't remember                15:36     8   the initial information to begin the research?             15:38

 9    specifically. I think Miles has been involved from       15:36     9        A.   Oh, no. Maybe --                                 15:38

10    the original -- you know, the beginning of the 19 --     15:36    10        MR. GRENDI: Objection to the form.                    15:38

11    2017 to this later stage.                                15:36    11        MR. GAVENMAN: Objection to form.                      15:38

12         Until now, there's an evolution going on with       15:36    12        THE WITNESS: Maybe French shoot me, but               15:38

13    him. He's political agenda are slight different in       15:36    13   French mentioned that when he installed, there some        15:38

14    each stage.                                              15:36    14   weird stuff going on.                                      15:39

15    BY MR. GREIM:                                            15:36    15   BY MR. GREIM:                                              15:39

16         Q.    What do you mean by that?                     15:36    16       Q.    Did you -- do you remember hearing that          15:39

17         A.     From the very beginning, you know, I         15:36    17   there was Malware in the drives?                           15:39

18    think he is trying to protect his family, his            15:36    18        A.   That's what French told me.                      15:39

19    employees, and his assets, his own life, and revenge.    15:36    19        MR. GAVENMAN: Objection to form.                      15:39

20    That's the goals, three goals, he proposed, and that     15:36    20        THE WITNESS: I have not -- yeah.                      15:39

21    later evolved into anti-CCP, but still support CGP.      15:36    21   BY MR. GREIM:                                              15:39

22    Now he's moved along that line to overthrow the CCP      15:37    22       Q.    Did you realize that that required               15:39



                                                            Page 227                                                                Page 229

                                                                                                              58 (Pages 226 to 229)
                                                      Lianchao Han - Confidential
                                                           August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 49 of 57

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1       MR. GRENDI: Objection to the form.                    15:42    1   second week, but he wants to see you're able to get         15:44

 2       THE WITNESS: Yes.                                     15:42    2   this information as you said.                               15:44

 3   BY MR. GREIM:                                             15:42    3        Q.   Do you recall whether Mr. Guo had some            15:44

 4       Q.    Do you recall that Strategic Vision             15:42    4   event or some specific reason for wanting to have 15:45
 5   reported to you that they had found Customs fraud? 15:42           5   information within the first couple of weeks?               15:45

 6       MR. GRENDI: Objection to form.                        15:42    6        MR. GRENDI: Objection to form.                         15:45

 7       MR. GAVENMAN: Objection to form.                      15:42    7        MR. GAVENMAN: Objection to form.                       15:45

 8       THE WITNESS: Yes.                                     15:42    8        THE WITNESS: No. I think he wants to get,              15:45

 9   BY MR. GREIM:                                             15:42    9   you know, his money's worth. I think also -- this is        15:45

10       Q. Do you recall that Strategic Vision         15:42          10   just my speculation, that he planned to have a global       15:45

11   reported to you that they had found possible human 15:42          11   press conference. I don't know if he's planning to          15:45

12   trafficking?                                              15:42   12   expose it, but he wants to get information so he will       15:45

13       MR. GAVENMAN: Objection to form.                      15:42   13   be comfortable when he do this, you know, global            15:45

14       MR. GRENDI: Objection to form.                        15:42   14   press release conference.                                   15:45

15       THE WITNESS: Yes.                                     15:42   15   BY MR. GREIM:                                               15:45

16   BY MR. GREIM:                                             15:42   16        Q.   Did he disclose that conference to                15:45

17       Q.    And did you report those facts to Mr.           15:42   17   Strategic Vision?                                           15:45

18   Guo?                                                      15:42   18        MR. GAVENMAN: Objection to form.                       15:45

19       A.    Yes.                                            15:42   19        THE WITNESS: I don't know.                             15:45

20       Q.    What was his response?                          15:42   20        MR. GRENDI: Objection to form.                         15:45

21       A.    He -- I forgot. I cannot recall exactly         15:42   21        THE WITNESS: Not in my presence. I don't               15:45

22   his reaction, but my impression now, I think he           15:43   22   recall that, I should say.                                  15:46



                                                           Page 234                                                                 Page 236

 1   didn't understand the significance of this                15:43    1   BY MR. GREIM:                                               15:46

 2   information and he's so into whatever is in the           15:43    2       Q.    Do you believe that -- or, well, let me           15:46

 3   contract, you know, bank statements, how they --          15:43    3   -- I'll strike that. Did Mr. Guo ever end up getting        15:46

 4   money transferred, that type of information. That's       15:43    4   research on these 15 individuals and using it for the 15:46
 5   just my guess.                                            15:43    5   purposes that he claimed he would use it?                   15:46

 6        Q.   So did Mr. Guo tell you that he believed        15:43    6        MR. GRENDI: Objection to the form.                     15:46

 7   that within the first week or two, he would be            15:43    7        MR. GAVENMAN: Objection.                               15:46

 8   getting actual bank statements for the subjects?          15:43    8        THE WITNESS: Please rephrase that.                     15:46

 9        A.   Say that again.                                 15:43    9   BY MR. GREIM:                                               15:46

10        Q.   Did Mr. Guo tell you that within the            15:43   10       Q.    Sure. Did Mr. Guo ever end up getting             15:46

11   first week or two, he thought he would be getting         15:43   11   information on the 15 individuals and then using it         15:46

12   actual bank statements for the subjects?                  15:44   12   for the purposes he claimed he was going to use             15:46

13        A.   No. I think he wants to see whatever is         15:44   13   Strategic Vision's research?                                15:46

14   in the contract, not just bank accounts. I'm just         15:44   14        MR. GRENDI: Objection to the form.                     15:46

15   using that as an example.                                 15:44   15        MR. GAVENMAN: Objection.                               15:46

16        Q.   Sure.                                           15:44   16        THE WITNESS: That's a hypothetic question.             15:46

17        A.   Because there are three or four                 15:44   17   BY MR. GREIM:                                               15:46

18   different categories of information. He wants to          15:44   18       Q.    Well, no. I wonder it if it actually              15:46

19   see, you know, the progress each time, each month,        15:44   19   happened?                                                   15:46

20   each week that there is a progress on those type of       15:44   20        A.   No. It never happened, because the                15:46

21   information. I don't think he expected to get, you        15:44   21   information is not what he's asking for.                    15:47

22   know, like good intelligence in the first week or         15:44   22       Q.    But did he ever go to somebody else --            15:47



                                                           Page 235                                                                 Page 237

                                                                                                            60 (Pages 234 to 237)
                                                   Lianchao Han - Confidential
                                                        August 28, 2019
            Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 50 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1        A.    I don't know.                                    15:47    1   we still have many left. I mean here, the many left,        15:49

 2        Q.    -- and get the research and then go              15:47    2   but we didn't get anything.                                 15:49

 3   expose Chinese Communist leaders?                           15:47    3        Q.    So when you said we have many left, it's         15:49

 4        MR. GRENDI: Objection to form.                         15:47    4   your testimony you're referring to people who are not 15:49
 5        MR. GAVENMAN: Objection to form.                       15:47    5   part of 15 whose names might have appeared?                 15:49

 6        THE WITNESS: I'm not aware of that.                    15:47    6        A.    No, no, no. If you read this, 82, page           15:49

 7   BY MR. GREIM:                                               15:47    7   82, I said even there are five RP people, that means        15:49

 8        Q.    Do you recall Strategic Vision asking            15:47    8   people in this list that's under protection. There          15:49

 9   you to ask Guo to provide some non-records-protected        15:47    9   are -- we still have many left. That means many in          15:49

10   names?                                                      15:47   10   this list that left, we can go after them, but I said       15:49

11        MR. GRENDI: Objection to form.                         15:47   11   we didn't get anything. I mean they didn't do               15:49

12        THE WITNESS: I don't know that. Say that               15:47   12   anything to collect that information. It put me in a        15:49

13   again. Non-record?                                          15:47   13   very difficult spot.                                        15:49

14   BY MR. GREIM:                                               15:47   14        More importantly, it failed to advance our             15:49

15        Q.    Do you recall that Strategic Vision              15:47   15   agenda. So that's what said this project to do, to          15:50

16   asked you to ask Guo to provide some                        15:47   16   get information to expose the corruption of Chinese         15:50

17   non-records-protected names?                                15:47   17   Communist, you know, high-ranking officials.                15:50

18        MR. GRENDI: Objection to the form.                     15:47   18        Q.    I guess --                                       15:50

19        THE WITNESS: I don't remember, but there's             15:47   19        A.    That's what I was upset about.                   15:50

20   plenty in this list that is not protected.                  15:47   20        Q.    Right, but I guess my question to you is         15:50

21   BY MR. GREIM:                                               15:47   21   how do you know they were not gathering that                15:50

22        Q.    Do you know that?                                15:48   22   information?                                                15:50



                                                             Page 238                                                                 Page 240

 1         A.    Yeah, because they told me they have            15:48    1         A.     Because they told me they only found           15:50

 2   four or five people that is under, you know, the            15:48    2   five or four. They are not sure how many actually           15:50

 3   protection, but there's so many here. Even they said        15:48    3   are in this PR under protection, but if they only           15:50

 4   15, but there's plenty, because Miles tried to stack        15:48    4   found two, I mean, or four or five, there's so many         15:50

 5   more names into this research project.                      15:48    5   here.                                                       15:50

 6        Q.    So did you tell Strategic Vision that it         15:48    6        Q.      Didn't they go and get information on          15:50

 7   should just move on and start investigating other           15:48    7   someone named Frank Swen?                                   15:50

 8   members of the family tree?                                 15:48    8         MR. GRENDI: Objection.                                15:50

 9         A.    Yes. It's in here.                              15:48    9         MR. GAVENMAN: Objection to form.                      15:50

10         MR. GAVENMAN: Objection to form.                      15:48   10         THE WITNESS: But that's not information in            15:50

11         THE WITNESS: I think in the texts made it             15:48   11   the contract. The information is only on surface,           15:50

12   very specific.                                              15:48   12   some kind of, you know, like use the, you know,             15:50

13   BY MR. GREIM:                                               15:48   13   Social Security account, maybe some passport issue.         15:50

14        Q.    Let's see. Show me where you're                  15:48   14   It's not the information. You know, they touched            15:51

15   pointing to.                                                15:48   15   some things, but not the information, you know, as          15:51

16         A.    I don't remember, but it's in here.             15:48   16   specified.                                                  15:51

17        Q.    Okay. I would like to go -- because you          15:48   17   BY MR. GREIM:                                               15:51

18   pointed to your text. I would like to see where you         15:48   18        Q.      Let me ask you this: Your text says and        15:51

19   provided that advice. It would have to be --                15:48   19   you've been saying today that only five are records 15:51
20         A.    Okay. Let me see. Like, for example,            15:48   20   protected.                                                  15:51

21   in 82, I discuss with French, said I'm disappointed         15:48   21         A.     That's what they told me.                      15:51

22   with the result. Ever there are five RP people, but         15:49   22        Q.      That's -- well, I think you're reading         15:51



                                                             Page 239                                                                 Page 241

                                                                                                                61 (Pages 238 to 241)
                                                   Lianchao Han - Confidential
                                                        August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 51 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1        MR. GRENDI: Objection to the form.                     15:55    1         Q.   We're getting too conversational, Mr.            15:57

 2        MR. GAVENMAN: Objection.                               15:55    2   Han.                                                        15:57

 3        THE WITNESS: I don't recall. I think I                 15:55    3         A.   Yeah.                                            15:57

 4   probably heard from Mike and French, not from Miles.        15:55    4         Q.   Let me ask you another question. Have            15:57

 5   BY MR. GREIM:                                               15:56    5   you heard of Robert S. Tucker or Duncan Levin?              15:57

 6       Q.    When you heard that was happening, what 15:56              6         A.   Yes.                                             15:57

 7   did you do?                                                 15:56    7         Q.   Have you met them?                               15:58

 8        A.   I don't remember. I was disappointed.             15:56    8         A.   I met with Tucker.                               15:58

 9   I know that I put lots of hope in this project and I        15:56    9         Q.   Okay. And was he a member of the                 15:58

10   hoped its success. I feel I failed on both sides. I         15:56   10   security team for Guo?                                      15:58

11   tried to put two sides together, have Miles to pay          15:56   11         A.   At the time.                                     15:58

12   for this, dig up something that we can use to expose        15:56   12         MR. GAVENMAN: Objection to form.                      15:58

13   the Communist regime's corruption so that it advances       15:56   13         MR. GRENDI: Objection to form.                        15:58

                                                                         14   BY MR. GREIM:                                               15:58
14   our agenda on anti-CCP, but I failed because I              15:56

                                                                         15         Q.   Was this in, what, 2017?                         15:58
15   unforeseen the difficulties of finding this                 15:56

                                                                         16         A.   Yes.                                     15:58
16   information and working together.                           15:56

17        So that's just my assessment.                          15:56   17         Q.   Do you know if Guo used Mr. Tucker to do 15:58
                                                                         18   this research?                                              15:58
18       Q.    But to be fair, you don't know of Mr.             15:56

                                                                         19         A.   I didn't.                                        15:58
19   Guo being able to do project like this with anyone          15:56

                                                                         20         MR. GAVENMAN: Objection to the form.                  15:58
20   else, do you?                                               15:57

                                                                         21   BY MR. GREIM:                                               15:58
21        MR. GRENDI: Objection.                                 15:57

                                                                         22         Q.   Or research similar to this?                     15:58
22        MR. GAVENMAN: Objection to form.                       15:57



                                                             Page 246                                                                 Page 248

 1        THE WITNESS: Can you rephrase that?                    15:57    1         A.   I didn't.                                        15:58

 2   BY MR. GREIM:                                               15:57    2         Q.   Did there come a time when Tucker was no 15:58
 3        Q.    But to be fair, you don't of Mr. Guo             15:57    3   longer being used as the security person for Guo?           15:58

 4   doing a project like this with anyone else, do you? 15:57            4         A.   I didn't know when they terminate his            15:58

 5        MR. GRENDI: Objection.                                 15:57    5   thing and I just later learned because they changed         15:58

 6        MR. GAVENMAN: Objection to form.                       15:57    6   security. I didn't ask why.                                 15:58

 7        THE WITNESS: I don't know if he's doing                15:57    7         Q.   Do you know anything about what Mr.              15:58

 8   anything or have done anything with other group             15:57    8   Tucker did for Mr. Guo?                                     15:58

 9   whatsoever except this one.                                 15:57    9         A.   I didn't.                                        15:58

10   BY MR. GREIM:                                               15:57   10         MR. GRENDI: Objection.                                15:58

11        Q.    On that point, have you ever heard of            15:57   11         MR. GAVENMAN: Objection.                              15:58

12   T&M -- that's the letter T and M --Protection               15:57   12         THE WITNESS: Except one thing.                        15:58

13   Resources?                                                  15:57   13         MR. GAVENMAN: You can answer.                         15:58

14        A.    No. Can you -- who -- is that his                15:57   14         THE WITNESS: I can answer? Okay. Except               15:58

15   security team?                                              15:57   15   one thing. I had a breakfast with Tucker and he told        15:59

16        Q.    At one time, I believe.                          15:57   16   me that during the breakfast that one of his                15:59

17        MR. GRENDI: Objection. I mean, who's                   15:57   17   Communist -- we suspect a Communist agent approached        15:59

18   testifying? Sorry.                                          15:57   18   him. We suspect this guy is the smear campaign              15:59

19        MR. GREIM: Yeah. That's right. Let's keep              15:57   19   commander in this country. We know he's very close          15:59

20   it Q&A. I'm sorry.                                          15:57   20   to CCP, high ranking, and this guy, his name is Bruno       15:59

21        MR. GRENDI: Thanks.                                    15:57   21   Wu.                                                         15:59

22   BY MR. GREIM:                                               15:57   22         Bruno Wu approached Tucker, offered him 20            15:59



                                                             Page 247                                                                 Page 249

                                                                                                              63 (Pages 246 to 249)
                                                    Lianchao Han - Confidential
                                                         August 28, 2019
          Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 52 of 57

                                                            Atkinson-Baker, Inc.
                                                              www.depo.com

 1   million cash to switch to espionage on Miles, and           15:59    1   answered.                                                 16:20

 2   Tucker asked where you get the cash and he said from        15:59    2         THE WITNESS: I don't remember I saw that.           16:20

 3   Jack Ma, Alibaba, and then he said they had this            16:00    3   BY MR. GREIM:                                             16:20

 4   conversation in the open. He videotaped the                 16:00    4        Q.    Okay. Would you have introduced                16:20

 5   conversation.                                               16:00    5   Strategic Vision to the Japan and Taiwan projects if 16:20
 6   BY MR. GREIM:                                               16:00    6   you thought that Strategic Vision was dishonest?          16:20

 7       Q.    Tucker did?                                       16:00    7         MR. GAVENMAN: Objection to form.                    16:20

 8       A.    Tucker did. That's the only thing I               16:00    8         MR. GRENDI: Objection.                              16:20

 9   remember during the conversation I had with him.            16:00    9         THE WITNESS: I wouldn't.                            16:20

10       MR. GREIM: All right. Okay. Let's take a                16:00   10   BY MR. GREIM:                                             16:20

11   short break.                                                16:00   11        Q.    Okay. Let's see. I didn't ask you this         16:20

12       MR. GRENDI: Yeah.                                       16:00   12   before: Have you ever met Karin Maestrello?               16:20

13       VIDEOGRAPHER: Going off the record. The                 16:00   13         A.   Who is that?                                   16:20

14   time is 4:02 p.m.                                           16:00   14        Q.    Okay. Then I guess -- have you heard           16:20

15       [Recess.]                                               16:00   15   that name before?                                         16:21

16       VIDEOGRAPHER: We are back on the record.                16:18   16         A.   Carol?                                         16:21

17   The time is now 4:20 p.m.                                   16:18   17        Q.    Karin Maestrello.                              16:21

18   BY MR. GREIM:                                               16:19   18         A.   Karin? Karin? You mean Miles'                  16:21

19       Q.    Mr. Han, you testified earlier that the           16:19   19   assistant, Karin?                                         16:21

20   projects being discussed at the end of the packet           16:19   20        Q.    Yes.                                           16:21

21   we've marked as Exhibit 10, that those projects did         16:19   21         A.   Yes. I met. The Italian girl?                  16:21

22   not come to fruition?                                       16:19   22        Q.    The what?                                      16:21



                                                             Page 250                                                               Page 252

 1        MR. GAVENMAN: Objection.                               16:19    1        A.    Italian girl.                                  16:21

 2        THE WITNESS: With --                                   16:19    2        Q.    Italian girl, that's right.                    16:21

 3   BY MR. GREIM:                                               16:19    3        A.    Yes. I met her.                                16:21

 4       Q.      With Strategic Vision?                          16:19    4        Q.    Do you know what she does for Mr. Guo?         16:21

 5        A.     No.                                             16:19    5        A.    She's just --                                  16:21

 6       Q.      And did that include the Taiwan project?        16:19    6        MR. GAVENMAN: Objection to form.                     16:21

 7        A.     Correct. We are still waiting for that          16:19    7        MR. GRENDI: Objection to form.                       16:21

 8   response.                                                   16:19    8        THE WITNESS: My understanding is like an             16:21

 9       Q.      Do you recall the contact in Taiwan             16:19    9   assistant, office assistant.                              16:21

10   citing the political article as a concern in working        16:19   10   BY MR. GREIM:                                             16:21

11   with Strategic Vision?                                      16:19   11        Q.    Do you recall that -- do you recall            16:21

12        A.     No. What's that? Can you remind me?             16:19   12   hearing that Mr. Guo, himself, told Ms. Wallop and        16:21

13       Q.      Well, are you aware of an article in            16:19   13   Mr. Waller that Yvette Wang was still a member of the 16:21
14   "Politico" about -- written about Eastern Profit and 16:19          14   Chinese Communist Party?                                  16:22

15   Strategic Vision in this case?                              16:19   15        A.    No. I don't recall that.                       16:22

16        A.     I saw that article, but that has nothing        16:19   16        Q.    Do you recall telling Ms. Wallop and Mr.       16:22

17   to do with the Taiwan project.                              16:20   17   Waller that Yvette Wang was still a member of the         16:22

18       Q.      Oh. I understand. It doesn't discuss            16:20   18   Chinese Communist Party?                                  16:22

19   the Taiwan project at all, but do you recall that the 16:20         19        A.    I don't. I don't recall that.                  16:22

20   contact in the Taiwan project mentioned the                 16:20   20        Q.    Do you think it's possible and just            16:22

21   "Politico" article?                                         16:20   21   don't remember?                                           16:22

22        MR. GAVENMAN: Objection, form, asked and               16:20   22        A.    I think it's possible.                         16:22



                                                             Page 251                                                               Page 253

                                                                                                                    64 (Pages 250 to 253)
                                                    Lianchao Han - Confidential
                                                         August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 53 of 57

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1   matter?                                                    16:35    1   -- I'll call them fake dissidents, people are              16:37

 2        MR. GREIM: Objection, calls for speculation           16:35    2   pretending to be dissidents?                               16:37

 3   and opinion and also vague.                                16:35    3        A.    Yes.                                            16:37

 4        THE WITNESS: I think they have a good                 16:35    4        Q.    And what do those fake dissidents do?           16:37

 5   intention at the beginning and want to do the right        16:35    5   What is their purpose?                                     16:37

 6   thing, and yeah. I have no doubt, otherwise, I             16:35    6        A.    If we're talking about specifically             16:37

 7   wouldn't introduce them to Miles.                          16:35    7   related to this project --                                 16:37

 8   BY MR. GRENDI:                                             16:35    8        Q.    Sure.                                           16:37

 9        Q.   Do you think they cared about the money?         16:35    9        A.    They're a smear campaign against Miles          16:37

10        A.    They do care about the money, but they          16:35   10   Kwok. That was number one that those fake dissidents 16:37
11   do also care about the political agenda.                   16:35   11   are doing, and in addition to that, there are a lot        16:38

12        Q.   What is Hansheng Wang look like?                 16:35   12   of people that Miles sued or countersued who are           16:38

13        A.    He's a very quiet guy, very reserved,           16:35   13   involved in fake political asylum business and they        16:38

14   never participated in any of our meetings.                 16:35   14   are to survive to make money, like fake persons.           16:38

15        Q.   Have you ever talked to him?                     16:35   15        We have evidence to show they made -- he              16:38

16        A.    Occasionally.                                   16:35   16   helped people to fabricate fake political asylum           16:38

17        Q.   If you recall, what did you talk to him          16:35   17   cases, and there are many more. Like another guy, a        16:38

18   about?                                                     16:36   18   lawyer, also does the same thing and then he's also        16:38

19        A.    I think it's like what he -- where he           16:36   19   somehow connected with the MSS and the Chinese             16:38

20   come from, where's his native province and what the        16:36   20   Embassy.                                                   16:38

21   family were doing. I think he just come from a poor        16:36   21        There are so many of them. You know, I think          16:38

22   family, like a rural farmer, stuff like that.              16:36   22   you probably need to talk to the FBI to get this           16:38



                                                            Page 266                                                                Page 268

 1        Q.    How many times have you met him?                16:36    1   information.                                               16:39

 2        A.    I don't know. I don't remember exactly          16:36    2       Q.    So you believe the CCP is employing              16:39

 3   how many times, but every time I've been to the            16:36    3   hundreds of fake dissidents, if you know, however 16:39
 4   apartment, most of the time he's there.                    16:36    4   many you think?                                            16:39

 5        Q.    Is he a dissident?                              16:36    5        A.   I don't know how many. I have no idea            16:39

 6        MR. GREIM: Objection, calls for opinion.              16:36    6   how many, but in this particular case against Miles,       16:39

 7        THE WITNESS: Well, no. I think he is part             16:36    7   they hired very many to do their dirty work,               16:39

 8   of, you know, Miles' team. You know, you can't             16:36    8   basically drag them into this lawsuit. At the              16:39

 9   escape that. Everybody becomes a dissident now.            16:36    9   beginning, I think lots of dissidents, whether fake        16:39

10   BY MR GRENDI:                                              16:37   10   or real, they come to Miles and try to get support,        16:39

11        Q.    Anyone who does business with Miles             16:37   11   financial support, from him, and when that failed and      16:39

12   and --                                                     16:37   12   they started fighting over social media, criticized        16:39

13        A.    Anyone associated with him, does                16:37   13   Miles, and that caused them anger from Miles' side.        16:39

14   business with him, they will all become a dissident.       16:37   14   So he started suing them, and those dissidents or          16:40

15        Q.    And they're putting their lives at risk         16:37   15   activists, so called, they have now resources to do        16:40

16   if they go back to China by doing so?                      16:37   16   this and then we saw the money transfer from the           16:40

17        MR. GREIM: Objection, calls for speculation.          16:37   17   Chinese Government. They use one singular law firm         16:40

18        THE WITNESS: Absolutely.                              16:37   18   to do -- you know, didn't bother to change their           16:40

19   BY MR. GREIM:                                              16:37   19   complaints, and then we have some evidence                 16:40

20        Q.    I'm sorry. What was your --                     16:37   20   independently -- it has nothing to do with Miles --        16:40

21        A.    Absolutely.                                     16:37   21   we obtained from people that we know, showing that         16:40

22        Q.    Okay. Do you know if the CCP employees          16:37   22   they work closely with the Chinese consulate in New        16:40



                                                            Page 267                                                                Page 269

                                                                                                            68 (Pages 266 to 269)
                                                     Lianchao Han - Confidential
                                                          August 28, 2019
             Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 54 of 57

                                                             Atkinson-Baker, Inc.
                                                               www.depo.com

 1   York, the embassy here, and money their transferred          16:40    1        Q.       Do they ever post fake images?                 16:43

 2   from different channels to pay for the legal bill.           16:40    2        A.       Could be.                                      16:43

 3           Q.    Are you familiar with a website called         16:40    3        Q.       Fake videos?                                   16:43

 4   Boxun, B-O-X-U-N, I think?                                   16:41    4        A.       That, I'm not expert on that. So I             16:43

 5           A.    Yes.                                           16:41    5   can't tell.                                                  16:43

 6           Q.    And what does that website do?                 16:41    6        Q.       Would it surprise you if they did?             16:43

 7           A.    That website used to be a dissident            16:41    7        A.       No. I'm not surprised by that.                 16:43

 8   Chinese language dissident -- you know, it's like a          16:41    8        Q.       Are you aware that Google recently took        16:43

 9   free press. It's a free platform. Everybody can put          16:41    9   down a number of videos from its platform that were 16:43
10   their stuff in there, but mostly, it's the dissidents        16:41   10   posted by fake dissidents?                                   16:43

11   who use that website to access information, post             16:41   11        A.       Yes.                                           16:43

12   their grievances or the articles they wrote.                 16:41   12        Q.       Do you know if any of those videos were        16:43

13           Q.    So it's sort of open source; anyone can        16:41   13   critical of Miles Kwok or Guo Wengui?                        16:43

14   post on it?                                                  16:41   14        A.       I don't know specific. I suspect, yeah.        16:43

15           A.    Correct.                                16:41          15   There might be some.                                         16:43

16           Q.    Have fake dissidents posted information 16:41          16        Q.       Because Guo Wengui is a real dissident.        16:43

17   on that website?                                             16:41   17   Right?                                                       16:43

18           A.    I'm sure there are many Chinese                16:41   18        A.       Guo Wengui, yes. I would characterize          16:43

19   Communists, you know, like sui jin. The water army,          16:41   19   him as a real dissident.                                     16:44

20   that's the term that posts stuff on that website as          16:41   20        Q.       And the CCP pretty desperate to get him        16:44

21   well.                                                        16:41   21   back to China and put him in jail?                           16:44

22           Q.    So you wouldn't necessarily trust              16:41   22        A.       Correct.                                       16:44



                                                              Page 270                                                                  Page 272

 1   anything coming out of Boxun because fake dissidents 16:41            1        Q.       In drafting the contract, was there a          16:44

 2   post information there?                                      16:42    2   concern about Mr. Wengui being identified in                 16:44

 3       A.       No. It depends on the information.              16:42    3   connection with the research agreement?                      16:44

 4       Q.       Do you happen know where Exhibit 3 and          16:42    4        A.       I think there was, if I recall                 16:44

 5   Exhibit 3 were posted, where they came from?                 16:42    5   correctly.                                                   16:44

 6       A.       No, I don't. Which one?                         16:42    6        Q.       I'll take you back to the contract. Do         16:44

 7       Q.       Three.                                          16:42    7   you remember if there was a specific schedule in that 16:44
 8       A.       Okay. Yeah.                                     16:42    8   agreement concerning when reports were to be                 16:44

 9       Q.       Do you know if Boxun was the uploading          16:42    9   delivered?                                                   16:44

10   entity that put this video out there?                        16:42   10        A.       Yes. There is.                                 16:44

11       A.       I didn't know that.                             16:42   11        Q.       Was it -- did it call for reports within       16:44

12       Q.       Would you trust it if it came from              16:42   12   the first week, in the first month of the contract?          16:45

13   Boxun?                                                       16:42   13        A.       Yeah. I think there is a specific              16:45

14       A.       It depends on the content. I think it           16:42   14   requirement on the first week. I think it's just             16:45

15   depends on the information.                                  16:42   15   trying to show the progress, we're on the right              16:45

16       Q.       Well, let me ask you this.                      16:42   16   track.                                                       16:45

17       A.       Not necessarily whether it showed on the        16:42   17        Q.       Well, let's look at the agreement. What        16:45

18   platform.                                                    16:42   18   number is that? It's number --                               16:45

19       Q.       Have fake dissidents posted false               16:42   19        MR. GAVENMAN: Eleven.                                   16:45

20   information about other dissidents to disrupt the --         16:42   20        MR. GRENDI: Eleven.                                     16:45

21   I'll call it the effort to damage the CCP?                   16:42   21        MR. GREIM: Let me just say while we're                  16:45

22       A.       Yeah. There are some.                           16:42   22   pulling it up, the witness was instructed not to             16:45



                                                              Page 271                                                                  Page 273

                                                                                                                     69 (Pages 270 to 273)
                                                       Lianchao Han - Confidential
                                                            August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 55 of 57

                                                           Atkinson-Baker, Inc.
                                                             www.depo.com

 1   answer previously about the agreement on the ground        16:45    1   reports per individual subject to the client within a    16:47

 2   it was calling for a legal conclusion. So I would          16:45    2   specified timeframe as well as all relevant              16:47

 3   hope we'd have consistence.                                16:45    3   supporting data."                                        16:47

 4        MR. GAVENMAN: It depends on what the                  16:45    4       Do you see that?                                     16:47

 5   question is.                                               16:45    5       A.   Yes.                                            16:47

 6        MR. GRENDI: I wasn't asking about a legal             16:45    6       Q.   I'll ask you again did Strategic Vision         16:47

 7   opinion on it.                                             16:45    7   deliver weekly reports within the first month of the 16:47
 8        Oh, there's my copy. I'm sorry.                       16:45    8   agreement?                                               16:47

 9   BY MR. GRENDI:                                             16:45    9       A.   No.                                             16:47

10        Q.   Just looking at the second page, it says         16:45   10       Q.   If you look further down the page, it           16:47

11   the contractor will produce progress reports on this       16:46   11   says: "The contractor will produce social media          16:47

12   --                                                         16:46   12   research per individual subject to the client on a       16:47

13        A.   Where is that?                                   16:46   13   weekly basis for the first month and on a monthly        16:47

14        Q.   Oh, I'm sorry. The first full paragraph          16:46   14   basis thereafter except under circumstances that         16:47

15   on the second page.                                        16:46   15   require more frequent reporting, paren, weekly or        16:47

16        A.   Okay. Okay. Yes.                                 16:46   16   fortnightly, as the client directs or irregular          16:48

17        Q.   It says: "The contractor will produce a          16:46   17   emergencies that the contractor may discover."           16:48

18   progress report on this financial forensic research        16:46   18       Do you see that?                                     16:48

19   each week in the first month, one preliminary report       16:46   19       A.   Um-hum.                                         16:48

20   in the first month and one comprehensive historical        16:46   20       Q.   Did Strategic Vision deliver weekly             16:48

21   research report within three months."                      16:46   21   reports during the first month of the agreement          16:48

22        And then it goes on to talk about update              16:46   22   concerning social media research?                        16:48



                                                            Page 274                                                              Page 276

 1   reports. Do you see that section there?                    16:46    1       MR. GREIM: Objection, foundation.                    16:48

 2        A.   Yes.                                             16:46    2       THE WITNESS: No.                                     16:48

 3        Q.   Did Strategic Vision deliver financial           16:46    3   BY MR. GRENDI:                                           16:48

 4   forensic research reports each week in the first           16:46    4       Q.   And if you look in the middle of the            16:48

 5   month?                                                     16:46    5   page there, again, we're on Eastern-000006, the          16:48

 6        MR. GREIM: Objection. Counsel has not                 16:46    6   middle paragraph says: "The contractor will produce      16:48

 7   actually read the portion of the contract that he's        16:46    7   concurrent tracking research per individual subject      16:48

 8   purporting to ask about.                                   16:46    8   to the client on a month basis except in the first       16:48

 9        MR. GRENDI: What are you talking about?               16:46    9   month that weekly reports shall be delivered and         16:48

10        THE WITNESS: No.                                      16:46   10   under circumstances that require more frequent           16:48

11        MR. GRENDI: Would you like me to read the             16:46   11   reporting, paren, weekly or fortnightly, end paren,      16:48

12   full sentence, Mr. Greim? Is that what you're              16:46   12   as the client directs up to a six-month period."         16:48

13   getting at?                                                16:46   13       Do you see that?                                     16:48

14   BY MR. GRENDI:                                             16:46   14       A.   Yes.                                            16:48

15        Q.   Let me try it again. Looking at this             16:46   15       Q.   Did Strategic Vision deliver weekly             16:49

16   first full paragraph on the second page, it says:          16:46   16   reports on tracking research per individual subject      16:49

17   "The contractor will produce a progress report on          16:46   17   during the first month of the agreement?                 16:49

18   this financial forensic research each week in the          16:47   18       A.   No.                                             16:49

19   first month, one preliminary report in the first           16:47   19       Q.   Okay. Did there come a time when                16:49

20   month, and one comprehensive historical research           16:47   20   Strategic Vision delivered a 60-gigabyte hard drive      16:49

21   report within three months and with update reports         16:47   21   of data to Eastern Profit?                               16:49

22   sin each following month. The client may require           16:47   22       A.   Yes.                                            16:49



                                                            Page 275                                                              Page 277

                                                                                                          70 (Pages 274 to 277)
                                                   Lianchao Han - Confidential
                                                        August 28, 2019
           Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 56 of 57

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1       Q.     And what was on that hard drive?              16:49    1         A.   Is this relevant?                               16:51

 2       A.     It's lots of junk information.                16:49    2         Q.   Well, that's what I'm going to get at           16:51

 3       Q.     Was any of that information the kind of       16:49    3   here, because my understanding would probably be that 16:51
 4   useful reporting that Eastern Profit would have          16:49    4   you don't want to reveal the name of that entity.          16:51

 5   expected under this agreement?                           16:49    5         A.   No.                                             16:52

 6       MR. GREIM: Objection, foundation, calls for          16:49    6         Q.   Okay. Is that because it's normally             16:52

 7   opinion.                                                 16:49    7   confidential; you don't disclose the dealings of           16:52

 8       THE WITNESS: No.                                     16:49    8   private investigatory research clients that you're         16:52

 9   BY MR. GRENDI:                                           16:49    9   working with with Strategic Vision?                        16:52

10       Q.     Okay. I believe you testified before          16:49   10         A.   Correct.                                        16:52

11   that you had heard that Team 2 found evidence of --      16:50   11         MR. GRENDI: So, Attorney Greim, we can talk          16:52

12   strike that.                                             16:50   12   about whether you're going to try to use that in           16:52

13       Did you ever hear that Team 2 of Strategic           16:50   13   damages and we can talk about who this client is and       16:52

14   Vision's team found evidence of Social Security          16:50   14   find out information about it or you can -- we can         16:52

15   number fraud or human trafficking or customs fraud? 16:50        15   lay off on that and maybe talk to your client about        16:52

16       A.     Say that again.                               16:50   16   it.                                                        16:52

17       Q.     Sorry. Did there ever come a time when        16:50   17         MR. GREIM: Yeah. Let's just -- let's take            16:52

18   you heard from Strategic Vision that its second team     16:50   18   one minute.                                                16:52

19   -- they call it Team 2 -- had found evidence of          16:50   19         MR. GRENDI: Sure. Off the record.                    16:52

20   Social Security fraud, human trafficking, or customs     16:50   20         VIDEOGRAPHER: Going off the record. The              16:52

21   fraud concerning the subjects of the research            16:50   21   time is now 4:54 p.m.                                      16:52

22   agreement?                                               16:50   22         [Mr. Greim confers with Ms. Wallop and Mr.           16:52



                                                          Page 278                                                                Page 280

 1        A.    Yes, but I don't hear the Team 2, that        16:50    1   Waller.]                                                   16:54

 2   term. I was not familiar with the Team 2.                16:50    2         VIDEOGRAPHER: We are back on the record.             16:54

 3        Q.    Let's just say Strategic Vision. Did          16:51    3   The time is now 4:57 p.m.                                  16:55

 4   Strategic Vision tell you it had found that kind of      16:51    4   BY MR. GRENDI:                                             16:55

 5   information?                                             16:51    5         Q.   So, Mr. Han, if you would please                16:55

 6        A.    Yes.                                          16:51    6   identify the client or potential client from Taiwan        16:55

 7        Q.    They did ever give you any documents to       16:51    7   that you spoke of politically concerning a newspaper       16:55

 8   prove that or show that that was the case?               16:51    8   article in "Politico".                                     16:55

 9        A.    No.                                           16:51    9         A.   There is a -- I saw that article. I             16:55

10        Q.    No. Okay. And the whole point of this         16:51   10   didn't know what it referred to. They specifically         16:55

11   agreement was to get that, like you said, the            16:51   11   talked about the Taiwan project?                           16:55

12   concrete evidence that there was corruption in the       16:51   12         Q.   No, no. I'm sorry. You know what?               16:55

13   CCP. Right?                                              16:51   13   Let's strike that question. I'll start over.               16:55

14        A.    Correct.                                      16:51   14         what is the name of the entity you and               16:55

15        Q.    But that was never delivered under this       16:51   15   Strategic Vision have been working on that comes from 16:55
16   agreement, was it?                                       16:51   16   Taiwan? Who is that?                                       16:55

17        A.    No.                                           16:51   17         A.   There are several. The Taiwan National          16:55

18       Q. I'll ask about this one, but I think              16:51   18   Security Council and Taiwan DPP, which is the ruling       16:55

19   we're going to have to eventually go off the record 16:51        19   party, and the embassy here.                               16:55

20   on it. What is the name of project in Taiwan that        16:51   20         Q.   And is Strategic Vision trying to               16:55

21   you were talking about with Attorney Greim just          16:51   21   solicit business from those entities?                      16:55

22   before the break?                                        16:51   22         A.   Correct.                                        16:56



                                                          Page 279                                                                Page 281

                                                                                                               71 (Pages 278 to 281)
                                                 Lianchao Han - Confidential
                                                      August 28, 2019
         Case 1:18-cv-02185-LJL Document 273-4 Filed 04/06/20 Page 57 of 57

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1        MR. GRENDI: Thank you.                             17:09    1            CERTIFICATE OF NOTARY PUBLIC
 2        MR. GREIM: Thank you.                              17:09    2           I, CATHERINE B. CRUMP, the officer before
 3        VIDEOGRAPHER: This concludes today's video 17:09            3   whom the foregoing deposition was taken, do hereby
 4   deposition of Lianchao Han. This is Disk 3 of 3,        17:09    4   testify that the witness whose testimony appears in
 5   going off the record. The time is 5:11 p.m.             17:09    5   the foregoing deposition was duly sworn by me; that
 6        [Whereupon, at 5:11 p.m., the deposition                    6   the testimony of said witness was taken by me
 7   concluded.]                                                      7   stenographically and thereafter reduced to
 8                        [Signature not waived.]                     8   typewriting under my direction; that said deposition
 9
                                                                      9   is a true record of the testimony given by said
10
                                                                     10   witness; that I am neither counsel for, related to,
11
                                                                     11   nor employed by any of the parties to the action in
12
                                                                     12   which this deposition was taken; and further, that I
13
                                                                     13   am not a relative or employee of any attorney or
14
15
                                                                     14   counsel employed by the parties hereto nor

16
                                                                     15   financially or otherwise interested in the outcome of

17
                                                                     16   the action.
18                                                                   17                  ______________________________
19                                                                   18   **Signature        CATHERINE B. CRUMP
20                                                                   19     Requested**       Notary Public in and for the
21                                                                   20                  District of Columbia
22                                                                   21   My Commission Expires: October 31, 2022

                                                        Page 294                                                                Page 296

 1              CERTIFICATE OF DEPONENT
 2
 3           I have read the foregoing 294 pages which
 4   contain the correct transcript of the answers made by
 5   me to the questions therein recorded.
 6
 7
 8                 ______________________________
 9                 Lianchao Han
10
11                    ---
12
13           Subscribed and sworn to before me this
14   ______ day of _______________________, 2019.
15
16
17
18                  _____________________________
19
20                  Notary Public in and for
21
22   My Commission Expires:

                                                        Page 295

                                                                                                       75 (Pages 294 to 296)
                                               Lianchao Han - Confidential
                                                    August 28, 2019
